Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 1 of 167 Page ID
                                   #:6131




                 Exhibit P
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 2 of 167 Page ID
                                   #:6132
      1                 UNITED STATES DISTRICT COURT

      2                CENTRAL DISTRICT OF CALIFORNIA

      3

      4   SPEX TECHNOLOGIES, INC.,

      5                    Plaintiff,
                                               Case No.:
      6                    v.                  8:16-CV-01790-JVS-AGR

      7   KINGSTON TECHNOLOGY COMPANY,
          INC., ET AL.,
      8
                         Defendants.
      9   _____________________________

    10

    11                 30(b)(6) DEPOSITION OF EXPERT

    12                     JOHN VILLASENOR, Ph.D.

    13                              VOLUME I

    14

    15                          March 9, 2020

    16                            10:10 a.m.

    17

    18

    19              201 Montgomery Street, Suite 375

    20                   San Francisco, California

    21

    22

    23    REPORTED BY:
          Siew G. Ung
    24    CSR No. 13994, RPR, CSR

    25



                                              1

                           JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 3 of 167 Page ID
                                   #:6133
      1   APPEARANCES:

      2

      3         For SPEX TECHNOLOGIES, INC.

      4              RUSS, AUGUST & KABAT
                     MARC A. FENSTER, ESQ.
      5              12424 Wilshire Boulevard, Twelfth Floor
                     Los Angeles, California 90025
      6              310.826.7474
                     mfenster@raklaw.com
      7
                For KINGSTON TECHNOLOGY COMPANY, INC., ET AL.
      8
                     FISH & RICHARDSON P.C.
      9              OLIVER J. RICHARDS, ESQ.
                     12390 El Camino Real
    10               San Diego, California 92130
                     858.678.4715
    11               ojr@fr.com

    12

    13

    14

    15           Also Present:

    16               Michael Barber, Videographer

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                              2

                           JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 4 of 167 Page ID
                                   #:6134
      1                    INDEX TO EXAMINATIONS

      2

      3              WITNESS: JOHN VILLASENOR, Ph.D.

      4   EXAMINATION                                                  PAGE

      5   BY MR. FENSTER                                                  7

      6   BY MR. RICHARDS                                               146

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                               3

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 5 of 167 Page ID
                                   #:6135
      1                       INDEX TO EXHIBITS

      2                    JOHN VILLASENOR, Ph.D.

      3                    Monday, March 9, 2020

      4               Siew G. Ung    CSR No. 13994, RPR

      5

      6   MARKED                    DESCRIPTION                        PAGE

      7

      8   Exhibit 1              Plaintiff SPEX Technologies,             6

      9                          Inc.,'s Third Supplemental

    10                           Notice of 30(b)(6) Deposition to

    11                           Kingston Technology Corporation,

    12                           Kingston Digital, Inc., and

    13                           Kingston Technology Company,

    14                           Inc. (11 pages)

    15

    16    Exhibit 2              January 20, 2020, Expert Report         12

    17                           of John Villasenor (55 pages)

    18

    19

    20

    21

    22

    23

    24

    25



                                              4

                           JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 6 of 167 Page ID
                                   #:6136
      1                     (Exhibits Continued)

      2   MARKED                    DESCRIPTION                        PAGE

      3

      4   Exhibit 3              Appeal from the United States           57

      5                          Patent and Trademark Office,

      6                          Patent Trial and Appeal Board in

      7                          No. IPR2017-01021, Decided:

      8                          February 21, 2020 (13 pages)

      9

    10    Exhibit 4              Appeal from the United States           59

    11                           Patent and Trademark Office,

    12                           Patent Trial and Appeal Board in

    13                           No. IPR2018-01002 (8 pages)

    14

    15    Exhibit 5              Declaration of Zaydoon Jawadi,          83

    16                           Case No. IPR2018-00084

    17                           (57 pages)

    18

    19

    20

    21

    22

    23

    24

    25



                                              5

                           JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 7 of 167 Page ID
                                   #:6137
      1                  SAN FRANCISCO, CALIFORNIA;

      2             MONDAY, MARCH 9, 2020, 10:10 A.M.

      3                               ***

      4                   (Whereupon, Exhibit 1 was premarked

      5                   for identification.)

      6              THE VIDEOGRAPHER:       Good morning.       My name

      7   is Michael Barber.     I'm a videographer associated

      8   with Barkley Court Reporters, located at 201

      9   California Street, Suite 375, San Francisco,

    10    California 94111.     The date is March 9, 2020, the

    11    time is 10:10 a.m.     This deposition is taking place

    12    at the Barkley Court Reporters' office in San

    13    Francisco, in the matter of SPEX Technologies, Inc.,

    14    versus Kingston Technology Corporation et al. in the

    15    US District Court, Central District of California,

    16    Case No. 8:16-CV-01790-JVS-AGR.

    17               This is the videotaped deposition of John

    18    Villasenor, Ph.D., being taken on behalf of the

    19    plaintiff.

    20               Counsel, would you please identify

    21    yourselves for the record and state whom you

    22    represent.

    23               MR. FENSTER:     Marc Fenster for the

    24    plaintiff.

    25               MR. RICHARDS:      Oliver Richards for the



                                              6

                           JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 8 of 167 Page ID
                                   #:6138
      1   Kingston defendants.

      2               THE VIDEOGRAPHER:         Thank you.

      3               Would the court reporter now swear in the

      4   witness.

      5                    JOHN VILLASENOR, PhD,

      6     having been first duly sworn, was examined and

      7                    testified as follows.

      8                  EXAMINATION BY MR. FENSTER

      9          Q.   Good morning, Dr. Villasenor.

    10           A.   Good morning.

    11           Q.   I've placed before you what's been marked

    12    as Exhibit No. 1, which is a notice of deposition,

    13    notice of 30(b)(6) deposition to Kingston Technology

    14    Corporation, Kingston Digital, Inc., and Kingston

    15    Technology Company, Inc.

    16                Do you see that?

    17           A.   I do.

    18           Q.   Have you seen Exhibit 1 before?

    19           A.   I believe I have.

    20           Q.   And are you -- do you understand that you

    21    are designated by Kingston to speak on their behalf

    22    as the 30(b)(6) deponent?

    23                MR. RICHARDS:        Objection.

    24                THE WITNESS:       My -- my understanding is

    25    I'm designated for a subset of the topics listed



                                                 7

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 9 of 167 Page ID
                                   #:6139
      1   here, not for all of them.

      2   BY MR. FENSTER:

      3          Q.   Okay.     And is it your understanding that

      4   you are designated to speak on behalf of Kingston

      5   for Topics 40 through 45, 50 through 52, 56, 59, 63,

      6   67, and 78?

      7          A.   I don't specifically remember, but if --

      8   there's another document which I -- I don't have in

      9   front of me which does actually list the specific

    10    topics, and if -- if -- if what you've read is the

    11    topics listed then -- then the answer is yes, but I

    12    don't recall.

    13           Q.   Okay.     Do you know what a 30(b)(6)

    14    deposition is?

    15           A.   I think I have a general idea.

    16           Q.   What is your understanding?

    17           A.   My understanding is a 30(b)(6)

    18    deposition -- a 30(b)(6) witness is a witness who is

    19    provided to testify regarding the facts -- certain

    20    facts for certain agreed upon topics, and in doing

    21    so, is speaking for the company.

    22           Q.   Do you understand that the 30(b)(6)

    23    witness is -- strike that.

    24                In response to a 30(b)(6) deposition

    25    notice, do you understand that Kingston is required



                                                 8

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 10 of 167 Page ID
                                    #:6140
      1   to identify the person most knowledgeable regarding

      2   these facts for Kingston?

      3          A.   I don't -- I don't know all the details of

      4   how 30(b)(6) witnesses are identified, so I don't

      5   recall specifically having hearing -- heard that,

      6   but I don't have any reason to dispute it.

      7          Q.   You never heard "person most

      8   knowledgeable"?

      9          A.   I may have, but I -- I -- I don't

     10   specifically recall having heard that.

     11          Q.   Are you the person most knowledgeable at

     12   Kingston regarding the topics on which you've been

     13   designated?

     14          A.   I -- I don't know.       I can't say for --

     15   with certainty because I don't know the level of

     16   knowledge of -- excuse me.         I don't know the level

     17   of knowledge of -- of everyone at Kingston regarding

     18   each one of these topics.        I only know that I've

     19   been designated to speak on behalf of Kingston

     20   with -- regarding these topics.

     21          Q.   You've been involved in a number of

     22   litigations as a technical expert; is that correct?

     23          A.   Yes, I have.

     24          Q.   And in your experience as a technical

     25   expert, you've had occasion to review various



                                               9

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 11 of 167 Page ID
                                    #:6141
      1   30(b)(6) depositions, correct?

      2           A.   That is correct.

      3           Q.   And is it fair to say that a 30(b)(6)

      4   deposi- -- deponent or the person designated to

      5   speak for the company is usually a corporate

      6   representative, an officer or director or employee

      7   of the company?

      8           A.   In my experience -- I haven't done a

      9   specific statistical tally, but in my experience, to

     10   the best that I can recall, that is generally the

     11   case.

     12           Q.   And you are not an officer, director, or

     13   employee of Kingston; is that correct?

     14           A.   That is correct.

     15           Q.   You don't hold any stock or have any other

     16   interest in Kingston?

     17           A.   Not that I'm aware of.

     18           Q.   Okay.     You're here testifying on behalf of

     19   Kingston because they're paying you to testify on

     20   behalf of Kingston, correct?

     21           A.   I'm here testifying because I was --

     22   I'm -- I'm retained in the litigation, and I was

     23   asked to testify in the litigation including in

     24   relation to these topics.

     25           Q.   And you are being paid for that testimony,



                                                 10

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 12 of 167 Page ID
                                    #:6142
      1   correct?

      2          A.   I am being paid for my work on the matter

      3   which includes any testimony that I give in the

      4   context of my 30(b)(6) designation.

      5          Q.   What did you do to prepare to testify as a

      6   30(b)(6) deponent in this case?

      7          A.   Well, I reviewed some of the documents

      8   that were relevant to the topics for which I was

      9   designated and, in many cases, the answers to the

     10   topics are in document -- in my own report.

     11          Q.   Anything else?

     12          A.   Well, of course, I spoke with counsel for

     13   Kingston about what topics they were asking me to

     14   answer questions on.

     15          Q.   Anything else?

     16          A.   That's all I recall at the moment.

     17          Q.   You didn't speak with anyone on behalf --

     18   at Kingston to prepare for your deposition?

     19          A.   I did not speak with anyone at Kingston

     20   recently, to the best of my recollection.

     21          Q.   Did you speak with anyone at Kingston to

     22   prepare for your deposition?

     23          A.   Let me answer the question this way.            I

     24   have not spoken with King- -- not -- not recently,

     25   not in the last several months, but part of the



                                              11

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 13 of 167 Page ID
                                    #:6143
      1   preparation for my deposition includes all of the

      2   work that I've done in this case, which includes

      3   work several years ago, when it was -- before it got

      4   stayed and then restarted.           And several years ago,

      5   there were -- I did have occasion to speak with

      6   people from Kingston.

      7          Q.   Okay.     But is it fair that you didn't

      8   do -- speak with anyone at Kingston to prepare to

      9   testify as a 30(b)(6) witness in response to the

     10   deposition notice in this case?

     11          A.   Again, my work is -- I haven't spoken with

     12   anyone at Kingston since seeing this deposition

     13   notice, if -- if that answers the question.

     14                    (Whereupon, Exhibit 2 was marked for

     15                    identification.)

     16   BY MR. FENSTER:

     17          Q.   Okay.     I'll hand you what has been marked

     18   as Exhibit 2.     This is -- this is the recent expert

     19   report that you provided in this case regarding

     20   patent misuse and further invalidity; is that

     21   correct?

     22          A.   This is a -- my -- my recent expert

     23   report, that's correct.

     24   BY MR. FENSTER:

     25          Q.   And does this expert report contain all of



                                                12

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 14 of 167 Page ID
                                    #:6144
      1   your opinions regarding the matters to which it

      2   pertains?

      3          A.    It can -- not necessarily.          You know, for

      4   example, I have had occasion to think further since

      5   submitting this report, based on new information.

      6          Q.    Did Exhibit 2 contain all of your opinions

      7   as of January 20, 2020?

      8          A.    Again, it -- it contained the opinions

      9   that I believe were necessary to answer the issues I

     10   was asked to address, but I can't rule out that I

     11   might have had other -- other thoughts that

     12   weren't -- weren't in the report.

     13          Q.    Is Exhibit 2 incomplete in some way?

     14          A.    Not that I'm aware of.

     15          Q.    Is it inaccurate in any way?

     16          A.    Other than I think there's a typo

     17   somewhere, or there's a word that's misspelled that

     18   I ran across -- actually, there's a few of those

     19   cases.      Like "information" is misspelled in two

     20   places, and there's one -- one other place that I

     21   saw a typo.     But other than -- other than that, I'm

     22   not aware of any inaccuracies.

     23          Q.    Who wrote Exhibit 2, who drafted it?

     24          A.    I wrote some of it and the rest of it was

     25   written at my direction by counsel.



                                               13

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 15 of 167 Page ID
                                    #:6145
      1          Q.   Which parts did you write?

      2          A.   I don't specifically recall.          I mean, I

      3   know -- I know that I wrote at least some of the

      4   sections relating to my background, but I also was

      5   involved in writing some of the other sections, but

      6   I don't -- I don't recall exactly which words I

      7   wrote, which words were written at my direction by

      8   counsel.

      9          Q.   Can you identify any of the substantive

     10   matters in Exhibit 2 that you wrote as opposed to

     11   counsel?

     12          A.   Well, I think, again, it's important to

     13   emphasize that anything in here was written either

     14   by me or at my direction, but I don't have a

     15   specific map in my head.        Although I do remember

     16   that at least for the portion on my background, I --

     17   I think I was the primary drafter of that alone

     18   without speaking to counsel about it.

     19          Q.   Can you identify any of the substantive

     20   opinions that you wrote in Exhibit 2 as opposed to

     21   counsel?

     22          A.   Again, it's -- it was written at my

     23   direction and with my input, so I -- I -- I don't

     24   know how to answer your question because it's not as

     25   if it was -- yeah, I mean, I was -- I was quite



                                              14

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 16 of 167 Page ID
                                    #:6146
      1   involved in -- in the process because it's

      2   expressing my opinions.

      3          Q.   Okay.     There are some things that you

      4   actually drafted by typing into the computer

      5   directly, correct?

      6          A.   That is correct, yes.

      7          Q.   Okay.     And there's other matters that you

      8   didn't draft directly, someone else did, right?

      9          A.   Well, again, it depends on what you mean

     10   by "draft directly," I would, for example, have a

     11   phone conversation, and then, based on that phone

     12   conversation, counsel would write up what I had

     13   discussed in the phone conversation, so I'm -- I'm

     14   not sure exactly what you mean.

     15          Q.   Can you identify any material other than

     16   your background as to which you did the initial

     17   drafting, the initial input into the computer?

     18               MR. SHAPIRO:       Objection.      Asked and

     19   answered.    Twice now.

     20               THE WITNESS:       I know there was some

     21   material like that, but I don't -- I don't

     22   specifically recall.

     23   BY MR. FENSTER:

     24          Q.   So the answer is no?

     25               MR. RICHARDS:        Objection.



                                                15

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 17 of 167 Page ID
                                    #:6147
      1               THE WITNESS:     Well, the answer is, again,

      2   that I know there was some, but I don't re- --

      3   recall off the top of my head which specific

      4   sentences and words I was the initial one to put pen

      5   to paper on and which were written by counsel at my

      6   direction and then sent to me for further editing.

      7   I -- I don't recall.

      8   BY MR. FENSTER:

      9          Q.   Did counsel send you a draft before you

     10   spoke to him regarding the substantive opinions?

     11          A.   I don't think so, but I don't recall.

     12   It's -- there were multiple conversations, so I

     13   don't exactly recall.

     14          Q.   And when you say "counsel," who are you

     15   referring to?

     16          A.   Mostly Mr. Oliver Richards, but I also had

     17   discussions -- it's been a while, but I do remember

     18   discussions, I think, with Joanna Fuller.             Joanna

     19   Fuller, F-U-L-L-E-R.

     20          Q.   And you're not sure if you spoke with

     21   Oliver and/or Joanna Fuller before they provided you

     22   a draft opinion or if they provided a draft opinion

     23   first; is that right?

     24          A.   I think I -- I think I had -- I'm not

     25   sure, but I think I had a -- had a conversation



                                              16

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 18 of 167 Page ID
                                    #:6148
      1   first, and -- and, again, it wasn't as if -- it

      2   wasn't as if there was one conversation and then a

      3   draft showed up and that was the end of it.                 My

      4   recollection, although I may be misrecollecting, is

      5   that there was a conversation, and then that kicked

      6   off a process of -- of, you know, editing in which

      7   I -- I would write some things, be provided some

      8   things, provide feedback, in the normal manner, that

      9   went back and forth, but I don't -- I couldn't give

     10   you a specific -- I don't recall the specifics.

     11          Q.   Do you hold yourself out as an expert in

     12   reasonable litigation behavior?

     13          A.   I think in the context of the opinion I

     14   have been asked to draft here, it's a very specific

     15   context, I do believe that I have expertise on -- on

     16   that topic.

     17          Q.   In your report, you identify your

     18   experience with patent litigation, which has

     19   primarily, as I understand it, been the context as a

     20   hired technical expert.        Is that -- is that fair?

     21          A.   Much of my experience has been in that

     22   context, although I also have experience outside of

     23   that context.

     24          Q.   Do you have any legal training?

     25          A.   I'm not sure what you mean by that



                                              17

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 19 of 167 Page ID
                                    #:6149
      1   question.

      2          Q.   Have you been to law school?

      3          A.   I have not been to law school.             I'm a

      4   professor of law, but I haven't been to law school.

      5          Q.   Okay.     Have you taken -- are you a

      6   registered patent agent?

      7          A.   I am not a registered patent agent.

      8          Q.   When you say you're a professor of law,

      9   what do you mean?

     10          A.   I'm a professor at the UCLA School of Law.

     11          Q.   And what class, or classes, have you

     12   taught at the -- at UCLA School of Law?

     13          A.   So there's a constitutional law class,

     14   it's -- it's called digital technologies and the

     15   constitution in which I created and teach, and so we

     16   look at the intersection of digital technologies

     17   with -- with constitutional law, frameworks, as well

     18   as other related statutory and common law

     19   frameworks, so I created that course, I've taught it

     20   a number of times.

     21               I also have created and taught a course on

     22   block-chain law and technology where we looked at

     23   block-chain technologies and the related -- the --

     24   the related --

     25          Q.   That's fine.       Just --



                                                18

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 20 of 167 Page ID
                                    #:6150
      1          A.   -- the related legal frameworks.              I'm

      2   trying to answer your question.

      3          Q.   You can just name -- name the classes.

      4          A.   I was trying to give you a complete answer

      5   here, and so I'd like to finish my answer.

      6               So we looked at issues related to

      7   securities laws and commodities laws as well as

      8   other legal frameworks, so I've taught at the law

      9   school for a number of years.            I can't remember

     10   exactly how many.        And I do have a faculty

     11   appointment there.

     12          Q.   Okay.     Are those the only two classes that

     13   you've taught there?

     14          A.   Those are the -- I mean, I've been a guest

     15   lecturer in other classes at the law school, but in

     16   terms of classes where I am the primary instructor,

     17   those are the two classes that I -- that I have

     18   taught at the law school.

     19          Q.   Have you ever taught patent law at the law

     20   school?

     21          A.   In -- as part of other classes, I have --

     22   I haven't taught a class on patent law -- only on

     23   patent law, but I have addressed it in my classes,

     24   and I do teach an intellectual property class at

     25   UCLA outside the law school -- or have -- have



                                                19

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 21 of 167 Page ID
                                    #:6151
      1   taught one.

      2          Q.   That IP class at UCLA outside the law

      3   school --

      4          A.   Yes.

      5          Q.   -- is that in the electrical engineering

      6   department?

      7          A.   That's offered jointly, it's a class

      8   be- -- jointly offered by the Anderson School of

      9   Management and the school of engineering, and it's a

     10   class on intellectual property with a -- a strong

     11   emphasis on patents, but not exclusively on patents.

     12   And, in fact, you were a guest lecturer in that

     13   class a few years ago, as you may remember.

     14          Q.   Have you ever been a litigant in patent

     15   law --

     16          A.   Um.

     17          Q.   -- in a patent case?

     18          A.   I have -- have I been a litigant in the

     19   sense of personally been suing somebody for a patent

     20   infringement or being sued for patent infringement,

     21   is that the question?

     22          Q.   Yes.

     23          A.   On a personal level, I have not, no.

     24          Q.   Okay.     Have you ever been at a company

     25   that has been -- strike that.



                                                20

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 22 of 167 Page ID
                                    #:6152
      1                Have you ever been a general counsel of a

      2   company that is either -- that is involved in patent

      3   litigation?

      4           A.   Well, I wouldn't be a general counsel

      5   because that would be a person with a law degree,

      6   but I -- I have been quite involved in litigation in

      7   relation to companies that I'm working with.                   Patent

      8   litigation, I should say.

      9           Q.   Okay.     What companies are those?

     10           A.   So, for example, DivX is a comp- --

     11                THE REPORTER:        D- --

     12                THE WITNESS:       D-I-V-X.

     13                -- is a company I've had some experience

     14   with.    And -- and when I say "patent litigation"

     15   here, I'm referring broadly also to the sort of

     16   prelitigation discussions about licensing that often

     17   proceed filing of litigation matters.               I've also

     18   been involved in patent litigation through my

     19   venture capital work.          Again, not personally in

     20   terms of any patents I personally own, but in terms

     21   of working with companies that are involved in

     22   patent litigation of one form or another.

     23   BY MR. FENSTER:

     24           Q.   Are you an officer or director or employee

     25   of DivX?



                                                 21

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 23 of 167 Page ID
                                    #:6153
      1          A.   I am not.

      2          Q.   Were you directing patent litigation at

      3   DivX --

      4          A.   I was not --

      5          Q.   -- at any time?

      6          A.   I was not directing patent litigation, no.

      7          Q.   Were you hired as a technical consultant

      8   by DivX?

      9          A.   Over the years, that changed.           I was

     10   org- -- initially hired as a technical consultant

     11   but then over the years, my consulting relationship

     12   evolved, so I was actually spending much less time

     13   on that, and a larger fraction of my effort was

     14   spent in relation to patent licensing -- matters

     15   relating to patent licensing/litigation.

     16          Q.   And were you working with general counsel

     17   there or some -- or some in-house counsel at DivX?

     18          A.   Yes, I was generally working with in-house

     19   counsel, and I think there was some engagement with

     20   outside counsel as well.

     21          Q.   And what litigations have you been

     22   involved with in anyway for DivX?

     23          A.   I don't recall with enough confidence

     24   to -- to state.

     25          Q.   Can you give me any idea?



                                              22

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 24 of 167 Page ID
                                    #:6154
      1          A.   Again, I -- I don't -- some of them were

      2   quite a number of years ago.         I was working with

      3   DivX from roughly 2000 to roughly, I'm guessing,

      4   around 2016 or so.      I may have those dates wrong,

      5   but -- so -- some of the matters I was involved in

      6   were quite a number of years ago.           I -- I don't

      7   remember with enough clarity to answer questions

      8   about them.

      9          Q.   If you can identify any information about

     10   the litigations that you were involved with at -- on

     11   behalf of DivX --

     12               MR. RICHARDS:      Objection.

     13   BY MR. FENSTER:

     14          Q.   -- or with DivX --

     15               MR. RICHARDS:      Mischaracterizes testimony.

     16               THE WITNESS:     No.    I -- I -- I remember

     17   some information, but I -- I don't remember -- there

     18   was some licensing dis- -- I don't remember which

     19   licensing -- licensing discussions simply terminated

     20   through a successful license between the parties and

     21   which ones went to litigation, and I -- as I don't

     22   remember that, I -- I wouldn't be able to identify

     23   the parties because of confidentiality obligations.

     24   BY MR. FENSTER:

     25          Q.   Do you know the parties?         Can you



                                              23

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 25 of 167 Page ID
                                    #:6155
      1   identify -- strike that.

      2               If you were involved in a public

      3   litigation, it was public, can you identify any

      4   public litigations -- any actual litigations that

      5   you were involved with on behalf of DivX?

      6          A.   I -- I don't recall at the moment.

      7          Q.   Okay.     Were you involved in any

      8   litigations on behalf -- in connection with your

      9   venture capital work?

     10          A.   Yes.     There were -- there were

     11   occasions -- again, this was quite a while ago, most

     12   of it, but there were occasions where companies that

     13   I was involved in were -- as -- as I remember,

     14   sitting here today, involved in litigation matters.

     15          Q.   Can you identify any?

     16          A.   Again, I don't recall because it was a

     17   number of years ago.

     18          Q.   Can you identify any litigations that

     19   you've been involved with on behalf of DivX or your

     20   venture capital work after the American Invents Act?

     21               THE REPORTER:        After the American?

     22               MR. FENSTER:       Invents Act.

     23               THE WITNESS:       You know, that's a good

     24   question.    I mean, I'm assuming -- I mean -- well,

     25   the AIA, there's -- I guess there's two dates,



                                                24

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 26 of 167 Page ID
                                    #:6156
      1   right, there's the date of -- there's the date in

      2   which it was actually enacted and then there's the

      3   date in which things, you know, went into force, so

      4   which -- which -- which date are you talking about?

      5   BY MR. FENSTER:

      6          Q.   Either, Dr. Villasenor.

      7          A.   Um.   Because I think it was enacted in

      8   2013, but I may be misremembering that.             So, you

      9   know, I -- I think there were some around that time

     10   frame, because I was asked, you know, by the

     11   Brookings Institution to -- to write their policy

     12   brief on AIA, and -- and I remember -- I think there

     13   were some discussions that -- I remember that being

     14   relevant to some discussions I was having with

     15   the -- the other parties, but I -- I don't remember

     16   the specifics.

     17          Q.   So can you identify any public litigations

     18   that you were involved with on behalf of either DivX

     19   or your venture capital work post-AIA?

     20               MR. RICHARDS:      Objection.     Asked and

     21   answered.

     22               THE WITNESS:     I don't recall -- I -- I

     23   think there were some just because I know -- I -- I

     24   think there were some IPR matters.           I'm pretty sure

     25   there were some IPR matters which would have mean --



                                              25

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 27 of 167 Page ID
                                    #:6157
      1   which would have meant that that was after the AIA

      2   because the AIA is what created the IPR proceeding,

      3   but I don't remember the specifics.

      4   BY MR. FENSTER:

      5           Q.   Okay.     So in connection with the patent

      6   litigation you've been involved with as a patent

      7   expert, you identified DivX and venture capital

      8   work.    Anything else?

      9           A.   Not that I recall off -- off the -- off

     10   the top of my head in terms of actual -- if you're

     11   talking about actual litigation as opposed to -- as

     12   opposed to analyzing litigation or teaching about it

     13   or being involved in it in other ways.

     14           Q.   Have you ever been an officer or a

     15   director at a company that was involved in patent

     16   litigation?

     17           A.   Not -- I don't believe I have.

     18           Q.   Have you conducted any surveys of patent

     19   litigants?

     20           A.   I'm not sure I understand the question.

     21           Q.   Have you done any formal studies or

     22   analysis to -- or surveys of parties to patent

     23   litigation or IPRs?

     24           A.   I'm -- I'm familiar with some surveys, but

     25   I haven't actually, myself, gone out and asked a



                                                 26

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 28 of 167 Page ID
                                    #:6158
      1   bunch of litigants a series -- a series of survey

      2   questions, if that's the question.

      3          Q.   Okay.     So you have not conducted any

      4   surveys of patent litigants to form the basis of

      5   your opinions in Exhibit 2, correct?

      6          A.   I didn't specifically conduct a survey of

      7   patent litigants as part of my work, that's correct.

      8          Q.   Okay.     Do you cite any surveys in

      9   Exhibit 2, any surveys of patent litigants?

     10          A.   I don't think -- I don't believe I do.

     11   I'd have to look to be sure, but I don't recall that

     12   I did.

     13          Q.   You're aware that there are different

     14   standards for invalidating a patent?

     15          A.   I'm not sure what you mean by -- I mean,

     16   there's -- there's a standard for invalidating a

     17   patent depending on what the context is.

     18          Q.   Okay.     What is the standard for in- --

     19   invalidating the patent in this litigation with

     20   Kingston -- between Kingston and SPEX?

     21          A.   Just to be clear, are we talking about the

     22   District Court litigation?

     23          Q.   Yes.

     24          A.   Okay.     So the standard -- I guess I would

     25   more accurately say it's not for invalidating a



                                                27

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 29 of 167 Page ID
                                    #:6159
      1   patent.     If it's for a claim, the standard is clear

      2   and convincing evidence in District Court.

      3          Q.   Okay.     And what standards are you aware of

      4   for -- that the PTAB applies in IPRs?

      5          A.   Specifically -- so once an institution

      6   decision is made, the decision about whether a claim

      7   is invalid or not is made according to the

      8   preponderance of the evidence standard.

      9          Q.   Okay.     And preponderance of the evidence

     10   standard is lower than clear and convincing

     11   evidence.    Is that fair?

     12          A.   It's a lower burden of proof, that's

     13   correct.

     14          Q.   And you said once the institution decision

     15   is entered or made -- do you know the standard for

     16   the PTAB instituting a -- an IPR?

     17          A.   Well, that's a different stage of the

     18   process, and I believe it's -- has a -- a reasonable

     19   likelihood of prevailing on, I think the statute

     20   says, at least one claim, but I think the -- the

     21   rule-making process has further clarified that so

     22   it's done on a -- on a claim-by-claim basis.

     23          Q.   Okay.     Would you agree that the reasonable

     24   likelihood standard for institution is lower than

     25   the preponderance of evidence standard?



                                                28

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 30 of 167 Page ID
                                    #:6160
      1          A.   I would not agree with that.            I -- I don't

      2   think they're -- I think they're different --

      3   different stages.        I don't think it's an

      4   apples-to-apples comparison.

      5          Q.   Do you think the reasonable likelihood of

      6   prevailing standard is higher at the institution

      7   decision than the preponderance of evidence?

      8          A.   Again, it's -- it's not a -- it's -- it's

      9   not an apples-to-apples -- I mean, it's -- it's a

     10   different stage of the process.            It's -- there's a

     11   case, Titan Tire, in the Federal Circuit that gives

     12   a really good example of how you can have different

     13   standards at different stages of the -- the process,

     14   so I don't think it's -- I -- I don't think you can

     15   sort of line them up and -- I'll put it this way:

     16   Had -- Congress was well aware of the existence of

     17   standards such as preponderance of the evidence and,

     18   you know, clear and convincing and -- and they did

     19   not choose to sort of tie it specifically to -- to

     20   one of those two, so I think it's a different thing

     21   and not necessarily an apples-to-apples comparison.

     22          Q.   Okay.     So you don't know whether -- or you

     23   can't say that the reasonable likelihood of

     24   prevailing standard is lower than the preponderance

     25   of evidence?



                                                29

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 31 of 167 Page ID
                                    #:6161
      1          A.   Again, I -- I don't -- I think it would

      2   be -- you know, again, I -- I don't think it's a --

      3   I don't think it's evaluated as, you know, of

      4   necessity lower.       You know, if someone says -- if

      5   there's reasonably likli- -- reasonable likelihood

      6   of rain, that doesn't -- I don't think people would

      7   necessarily assume it's certainly less than

      8   50 percent, so...        It's a different standard.

      9          Q.   You can't say whether the reasonable

     10   likelihood of prevailing standard as applied by the

     11   PTAB and IPRs is lower than the preponderance of

     12   evidence standard as applied by the PTAB and IPRs?

     13          A.   I don't recall a regulation specifically

     14   stating that, no.

     15          Q.   Do you agree that different standards can

     16   result in different outcomes?

     17          A.   In -- in general, it's certainly the case

     18   that, you know, something could satisfy a

     19   preponderance of the evidence but not clear and

     20   convincing, for example, or not beyond a reasonable

     21   doubt, that's -- that's certainly true.

     22          Q.   Okay.     Are you aware of -- of any

     23   instances where an IPR was instituted and the PTAB

     24   panel found a reasonable likelihood of prevailing,

     25   but ultimately found the patents not invalid under



                                                30

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 32 of 167 Page ID
                                    #:6162
      1   the preponderance standard?

      2           A.   Well, I'm familiar with some survey --

      3   some data from Finnegan, Henderson, and so -- I

      4   think that data showed something like 75 percent of

      5   the claims that were initially -- were -- where the

      6   IPR was instituted, the claims were eventually found

      7   invalid up through the -- there was a case in 2018

      8   that kind of complicated things, but up through

      9   then.

     10           Q.   Okay.     You agree that claims as to which

     11   the PTAB found a reasonable likelihood of the

     12   petitioner prevailing can be found not invalid at

     13   the final written decision stage?

     14           A.   So absent any other context or

     15   conditioning, I think the statistics I read were

     16   about 25 percent of the time that that would happen.

     17   That's -- that's without any context.               There's --

     18   there's a lot of additional context in my report for

     19   this particular question, but stripped of any

     20   context, I think the number -- the statistic I read

     21   was about 25 percent of the time.

     22           Q.   Is it true that claims as to which there's

     23   been an institution decision can be held to be

     24   patentable?

     25           A.   Yes.     It is -- that's -- that's -- if that



                                                 31

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 33 of 167 Page ID
                                    #:6163
      1   wasn't true, there would be no need to -- to have

      2   the -- the second stage of the inquiry, so, of

      3   course, it is -- it's possible that a claim for

      4   which an IPR has been instituted can in the end be

      5   found to nonetheless be patentable.             That's a

      6   minority of the outcomes, but that is possible.

      7          Q.   Okay.     You're familiar with the '135

      8   patent, correct?

      9          A.   Oh, yes.

     10          Q.   The '135 patent was dually issued by the

     11   United States Patent and Trademark office after

     12   examination, fair?

     13          A.   As far as I'm aware.           You know, I'm not

     14   aware of any irregularities in the prosecution,

     15   although I don't recall the specifics.

     16          Q.   Patents that are issued by the patent and

     17   trademark office are entitled to a presumption of

     18   validity, correct?

     19          A.   That is correct.

     20          Q.   Once issued by the patent and trademark

     21   office, a patent is valid until invalidated by a

     22   competent body, correct?

     23          A.   I think that's the normal course of

     24   events.     I mean, I -- you know, yes, it's presumed

     25   to be valid, but -- but that presumption can be



                                                32

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 34 of 167 Page ID
                                    #:6164
      1   overcome, you know, with a District Court finding or

      2   an ITC finding or an IPR finding adverse to the

      3   patent claim.

      4          Q.   Okay.     And the '135 patent is being

      5   asserted by SPEX against Kingston in District Court,

      6   correct?

      7          A.   That is correct.         Or certain claims in the

      8   patent, that's right.

      9          Q.   Okay.     And the '135 patent was involved in

     10   various IPR proceedings both between Kingston and

     11   other parties, correct?

     12          A.   Ah, yes.      My understanding is there were

     13   IPRs -- I'm -- I'm familiar -- specifically I opined

     14   relating to Western Digital, but I am aware that

     15   there were others as well.

     16          Q.   Did you review any of the other IPRs,

     17   those filed by Kingston, in connection with your

     18   report?

     19          A.   Not that I recall.

     20          Q.   Is Claim 55 of the '135 patent currently

     21   subject to any IPRs that you're aware of?

     22          A.   I think it -- there might be an appeal

     23   related to that, but I'm not sure.             I don't remember

     24   the specifics.

     25          Q.   So you don't know the current status of



                                                33

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 35 of 167 Page ID
                                    #:6165
      1   the -- strike that.

      2               What appeals regarding Claim 55 of the

      3   '135 patent are you aware of?

      4          A.   I don't recall.      I've seen -- I've seen

      5   various -- I mean, I think there was a -- I don't --

      6   I don't re- -- there was recall a ruling even

      7   recently, I think, from the Federal Circuit that

      8   related to one of the patents at issue in the

      9   District Court litigation.         I don't recall off the

     10   top of my head which one it was, and there may have

     11   been another appeal as well.         I just -- that -- that

     12   was outside the scope of my report, so I don't have

     13   the details.

     14          Q.   Did you review the recent Federal Circuit

     15   opinion regarding the '135 patent?

     16          A.   I -- I looked at it -- I looked at --

     17   there was a Federal Circuit opinion issued, if I

     18   remember correctly, just in the last two weeks or

     19   so.   And I remember looking at that relatively

     20   briefly.

     21          Q.   Did it relate to any of your opinions?

     22          A.   It didn't, as far as I know, cause me to

     23   change any opinions, but I -- I just don't recall --

     24   if -- if you give me a copy, I can refresh my

     25   memory, but I don't -- I don't recall exactly.              I



                                              34

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 36 of 167 Page ID
                                    #:6166
      1   can't recall exactly what it said.

      2          Q.   So as between Kingston and SPEX, are you

      3   aware of any other opportunities for the '135 patent

      4   to be invalidated other than in an IPR or in

      5   District Court litigation?

      6          A.   I'm not aware.      I mean, if -- if there are

      7   such opportunities, I'm -- I'm not aware, but I -- I

      8   know that the '135 patent is contested in District

      9   Court, for example, but I don't know -- I'm not

     10   aware of others.

     11          Q.   Is it your opinion that no reasonable

     12   litigant could believe that the '135 patent will not

     13   be invalidated under a clear and convincing standard

     14   in this District Court litigation?

     15          A.   I don't believe I've offered that opinion.

     16          Q.   Is it your opinion that no reasonable

     17   litigant could believe that the '135 patent will not

     18   be invalidated in an IPR?

     19          A.   I have offered the opinion -- well, let

     20   me -- let me be specific to the claims.             I think --

     21   let's see what I said here.

     22          Q.   Can you answer my specific question?

     23          A.   Well, I -- I addressed that specifically

     24   in the report, so I'd like to refresh -- refresh my

     25   memory.



                                              35

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 37 of 167 Page ID
                                    #:6167
      1           Q.   Okay.     Dr. Villasenor, let me withdraw the

      2   question and clarify it.

      3           A.   Okay.

      4           Q.   I understand that you offer a position as

      5   to what you believe a reasonable litigant would have

      6   thought might have happened in an IPR that was

      7   terminated; is that correct?

      8           A.   I -- I don't know if I'd agree with the

      9   "might have happened" qualification.               I -- I think

     10   when you do the -- the analysis, you say what you

     11   believe the reasonable litigant would do.

     12           Q.   Okay.     I'm asking about what will happen

     13   in an IPR.     Okay?      In other words, is -- is there an

     14   existing IPR where this Patent Claims 55 and 57 will

     15   be invalidated or that a -- do you understand?                 So

     16   I'm trying to distinguish between your opinions

     17   regarding what a reasonable litigant would have

     18   thought about what might happen in a hypothetical

     19   IPR versus what -- what will happen in existing

     20   IPRs.    Do you have that in mind?           Do you understand

     21   my distinction?

     22           A.   I think so.

     23           Q.   Okay.     So my question specifically is:           Is

     24   it your opinion that no reasonable litigant could

     25   believe that the '135 patent will -- strike that.



                                                 36

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 38 of 167 Page ID
                                    #:6168
      1               Is it your opinion that no reasonable

      2   litigant could believe that Claims 55 and 57 of the

      3   '135 patent will not be invalidated in an IPR

      4   actually?

      5               MR. RICHARDS:      Objection to form.

      6               THE WITNESS:     Can I -- can you read that

      7   again?

      8   BY MR. FENSTER:

      9          Q.   Is it your opinion that no reasonable

     10   litigant could believe that Claims 55 and 57 of the

     11   '135 patent will actually not be invalidated in an

     12   actual IPR?

     13               MR. RICHARDS:      Objection.     Same objection.

     14               THE WITNESS:     It's a little bit hard to

     15   parse the language just hearing it because it's got

     16   sort of the double -- it's got all the negatives,

     17   but I -- I've -- if I can -- the way I think of it

     18   is, is that it is my opinion -- my belief that a

     19   reasonable litigant would -- in light of all the

     20   information, would find that -- you know, would have

     21   expected that the -- that the -- the PTAB would find

     22   those claims to be invalid in light of the -- the

     23   art that was before the PTAB in the Western Digital

     24   litigation and -- and the broader context of that

     25   IPR and the related IPR for '802.



                                              37

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 39 of 167 Page ID
                                    #:6169
      1   BY MR. FENSTER:

      2           Q.   Okay.     So you're talking about what a

      3   reasonable litigant would have expected would happen

      4   under certain circumstances.            Okay?    That was your

      5   answer.

      6                My question is:        Is it your opinion that

      7   no reasonable litigant could believe that Claim 55

      8   of the '135 patent will be invalidated in an actual

      9   IPR?

     10           A.   You're asking --

     11                MR. RICHARDS:        Objection.     Form.

     12                THE WITNESS:       You're asking whether no

     13   reasonable litigant could find that it will be

     14   invalidated?     I've actually -- I've said -- I've

     15   said I think that a reasonable litigant does believe

     16   that -- would believe that it would be found invalid

     17   in light of -- you know, in -- in that -- in the

     18   I- --

     19                THE REPORTER:        Oh, wait.     Can you repeat

     20   your answer, again, sir?

     21                THE WITNESS:       Yeah.

     22                I -- I believe -- my --

     23   BY MR. FENSTER:

     24           Q.   Let me with- -- let me withdraw the

     25   question.    I -- I'll strike the question, because



                                                  38

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 40 of 167 Page ID
                                    #:6170
      1   you're right, I misstated it.

      2               Is it your opinion that no reasonable

      3   litigant could believe that Claim 55 of the '135

      4   patent will not be invalidated in an actual existing

      5   IPR with Kingston?

      6               MR. RICHARDS:        Objection to form.

      7               THE WITNESS:       In -- in a Kingston IPR, is

      8   that the question?

      9   BY MR. FENSTER:

     10          Q.   Yes.

     11          A.   I haven't offered an opinion with respect

     12   to Kingston IPRs.

     13          Q.   Is it your opinion that no reasonable

     14   litigant could believe that Claim 55 of the '135

     15   patent will not be invalidated in any actual

     16   existing IPR?

     17               MR. RICHARDS:        Objection to form.

     18               THE WITNESS:       I'm not aware of any IPRs

     19   that are currently existing other than the Kingston

     20   IPR, maybe there are more, but my opinion was

     21   expressed specifically in relation to the Western

     22   Digital IPR not -- not to any other IPR that may --

     23   may be ongoing.

     24   BY MR. FENSTER:

     25          Q.   Okay.     The Western Digital IPR has been



                                                39

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 41 of 167 Page ID
                                    #:6171
      1   terminated, correct?

      2          A.   It has, yes.

      3          Q.   And the Western Digital IPR did not result

      4   in a final written decision finding Claims 55 or 57

      5   invalid, correct?

      6          A.   I think that's because the parties --

      7          Q.   Can you answer my question?

      8               MR. RICHARDS:        Objection.     He can -- let

      9   him answer, please.

     10   BY MR. FENSTER:

     11          Q.   It's a yes-or-no question.

     12          A.   Yeah.     I think it's -- pursuant to a

     13   settlement agreement, the IPR was terminated.

     14          Q.   The Western Digital IPR did not result in

     15   a final written decision finding Claims 55 or 57

     16   invalid, correct?

     17          A.   Pursuant to the settlement agreement

     18   between Western Digital and SPEX, that's correct.

     19          Q.   Claims 55 and 57 have not been found to be

     20   invalid in any final written decision, correct?

     21          A.   I am not aware that they have been found

     22   invalid in a final written decision.              That's --

     23   that -- that is correct, but -- but the -- the IP --

     24   as my report addresses at some length, I believe

     25   that a reasonable litigant would have concluded that



                                                40

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 42 of 167 Page ID
                                    #:6172
      1   they would be found invalid had that IPR not been

      2   terminated.

      3               MR. FENSTER:     Move to strike everything

      4   after "I'm not aware that they've been found to be

      5   invalid in a final written decision."

      6   BY MR. FENSTER:

      7          Q.   Dr. Villasenor, I'd appreciate it if you

      8   would answer my questions.         I'm trying to ask you

      9   very specific questions.        Your counsel will be able

     10   to ask you any questions that he wants.             If you need

     11   to answer -- if you can't answer a question "yes" or

     12   "no," then, by all means, but I would appreciate a

     13   direct answer to a direct question.

     14               Will you try to do that?

     15          A.   I reserve the right to add context, and

     16   sometimes "yes" or "no" is not a -- is not a

     17   sufficient answer to -- you know, if you ask me if

     18   I'm still robbing banks, I -- I don't think I can

     19   ans- -- since I'm not robbing banks and never have,

     20   I -- I can't answer that question with just a "yes"

     21   or "no," I think I need to provide explanation.

     22          Q.   Dr. Villasenor, have Claims 55 or 57 been

     23   found to be invalid in any final written decision in

     24   an IPR, "yes" or "no"?

     25          A.   I'm not aware that they were, but my



                                              41

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 43 of 167 Page ID
                                    #:6173
      1   report addresses that at some length.

      2          Q.   Are you aware of any IPRs which have found

      3   Claims 55 or 57 to be not unpatentable in a final

      4   written decision?

      5          A.   Do you mean have been found to be

      6   patentable?    Is that what you mean when you say "not

      7   unpatentable"?

      8          Q.   Yes.

      9          A.   I think that may have been the case with

     10   the Kingston IPR which is now on appeal, but -- and

     11   then the appeal has -- has raised a question mark on

     12   that final written decision, but I may have that

     13   wrong because that's not -- that's not something

     14   that I was opining on in my report.            I just remember

     15   reading the opinion a week or two ago.

     16          Q.   You didn't consider any of the Kingston

     17   IPRs or the status of those IPRs or appeals in

     18   connection with your report.          Is that fair?

     19          A.   I -- I don't -- I don't recall addressing

     20   those in my report or making those part of the

     21   opinion in my report, that's right.

     22          Q.   Do you agree that a panel at the PTAB

     23   could reach a different decision under the

     24   preponderance of the evidence standard in a final

     25   written decision than it reached under the



                                               42

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 44 of 167 Page ID
                                    #:6174
      1   reasonable likelihood standard at the institution

      2   phase?

      3               THE REPORTER:      Would have reached --

      4               THE WITNESS:     I guess -- I guess I don't

      5   really understand the question, because they're

      6   different -- they're different decisions.             It's not

      7   as if -- it's not as if they're making a decision on

      8   patentability in both instances, one is -- one is

      9   a -- is what's used to decide whether to institute

     10   the decision, and -- the investigation, and -- and

     11   the other is -- is the actual decision on

     12   patentability, and so the question is phrased in a

     13   way that -- that makes them more identical than I

     14   think they actually are.

     15               THE REPORTER:      More identical?

     16               THE WITNESS:     More identical than I think

     17   they actually are.

     18   BY MR. FENSTER:

     19          Q.   So if I understand your answer, the

     20   institution decision is a decision whether to

     21   institute the investigation of the IPR as opposed to

     22   whether the patent is actually patentable or not?

     23          A.   Well, I would say claims, not patents, and

     24   it's a decision whether to institute, and, yes,

     25   there's -- it's not a coin flip, the -- the -- the



                                              43

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 45 of 167 Page ID
                                    #:6175
      1   institution decision is based on this reasonable

      2   likelihood of success standard, but the record is

      3   not yet complete at that point, and so it's a

      4   different -- it's a different decision.

      5          Q.   When you say "the record is not complete,"

      6   what do you mean?

      7          A.   Well, as I understand it, there's a

      8   petition, the -- the way an IPR, somebody -- there's

      9   a petitioner who asks, essentially, the -- the

     10   PTO -- or represented in this case through the PTAB

     11   to -- you know, it raises -- attempts to -- to make

     12   a case that one or more claims are invalid, and then

     13   the patent owner files often a preliminary response

     14   and then the board, based on that information, makes

     15   an institution decision, and if the board does

     16   institute, then there's -- the -- the record is

     17   further developed, for example, through the filing

     18   of a patent doing a response and -- and then a reply

     19   from the petitioner, and it's at that point, in a

     20   typical case, that the board will then consider all

     21   of that information, not all of which was available

     22   to it at the moment of institution, and -- and

     23   render its opinion.      Or maybe I -- well, maybe I

     24   should say decision, not opinion.

     25          Q.   After the record is further developed,



                                              44

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 46 of 167 Page ID
                                    #:6176
      1   after the institution decision, it is possible

      2   panels will find the claims that were -- as to which

      3   IPRs were instituted valid.           Is that a possibility?

      4          A.   It is a possibility.           Again, that's -- I

      5   think I mentioned that 75 percent of the time that

      6   that isn't what occurs, and -- but absent any other

      7   context, it is -- it is, at least as of 2018 or so,

      8   it was happening with about 25 percent of claims is

      9   what -- is what I read.

     10          Q.   You would agree that a panel can reach

     11   different decisions on claims depending on what

     12   information is available to it?

     13          A.   I'm not sure I understand the question.

     14          Q.   So in your expert -- in your report,

     15   Exhibit 2, you refer to the '802 -- the Western

     16   Digital '802 IPR?

     17          A.   Yes, I did.

     18          Q.   Okay.     And that patent -- or that IPR, you

     19   cite for the final written decision finding

     20   Claims 38 and 39 unpatentable, correct?

     21          A.   Among other things, that's right, yes.

     22          Q.   And that final written decision also

     23   upheld various claims, including Claims 1 and 11 and

     24   others of the '802 patent, correct?

     25          A.   That's right.



                                                45

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 47 of 167 Page ID
                                    #:6177
      1          Q.   Now, in the '802 patent, you mention in

      2   your -- strike that.

      3               In connection with that Western Digital

      4   IPR regarding the '802 patent, you mention that

      5   there was no patent owner response filed, correct?

      6          A.   That is correct.

      7          Q.   So it's fair that the board did not

      8   consider any expert testimony from SPEX in

      9   connection with that decision regarding Claims 38

     10   and 39 of the '802 patent, correct?

     11          A.   Not necessarily.       I don't recall whether

     12   SPEX might have included expert testimony with a

     13   patent owner preliminary response prior to

     14   institution, so I -- I -- I don't recall that off

     15   the top of my head.

     16          Q.   Do you agree that it's possible that the

     17   panel in the Western Digital IPR regarding the '802

     18   patent could have reached a different decision if it

     19   considered additional information?

     20          A.   I -- I guess I'm not really sure -- if --

     21   in a hypothetical, had the -- had the patent owner

     22   provided additional information that, you know, in

     23   theory, you know, could that have possibly caused

     24   the board to -- to come to a different answer, I'm

     25   not aware of any.      But I can't say with certainty.



                                              46

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 48 of 167 Page ID
                                    #:6178
      1          Q.   If the board had additional information

      2   available to it, it's theoretically possible that it

      3   could have reached a different conclusion.              Is that

      4   fair or not?

      5          A.   I guess it's -- it's theoretically

      6   possible sure, I mean, I can't say that there's no

      7   possible way.     It's possible.       It's not what I wrote

      8   that I expected in -- expected, but that's possible.

      9          Q.   Did you talk to anyone at SPEX about why

     10   they chose not to file a POR in connection with the

     11   Western Digital IPR regarding the '802 patent?

     12          A.   I did not.

     13          Q.   Do you have any personal knowledge about

     14   why SPEX made the decision not to file a POR in

     15   connection with the Western Digital IPR regarding

     16   the '802 patent?

     17          A.   I do not.    I do not in the sense that if

     18   your question is referring to, for example, internal

     19   deliberations at SPEX, then -- then the answer is,

     20   no, I'm not aware of such deliberations.

     21          Q.   Did you reach a conclusion that no

     22   reasonable litigant could believe that Claim 55 is

     23   valid under the District Court litigation standard

     24   of clear and convincing evidence?

     25          A.   My analysis was focused on the IPR



                                              47

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 49 of 167 Page ID
                                    #:6179
      1   proceeding, so I was addressing that proceeding.

      2          Q.   So the answer's "no"?

      3          A.   Yeah.     I was focused on the IPR.           I was

      4   not asked to offer an opinion on what a reasonable

      5   litigant would conclude in the District Court

      6   proceeding.

      7          Q.   Did you reach a conclusion that no

      8   reasonable litigant could believe that Claim 57 is

      9   valid under the District Court litigation standard

     10   of clear and convincing evidence?

     11          A.   Again, I was focused on -- I -- I did not,

     12   as I was -- my opinion and my report was focused on

     13   the IPR, not on the District Court matter.

     14          Q.   Did you consider the effect of pros- --

     15   IPR estoppel -- strike that.

     16               Are you aware of estoppel under

     17   Section 315(e)1 of the patent code?

     18          A.   I'm generally aware.           I haven't memorized

     19   the -- the language, but I'm generally aware of the

     20   estoppel provision.

     21          Q.   Did you consider the effect of IPR

     22   estoppel in connection with rendering your report in

     23   this case, Exhibit 2?

     24          A.   I'm not sure I understand the question.

     25   Yeah, it doesn't -- I -- I don't understand the



                                                48

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 50 of 167 Page ID
                                    #:6180
      1   question because I was -- I was addressing an IPR,

      2   so my understanding is the estoppel applies outside

      3   the IPR, as a result of the IPR, but -- but not -- I

      4   was not aware of any estoppel factors related to the

      5   specific opinions I was offering on what the PTAB --

      6   what a reasonable litigant would have expected on --

      7   for the PTAB to conclude, for example.

      8          Q.   Okay.     Your opinions -- strike that.

      9               In your report, you state opinions that:

     10   "No reasonable litigant could have believed the

     11   patent's valid based on a combination of Harari,

     12   Anderson or Harari, Anderson, and Dumas"; is that

     13   right?

     14          A.   I believe that -- I believe that's right.

     15   And I think for -- for clarity, my opinion was that

     16   a reasonable litigant would have expected that the

     17   board in the '135 IPR would have concluded that

     18   those claims were invalid in light of the references

     19   you just cited.       That's -- that's -- that's the

     20   opinion that I offered.          And just for reference,

     21   that's in paragraph 86 of my report.

     22          Q.   Okay.     And the IPR that you referred to as

     23   the '135 IPR, that's actually the Western Digital

     24   IPR regarding the '135 patent?

     25          A.   That's correct, yes.



                                                49

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 51 of 167 Page ID
                                    #:6181
      1          Q.   Are you aware that Kingston sought to join

      2   that IPR as a party?

      3          A.   I don't recall that information.            I may

      4   have been informed, but I don't recall off the top

      5   of my head having heard that.

      6          Q.   Are you aware that the PTAB denied

      7   Kingston's motion to join that IPR -- the Western

      8   Digital IPR regarding the '135 finding that it was

      9   estopped from doing so based on its own IPR,

     10   Kingston's own IPR?

     11          A.   I don't recall.      Again, I may have been

     12   told that, but I -- I don't recall having addressed

     13   that in detail or considered that in any detail.

     14          Q.   Are you aware that the Federal Circuit

     15   affirmed the PTAB's decision denying Kingston's

     16   petition to join the Western Digital IPR regarding

     17   the '135, upholding the finding that it was estopped

     18   from doing so based on the result of the final

     19   written decision in the Kingston IPR?

     20          A.   Same --

     21               MR. RICHARDS:      Objection.     Form and

     22   mischaracterizes of what the Federal Circuit found.

     23               THE REPORTER:      Wait.     Objection.     Form --

     24               MR. RICHARDS:      Mischaracterizes what the

     25   Federal Circuit found.



                                              50

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 52 of 167 Page ID
                                    #:6182
      1               THE REPORTER:      Mischaracterizes --

      2               MR. RICHARDS:      What the Federal Circuit

      3   found.

      4               THE REPORTER:      Sorry.

      5               THE WITNESS:     Yeah.     Same -- same answer.

      6   BY MR. FENSTER:

      7          Q.   Are you aware that Kingston has been found

      8   to be estopped from asserting invalidity based on

      9   Harari, Anderson, and Dumas?

     10          A.   Again, same answer, I don't recall if I

     11   have been told that or not.         I -- I don't -- I

     12   personally have not offered invalidity opinions

     13   based on those references in the District Court

     14   case, so I -- I just don't know.

     15          Q.   You were not involved in any of the

     16   Western Digital IPRs regarding the '135 or '802

     17   patents to which you've opined; is that fair?

     18          A.   That is -- I was not personally involved

     19   in -- for example, as an expert in those IPRs,

     20   that's right.

     21          Q.   And were you involved in any of the

     22   Kingston IPRs regarding the '135 patent?

     23          A.   As far as I recall, I was not.           It's been

     24   a couple of years, but I don't believe so.

     25          Q.   Do you know under what conditions or



                                               51

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 53 of 167 Page ID
                                    #:6183
      1   circumstances IPR estoppel will be found to apply?

      2          A.   Again, I haven't memorized the -- the

      3   language, but I think a party is barred from raising

      4   art that they did raise or could have raised in -- a

      5   party that files an IPR is then estopped from

      6   raising in later proceedings, or other proceedings,

      7   art that they did raise or could have raised in

      8   the -- in the IPR.      I think it's roughly -- roughly

      9   that, but I don't remember the exact wording.

     10          Q.   Are you aware that the PTAB has found that

     11   Kingston admitted that it knew of or could have

     12   raised the Harari, Anderson, and Dumas references?

     13          A.   Again, same answer as before, I -- I don't

     14   recall.     If I -- if I heard that, I don't recall

     15   having heard that, so I don't know.

     16          Q.   Do you have any reason to dispute that

     17   Kingston was aware of or could have raised Harari,

     18   Anderson, and/or Dumas --

     19          A.   Um.

     20          Q.   -- at the -- at the time of its -- at the

     21   time it filed its IPRs.

     22          A.   Again, as far as I recall, I wasn't

     23   involved in -- in that at all, so I just don't know.

     24          Q.   Do you have any legal expertise in IPR

     25   estoppel?



                                              52

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 54 of 167 Page ID
                                    #:6184
      1           A.   I don't believe I have offered opinions on

      2   IPR estoppel.

      3           Q.   Do you have any legal expertise in the

      4   effect of appeals?

      5           A.   I'm not sure what you mean by "the effect

      6   of appeals."

      7           Q.   The effect of Federal Circuit appeals from

      8   IPRs.

      9           A.   Again, I'm not -- I mean, I know that --

     10   that the Federal Circuit is the appeal venue.

     11           Q.   Do you have any legal expertise -- are you

     12   holding yourself as an expert, a legal expert on the

     13   effect of Federal Circuit appeals from IPRs?

     14           A.   I don't believe I've held myself as a

     15   legal expert on IPR appeals.

     16           Q.   Have you had any formal training in what a

     17   reasonable litigant -- patent litigant would do?

     18           A.   I've certainly had quite a bit of

     19   experience in patent litigation, and looking at, you

     20   know, reasonableness and in -- in law in general,

     21   I'm not sure what you mean by "formal training."            If

     22   teaching in law school counts, then -- then I have

     23   had experience in some of those things.

     24           Q.   Do you cite in your report any studies of

     25   litigation or objective litigant's behavior to



                                              53

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 55 of 167 Page ID
                                    #:6185
      1   support your opinions?

      2           A.   I don't recall citing specific studies

      3   though I understand that a "reasonable litigant" or

      4   "objective litigant" is -- is a term that is

      5   understood in -- in -- in practice.

      6           Q.   Have you surveyed the case law regarding

      7   reasonable litigant or case law regarding the

      8   behavior of a reasonable litigant or standards for

      9   such?

     10           A.   I actually have looked at case law -- some

     11   case law and have some familiarity with -- with the

     12   record in that respect.

     13           Q.   What case law have you reviewed?

     14           A.   I think there is a case related to real

     15   estate professionals at Columbia -- at Columbia

     16   Pictures that addressed the reasonable litigant.

     17           Q.   Anything else?

     18           A.   There's a number that -- a number of them

     19   that come up.     Yeah, that's -- that's all that comes

     20   to mind right now, but that was -- I think that was

     21   an important case in that respect.

     22           Q.   You state the opinion that:         "No

     23   reasonable person could believe that Claims 55 or 57

     24   of the '135 patent are valid."           Is that right?

     25           A.   Can you show me the --



                                              54

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 56 of 167 Page ID
                                    #:6186
      1           Q.   Is that your opinion?

      2           A.   In the context of -- let me just see it

      3   here.

      4           Q.   Sure.

      5           A.   No.   I offered -- I offered two -- I think

      6   multiple opinions here.           One is I offered an opinion

      7   that a reasonable litigant would expect that the

      8   PTAB would find the claims invalid, and then I also

      9   offered opinions supplementing my other invalidity

     10   opinions in the District Court case.

     11           Q.   Is it your opinion that no reasonable

     12   person could believe that Claim 55 of the '135

     13   patent is valid now?

     14           A.   I don't recall saying exactly that.               I

     15   think I offered an opinion relating to reasonable

     16   litigant, I don't know if I used the phrase

     17   "reasonable person."

     18           Q.   Is it your person that no reasonable

     19   litigant could believe that Claim 55 of the '135

     20   patent is currently valid?

     21           A.   I don't think I said exactly that phrase,

     22   no.

     23           Q.   Is it your opinion that no reasonable

     24   litigant could believe that Claim 57 of the '135

     25   patent is currently valid?



                                                 55

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 57 of 167 Page ID
                                    #:6187
      1          A.   I think what I said is that an

      2   objective --

      3          Q.   Can you answer my question?

      4          A.   I'm trying to.

      5          Q.   Go ahead.

      6          A.   I think I said an objectively reasonable

      7   litigant would not believe that those claims are

      8   valid in light of various admissions.              It's in

      9   paragraph 91 of my report where I address that.

     10               In -- in reading this, I'm realizing that

     11   I -- just to make sure there's no confusion, I was

     12   answering questions about preponderance of the

     13   evidence in relation to the IPR, but obviously, in

     14   discussing the District Court litigation, I'm using

     15   clear and convincing evidence.

     16          Q.   Okay.     You agree that Claim 55 and 57 have

     17   not yet been found invalid by either the PTAB or the

     18   District Court; is that correct?

     19          A.   Yeah.     It hasn't been adjudicated at the

     20   District Court level -- well, actually, I -- I

     21   should -- I should -- there may have been other

     22   matters, but in terms of the matter I'm involved in,

     23   which is Kingston, it hasn't been adjudicated and,

     24   as I noted before, the PTAB never reached a final

     25   written decision, so that's right.



                                                56

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 58 of 167 Page ID
                                    #:6188
      1           Q.    Okay.     And in the one Kingston IPR where

      2   it did reach a final written decision on Claims 55

      3   and 57, it found that Claims 55 and 57 were

      4   patentable, correct?

      5           A.    Well, I think that's on appeal, and the

      6   Federal Circuit has remanded it.                I think.    Unless

      7   I'm -- unless I'm -- I may be getting my proceedings

      8   confused, but I thought there was a remand.                     But,

      9   again, I may be missing things on that.

     10                        (Whereupon, Exhibit 3 was marked for

     11                        identification.)

     12   BY MR. FENSTER:

     13           Q.    I'm handing you what's been marked

     14   Exhibit 3.       I'm sorry.      That's not what I was

     15   looking for.         Let me see what -- may I have that

     16   back?

     17                 MR. FENSTER:       What did I hand you?

     18                 MR. RICHARDS:        The opinion.      Are you

     19   looking for the brief?

     20                 MR. FENSTER:       No, no, no.      This -- this is

     21   right.       Okay.   I'm sorry.      I only have one copy.

     22                 MR. RICHARDS:        Okay.      I'm familiar with

     23   it.

     24                 MR. FENSTER:       Yeah.

     25   ///



                                                   57

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 59 of 167 Page ID
                                    #:6189
      1   BY MR. FENSTER:

      2          Q.   I've handed you what's been marked as

      3   Exhibit 3.

      4          A.   Yes.

      5          Q.   This is the February 21, 2020, decision in

      6   the -- from the Federal Circuit in Kingston versus

      7   SPEX; is that right?

      8          A.   Ah, yes.

      9          Q.   And this is an appeal from the IPR in

     10   which the PTAB found in a final written decision

     11   Claims 55 and 57 to be valid, correct?

     12          A.   That is the -- the PTAB's decision was

     13   that and then it was appealed by Kingston thus

     14   leading to this ruling.

     15               MR. RICHARDS:       I'm going to object to this

     16   whole line of questioning as outside the scope of

     17   either the 30(b)(6) or his expert report.

     18   BY MR. FENSTER:

     19          Q.   And in this report -- or in this opinion,

     20   Exhibit 3, the Federal Circuit affirms the PTAB's

     21   final written decision upholding the patentability

     22   of Claim 55, correct?

     23          A.   With respect to the Jones reference, that

     24   is correct, and then they remanded on a -- remanded

     25   on 57.



                                               58

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 60 of 167 Page ID
                                    #:6190
      1          Q.   Okay.     Does that refresh your recollection

      2   that the Federal Circuit affirmed the PTAB's final

      3   written decision that Claim 55 was valid?

      4          A.   That is -- that is correct.

      5                    (Whereupon, Exhibit 4 was marked for

      6                    identification.)

      7   BY MR. FENSTER:

      8          Q.   I'm going to hand you what's been marked

      9   as Exhibit 4.

     10               MR. FENSTER:       And, Oliver, this is the

     11   July 19, 2019, Federal Circuit decision affirming

     12   the dismissal of the first two IPRs.

     13               MR. RICHARDS:        Can we just take a brief

     14   break so I can get internet access in here?                   Or is

     15   there a wi-fi?       I'm so sorry.

     16               MR. FENSTER:       Sure.

     17               MR. RICHARDS:        Can we just go off the

     18   record for a second?

     19               THE VIDEOGRAPHER:         Going off the record.

     20   The time is 11:30 a.m.

     21                    (Discussion held off the record.)

     22               THE VIDEOGRAPHER:         Back on the record.

     23   The time is 11:40 a.m.

     24   BY MR. FENSTER:

     25          Q.   In the one Kingston IPR where the PTAB did



                                                 59

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 61 of 167 Page ID
                                    #:6191
      1   reach a final written decision on Claims 55 and 57

      2   of the '135 patent, the PTAB found those claims to

      3   be patentable, correct?

      4          A.   I believe -- okay.         I don't -- I can't be

      5   certain that there was only one IPR, but as far as

      6   I'm aware -- I'm only aware of this one and in that

      7   one, the PTAB found 55 through 57 to be patentable,

      8   and -- but then on -- on appeal that was changed

      9   with respect to that -- that was vacated with

     10   respect to 57.

     11          Q.   Okay.     And affirmed with respect to

     12   Claim 55, correct?

     13          A.   Correct.      Affirmed with respect to

     14   Claim 55 and vacated with respect to 57 and remanded

     15   back to the PTAB.

     16          Q.   Are you aware that Kingston has filed

     17   three IPRs challenging the '135 patent?

     18          A.   Again, I don't recall the specifics of --

     19   of the IPRs.     I have no reason to dispute that, if

     20   that's what you represent.

     21          Q.   With the appeal now concluded as to the

     22   Kingston IPR with respect to the -- Claim 55 of the

     23   '135 patent, would you agree that there's no

     24   currently pending IPR that you're aware of in which

     25   Claim 55 could be invalidated?



                                                60

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 62 of 167 Page ID
                                    #:6192
      1          A.    I'm a little confused because a moment ago

      2   you alluded to three Kingston IPRs, so I'm not aware

      3   of the details of the other two.              I'm certainly

      4   aware of this -- I don't how -- the Jones -- I'll

      5   call it the Jones IPR, I'm aware of this, but I

      6   wasn't familiar with the details of the others.

      7          Q.    Are you aware that Kingston filed one IPR

      8   that was denied institution?

      9          A.    I -- I don't recall.           I don't know.

     10          Q.    And are you aware that they filed another

     11   petition in -- in an attempt to join the Western

     12   Digital IPR on the '135 patent, which was dismissed

     13   and denied?

     14          A.    Your earlier question referenced that, but

     15   I didn't recall having known that, although I might

     16   have been told that.

     17          Q.    Okay.     So -- I'm only asking what you're

     18   aware of, Dr. Villasenor.           With respect to -- I'm

     19   sorry.      Strike that.

     20                With the appeal now concluded as to the

     21   Kingston IPR with respect to Claim 55 of the '135

     22   patent, are you aware of any currently pending IPR

     23   in which Claim 55 could be invalidated?

     24          A.    I'm -- I -- I -- I suppose that Kingston

     25   has a right to petition the Supreme Court to appeal



                                                 61

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 63 of 167 Page ID
                                    #:6193
      1   the Federal Circuit's decision, so -- I don't -- I

      2   don't know the details of that.

      3          Q.    Other than appealing to the Supreme Court

      4   or other -- strike that.

      5                Other than further appeals from the

      6   Federal Circuit's decisions, are you aware of any

      7   IPR in which Claim 55 of the '135 patent could be

      8   held invalid?

      9          A.    Other than the appeal I mentioned, no, I'm

     10   not aware.

     11          Q.    And when you sat down to write your

     12   report, you weren't aware that Kingston had filed

     13   three IPRs against the '135 patent?

     14          A.    I can't say that I affirmatively wasn't

     15   aware.      I just don't recall what I was aware of.         I

     16   just don't know.

     17          Q.    It's not something you considered in

     18   connection with your report?

     19          A.    I don't believe I addressed it in my

     20   report.

     21          Q.    So even though the PTO dually issued

     22   Claim 55 of the '135 patent, the PTAB affirmed the

     23   validity of Claim 55 in a final written decision and

     24   the Federal Circuit has affirmed that decision

     25   upholding the patentability of Claim 55, it's your



                                               62

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 64 of 167 Page ID
                                    #:6194
      1   opinion that no reasonable litigant could believe

      2   that Claim 55 is valid, is that your opinion?

      3               MR. RICHARDS:      Objection.     Form.     And

      4   mischaracterizes what various bodies found.

      5               THE WITNESS:     Yeah.     I -- I don't think

      6   that's -- that's -- it's apples to oranges, right,

      7   the -- the -- the -- the Federal Circuit's decision

      8   to affirm was based on an IPR from a reference

      9   called Jones, and so that's different from the art

     10   that was before the PTAB in the Western Digital IPR

     11   that was terminated, so I don't think one can draw

     12   the conclusion that the Federal Circuit reached on

     13   Jones does not of necessity imply that the same

     14   conclusion would be applicable for a completely

     15   different art.

     16   BY MR. FENSTER:

     17          Q.   And you're aware that the PTAB found that

     18   Kingston had admitted that it was aware of the same

     19   art that Western Digital asserted in its petition

     20   when Kingston filed its petition; is that right?

     21          A.   I -- I don't recall.

     22          Q.   And Kingston, in its petition, chose not

     23   to assert the prior art that Western Digital

     24   asserted, right?

     25          A.   I don't recall the details of Kingston's



                                               63

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 65 of 167 Page ID
                                    #:6195
      1   petitions.    I don't -- for example, you alluded to

      2   one that wasn't instituted.           I just don't know.

      3          Q.   You agree that the patent office dually

      4   issued Claims 55 and 57 of the '135 patent, right?

      5          A.   I agree that they were issued by the

      6   patent office pursuant to what I assume was a -- an

      7   unremarkable prosecution process.

      8          Q.   Okay.     And neither of those claims have

      9   been invalidated in any PTAB proceeding, correct?

     10          A.   I'm sorry.       55 and 57?

     11          Q.   Correct.

     12          A.   Well, I think that's -- with respect to

     13   Claim 55, that's basically a correct statement, but

     14   with respect to Claim 57, it's -- it's -- the

     15   process hasn't finished, so it's still -- you know,

     16   the process has not reached its conclusion yet.

     17          Q.   Has Claim 57 been found to be invalid in

     18   any final written decision of an IPR?

     19          A.   At present, that has not occurred,

     20   although, it's -- it is once again before the PTAB

     21   on -- on remand, so that -- that could change when

     22   they issue a new decision, but at present, that's

     23   correct.

     24          Q.   And no District Court has invalidated

     25   Claims 55 or 57 of the '135 patent, correct?



                                                64

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 66 of 167 Page ID
                                    #:6196
      1          A.   As far as I'm aware, that's correct, but I

      2   know there's been some litigation recently, so I

      3   don't know if that would have had an impact on that

      4   question.

      5          Q.   Do you agree that no court or

      6   administrative body has found either Claims 55 or 57

      7   invalid under the clear and convincing evidence

      8   standard?

      9          A.   So I think that standard would apply in

     10   District Court, and I'm not aware that any District

     11   Court litigation has reached that conclusion.               Or I

     12   guess that would also apply in the ITC, but I'm

     13   not -- not aware that the ITC has even considered

     14   these claims.

     15          Q.   And no court or administrative body has

     16   found either Claims 55 or 57 invalid under the

     17   preponderance of the evidence standard, correct?

     18          A.   Again, with the important caveat about

     19   Claim 57 in the Jones IPR, the -- I think other --

     20   other than that, I think that's correct.

     21          Q.   The caveat being that Claim 57 is still

     22   subject to a remand?

     23          A.   Correct.    It's -- it's before the board

     24   and -- and the board may well issue an opinion

     25   finding it unpatentable.



                                              65

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 67 of 167 Page ID
                                    #:6197
      1          Q.   In reaching your conclusions regarding

      2   what a reasonable litigant would believe with

      3   respect to '135, Claims 55 and 57, you relied on the

      4   board's decision in the Western Digital IPR

      5   regarding the '802 patent for Claims 38 and 39,

      6   correct?

      7          A.   Among other factors, that was one of the

      8   factors I considered, that's correct.

      9          Q.   And in rendering the final written

     10   decision, the board in the Western Digital IPR

     11   regarding the '802 patent did not consider any

     12   patent owner response or expert testimony in

     13   connection with a patent owner response, correct?

     14          A.   My recollection is that -- that is

     15   correct, that SPEX did not file a patent owner

     16   response.    So that was not before the board, that's

     17   right.

     18          Q.   You agree that there are differences

     19   between Claims 38 and 39 of the '802 patent and

     20   Claims 55 and 57 of the '135 patent, correct?

     21          A.   I'm not sure what you mean by differences.

     22   I -- I --

     23          Q.   Are they identical, "yes" or -- are there

     24   differences or are they identical?

     25          A.   Well, I guess it depends on what the



                                              66

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 68 of 167 Page ID
                                    #:6198
      1   question means, are there -- is the language word

      2   for word identical, the answer is -- is no.                   But as

      3   explained at some length in my report, for example,

      4   I believe, despite the differences in language, for

      5   example, the preamble's -- and many of the claim

      6   elements are identical -- are effectively identical

      7   in what they cover.

      8          Q.   In your report, Exhibit 2, starting at

      9   page 5, you compare Claims 55 of the '135 patent and

     10   Claims 38 of the '102 -- the '802 patent, correct?

     11          A.   That's right.

     12          Q.   Claim 55 includes the claim term "security

     13   module" that is adapted to enable one or more

     14   security operations to be performed on data.

     15               Do you see that?

     16          A.   Yes.

     17          Q.   Okay.     And was that phrase construed by

     18   the court?

     19          A.   I think it was.        I don't have the claim

     20   constructions in front of me.

     21          Q.   Okay.     And there is no security module

     22   limitation in Claim 38, right?

     23          A.   It doesn't recite, literally, a security

     24   module, that's right?

     25          Q.   Is there any other -- strike that.



                                                67

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 69 of 167 Page ID
                                    #:6199
      1               The court's construction of the security

      2   module phrase that we just read requires a

      3   corresponding structure -- strike that.

      4               The court construed Claim 55 as a means

      5   plus function in the claim term, correct -- of the

      6   claim?

      7          A.   I thought means plus function applied on

      8   an element --

      9          Q.   Fair.     Are you aware that the court

     10   construed the security modules phrase as a means

     11   plus function element?

     12          A.   Yes, I am.

     13          Q.   Okay.     And are you aware that the court's

     14   claim construction for the security module means

     15   plus function element requires a corresponding

     16   structure of a specific hardware component

     17   programmed or configured to perform a security

     18   operation disclosed in the '802 patent at Columns

     19   18, lines 1 through 47, or the '135 patent at Column

     20   21, lines 29 through Column 22, line 9?

     21          A.   I -- I haven't memorized the construction,

     22   but to the extent that you've accurately read it,

     23   that sounds right.

     24          Q.   Okay.     Claim 38 doesn't similarly --

     25   doesn't require any such corresponding structure,



                                                68

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 70 of 167 Page ID
                                    #:6200
      1   does it?

      2          A.   Well, the claim language does not include

      3   literally a "security module," but I've addressed

      4   this on paragraph 20 of my report.

      5          Q.   So in paragraph 20, you say that:                 "The

      6   court construed 'security module' to have the same

      7   meaning as the term security means."

      8               Do you see that?

      9          A.   Yes.

     10          Q.   Okay.     Does Claim 38 recite a security

     11   means?

     12          A.   It does not use those words, but if you

     13   look at the -- the language of the preamble and --

     14   ant the spec, it -- it certainly requires, you know,

     15   the -- the -- the same functionality.

     16          Q.   Is it your opinion, Dr. Villasenor, that

     17   Claim 38 require- -- is limited to the corresponding

     18   structures identified in the court's claim

     19   construction for security module or security means

     20   or their equivalents?

     21          A.   Can I have the construction again, please?

     22               If I could have the written -- if I could

     23   have the written constructions, that would be

     24   easier.

     25          Q.   The corresponding structure in the court's



                                                69

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 71 of 167 Page ID
                                    #:6201
      1   claim construction for security module is a specific

      2   hardware --

      3          A.   I'm sorry.       Is it possible to get it in

      4   writing?    It's just hard to -- for example, if

      5   someone has my original report, it will be there

      6   in -- in the chart.

      7          Q.   I'm going to hand you a copy of your March

      8   23, 2018, expert report of John Villasenor.                   We're

      9   not going to mark it as -- as an exhibit.

     10          A.   I just need the table somewhere.

     11               I'm sorry.       The question again.

     12   BY MR. FENSTER:

     13          Q.   Is it your opinion, Dr. Villasenor, that

     14   Claim 38 is limited -- is limited to the

     15   corresponding structures identified in the court's

     16   claim construction for security module or security

     17   means or their equivalents?

     18          A.   If you look at the specification, I think

     19   in practice, yes, it would be -- for example, it has

     20   to be a -- you know, some sort of hardware component

     21   -- or it has -- it certainly has to be a hardware

     22   device for performing the security operations which

     23   would be consistent with the structure for security

     24   means.

     25          Q.   Okay.     So, Dr. Villasenor, I want to make



                                                70

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 72 of 167 Page ID
                                    #:6202
      1   sure that I got this right.         When you were doing

      2   your technical analysis comparing Claims 38 and 35,

      3   it was your understanding that Claim 38 required

      4   a -- the corresponding structure that the court

      5   identified for security means or security module; is

      6   that --

      7          A.   Well --

      8          Q.   -- is that right?

      9          A.   No.   It's not -- it's not specifically

     10   written in means plus function form, but if you look

     11   at in practice -- and so, you know, you don't have

     12   to import a construction from a means plus function

     13   construction, but if you look at in practice,

     14   what -- what the spec shows that this claim

     15   requires, in practice, it is going to be hardware

     16   for performing the security operations.

     17          Q.   Where -- where does Claim 38 limit the

     18   security operations to be hardware versus software?

     19          A.   Well, it -- if you look at the

     20   specification, it's -- it's --

     21          Q.   I'm asking about Claim 38, Dr. Villasenor.

     22          A.   Well, I'm answering the question is that

     23   you interpret, of course, the claim in light of the

     24   specification, and so in light of the specification,

     25   I think -- my understanding is that the parties -- I



                                              71

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 73 of 167 Page ID
                                    #:6203
      1   think even SPEX's expert -- at least one of SPEX's

      2   experts has -- has agreed that these claims recite

      3   hardware security operations.

      4          Q.   And where does Claim 38 require the

      5   corresponding structure of -- that the -- from the

      6   court's claim construction of security module?

      7               MR. RICHARDS:      Objection.     Asked and

      8   answered.

      9               THE WITNESS:     Again, it doesn't -- I don't

     10   think of it in terms of --

     11   BY MR. FENSTER:

     12          Q.   I'm not asking if it's a means plus

     13   function.    I'm asking where does Claim 38 -- what --

     14   what specifically in Claim 38 are you pointing to as

     15   requiring or being limited to the corresponding

     16   structures that the court identified in its

     17   construction for security module?

     18          A.   Well, as I mentioned, it recites in a

     19   peripheral device performing security operations,

     20   one or more.     And -- and if you look at the

     21   specification at what happens in the peripheral

     22   device and how those security operations are

     23   performed, my understanding is that a person of

     24   ordinary skill would understand the security

     25   operations to be performed in hardware which is



                                              72

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 74 of 167 Page ID
                                    #:6204
      1   consistent with the hardware identified in -- in the

      2   corresponding structure of -- you know, hardware

      3   component that would do that.

      4   BY MR. FENSTER:

      5          Q.   Okay.     So even though Claim 38 is not --

      6   doesn't include a means plus function element, your

      7   interpretation of Claim 38 would require the same

      8   corresponding structure that the court applied for

      9   security module; is that right?

     10          A.   Well, again, I would -- as that question

     11   phrase- -- is phrased, it makes it sounds like I'm

     12   artificially importing a means plus function

     13   structural limitation across two different patents,

     14   and that's not the way I look at it.              I think the

     15   specification is almost identical in -- in these two

     16   patents with respect to this issue.             And if you look

     17   at the portions of the specification relevant to

     18   performing the security operations, a person of

     19   ordinary skill in the art would conclude that those

     20   security operations would of necessity be performed

     21   on hardware, and -- and thus, that means that it

     22   also happens to be that that would be consistent

     23   with the corresponding structure for Claim 55, but

     24   that's -- that's not because I applied the means

     25   plus function construction into Claim 38, it's just



                                                73

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 75 of 167 Page ID
                                    #:6205
      1   because if you look at the spec and look at what

      2   Claim 38 must mean.

      3          Q.    Is it your opinion, Dr. Villasenor, that

      4   any hardware that performs security operations would

      5   be identical or equivalent to the corresponding

      6   structures identified by the court for security

      7   module?

      8          A.    Well, I think it's -- the question -- you

      9   have to be careful in the sense that I'm not saying,

     10   for example, that any hardware is equivalent to the

     11   MYK82.      I'm not saying that at all.        I'm saying that

     12   any hardware that I can under- -- that I believe

     13   would be consistent with Claim 38 would be within

     14   the scope of the structures identified by the court,

     15   not -- not -- not that every single example of

     16   structures would be of necessity present, but that,

     17   you know, there's a certain scope of structures

     18   identified in the court -- by the court for

     19   Claim 55.     And I do believe that the hardware used

     20   in Claim 38 would be within that scope.              So there is

     21   a difference.

     22          Q.    You agree that the -- that Claims 55 and

     23   57 include the operably connecting elements and

     24   those are not present in Claims 38 and 39?

     25          A.    Correct.



                                               74

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 76 of 167 Page ID
                                    #:6206
      1           Q.   Claim 55 requires a target module; is that

      2   correct?

      3           A.   Yes.

      4           Q.   Does Claim 38 requires a target module?

      5           A.   It does not specifically use the words

      6   "target module," no.         I've addressed that in --

      7   starting in paragraph 29 of my report.

      8           Q.   In your report, you rely on testimony from

      9   Tom Hakkel?

     10           A.   I don't know if I would say "rely on."

     11   I -- I cite Mr. Hakkel's testimony.

     12           Q.   Do you rely on the testimony of Mr. Hakkel

     13   to support -- strike that.

     14                Do you rely on the testimony of Tom Hakkel

     15   for any of your opinions?

     16           A.   No.    Again, I wouldn't use the word "rely

     17   on."    I -- I cite his testimony which corroborates

     18   my opinions, but I am not relying on Mr. Hakkel in

     19   order to reach my conclusions.

     20           Q.   To your knowledge, is Mr. Hakkel a person

     21   of ordinary skill in the art as you've defined the

     22   term?

     23           A.   I haven't -- I've heard that -- I can't

     24   remember where I read this, maybe it was in a

     25   deposition, I -- I think he does have a degree --



                                                75

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 77 of 167 Page ID
                                    #:6207
      1   actually, let me just remind -- let me just remind

      2   myself of the ordinary skill of the art here.

      3               I don't recall.      I mean, I know he had an

      4   bachelor's -- an undergraduate degree in computer

      5   science, but I don't know -- I thought I had a

      6   section here, but maybe somebody can point me to it,

      7   or maybe you can remind me of my -- what I said --

      8   oh, here it is.

      9               So I said, "Bachelor of science in

     10   electrical engineering and computer science with at

     11   least one year of experience in computer security

     12   and computer architecture for security devices."

     13               And so my understanding is that -- I -- I

     14   believe I remember hearing Mr. Hakkel -- or reading

     15   that he does have a bachelor of science, and I think

     16   it's one of those two, I think computer science.

     17   And if I am mistaken, then, you know, I stand

     18   corrected.    That's what I recall.         And I -- I

     19   believe he also has experience in computer security.

     20   But, again, I haven't been asked to -- to evaluate

     21   his professional experience.         I don't --

     22               THE REPORTER:      Again, I haven't --

     23               THE WITNESS:     I haven't been asked to

     24   evaluate his professional experience in detail, so I

     25   don't recall the specifics.



                                              76

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 78 of 167 Page ID
                                    #:6208
      1   BY MR. FENSTER:

      2          Q.   You don't have any opinion that Mr. Hakkel

      3   is or is not a person of ordinary skill in the art,

      4   do you?

      5          A.   I haven't offered a formal opinion

      6   other -- although I note that, again, I believe it's

      7   undisputed that he does have an undergraduate degree

      8   in computer science and has worked in the field of

      9   computer security for at least one year, but I

     10   haven't offered a specific opinion on whether he's a

     11   person of ordinary skill in the art.

     12          Q.   Was Mr. Hakkel -- strike that.

     13               Did Mr. Hakkel apply the court's claim

     14   construction in doing any invalidity analysis in any

     15   of the testimony that you rely on?

     16          A.   Again, I -- I don't know if I'd use the

     17   word "rely on," but I -- I don't -- I don't recall.

     18          Q.   You're not aware -- strike that.

     19               You don't recall Mr. Hakkel applying the

     20   court's claim construction or doing any invalidity

     21   analysis in any of the testimony that you cite in

     22   your report, correct?

     23          A.   I don't recall.      But, again, I -- I cited

     24   a conclusion of his.       I didn't cite any analysis he

     25   may have performed leading up to that conclusion.           I



                                              77

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 79 of 167 Page ID
                                    #:6209
      1   just cited -- you know, he was asked about validity

      2   and he offered an opinion, and I cited that opinion,

      3   among other things.

      4          Q.   And you're talking about -- what -- what

      5   testimony are you referring to there?

      6          A.   Well, for example, I know I cite him --

      7   cite his testimony several times, but, for example,

      8   he was asked whether -- "Does SPEX believe Claims 38

      9   and 39 of the '802 patent are invalid," was the

     10   question, and the answer:          "Yes."

     11          Q.   And that was after the PTAB had issued a

     12   final written decision in the '802 Western Digital

     13   IPR finding them invalid, right?

     14          A.   I think -- I think his deposition was

     15   after that, but I -- I don't have the dates

     16   specifically in mind.

     17          Q.   Okay.     Do you believe that the '802 patent

     18   is prior art to the '135 patent?

     19          A.   I don't recall having offered an opinion

     20   on that.    I'd have to refresh my memory on the

     21   dates.

     22          Q.   Do you believe that Claim 38 and 39 are --

     23   of the '802 patent are prior art to the '135 patent?

     24          A.   Well, that sounds like the same question.

     25   So, again, I'd -- I'd have to -- you know, without



                                                78

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 80 of 167 Page ID
                                    #:6210
      1   looking at the dates, I -- I would -- I -- I

      2   wouldn't know.

      3           Q.   In this case, you have seen expert reports

      4   by Dr. Thomas Rhyne?

      5           A.   That's right, I have, yes.

      6           Q.   Do you know Dr. Thomas Rhyne?

      7           A.   Do I personally know him?

      8           Q.   Yes.

      9           A.   I don't recall having met him, it's -- you

     10   know, it's not impossible that I have because, you

     11   know, I've been -- he and I have both been, you

     12   know, in professional practice for many, many years,

     13   so...    But I don't specifically recall meeting him.

     14           Q.   Do you have any reason to believe that

     15   Dr. Rhyne is not a competent technical expert?

     16           A.   I am a firm believer in professional

     17   respect and while I disagree with Mr. -- Dr. Rhyne's

     18   opinions, I -- I don't believe I've ever impugned

     19   his expertise, and I have no intention of doing so.

     20           Q.   Do you have any reason to believe that

     21   Dr. Rhyne is not an honest person?

     22           A.   Not at all.      I -- I -- I expect that both

     23   Dr. Rhyne and I endeavor to engage with our work

     24   honestly, and I've seen no evidence to the country.

     25           Q.   Do you know a Zaydoon Jawadi?



                                                79

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 81 of 167 Page ID
                                    #:6211
      1   J-A-W-A-D-I.

      2          A.   I remember seeing the name.          I believe it

      3   was -- that was the name of a person who provided an

      4   opinion in respect to the Western Digital

      5   litigation -- IPR, but I may be wrong on that.

      6          Q.   Dr. Jawadi provided an expert declaration

      7   in support of the patent owner response in the

      8   Western Digital IPR regarding the '135 patent.              Does

      9   that refresh your recollection?

     10          A.   That -- that sounds right.

     11          Q.   Do you know Dr. Jawadi?

     12          A.   Again, I -- I don't -- I don't recall.

     13   Again, it's possible I've met him, but I don't

     14   specifically recall having done so.

     15          Q.   Do you have any reason to believe that

     16   Dr. Jawadi is not a competent technical expert?

     17          A.   Again, same answer as I gave with respect

     18   to Dr. Rhyne, I am a very firm believer in

     19   professional respect, and I have not questioned

     20   Dr. Jawadi's competency.

     21          Q.   Do you have any reason to believe that

     22   Dr. Jawadi is not an honest person?

     23          A.   Same answer.     I would -- I would expect

     24   that all of us in this litigation would endeavor to

     25   engage honestly, and I have seen no evidence to the



                                              80

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 82 of 167 Page ID
                                    #:6212
      1   contrary.

      2          Q.   Do you believe that Dr. Jawadi -- do you

      3   have any reason to believe that Dr. Jawadi or

      4   Dr. Rhyne would put forward objectively baseless

      5   technical opinions?

      6          A.   I don't have any reason to believe that he

      7   would intentionally put -- put forward an opinion

      8   that he believed to be baseless.          I wouldn't --

      9          Q.   All right.

     10               MR. FENSTER:     All right.      We have to go

     11   off the record and change the tape.

     12               THE VIDEOGRAPHER:       This is the end of Disk

     13   No. 1, Volume 1 of the deposition of John

     14   Villasenor, Ph.D.      The time is March 9, 2020 --

     15   excuse me.    The time is 12:20 p.m. on March 9, 2020.

     16   We're off the record.

     17                        (Lunch recess.)

     18               THE VIDEOGRAPHER:       Back on the record.

     19   This is the beginning of Disk No. 2, Volume 1, in

     20   the deposition of John Villasenor, Ph.D.             The time

     21   is 12:50 p.m. on March 9th, 2020.

     22   BY MR. FENSTER:

     23          Q.   Did you have any discussions with counsel

     24   regarding your testimony today?

     25          A.   No.   He briefly mentioned the duration,



                                              81

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 83 of 167 Page ID
                                    #:6213
      1   but that was the only thing that we discussed.

      2           Q.   Okay.

      3                Have you ever testified as an expert in

      4   the behavior of reasonable litigants before?

      5           A.   I believe this is the first time I have

      6   been asked to testify specifically on reasonable

      7   litigants.

      8           Q.   So you have never provided expert

      9   testimony to a court or other body regarding the

     10   behavior of reasonable litigants; is that right?

     11           A.   To the best of my recollection, that's

     12   correct.

     13           Q.   You have never been qualified -- strike

     14   that.

     15                No court has ever found you qualified to

     16   opine as an expert in the behavior of reasonable

     17   litigants; is that right?

     18           A.   Well, I -- I just -- in answering that

     19   question, I want to make sure it's not taken out of

     20   context.     I -- I don't believe I have ever been -- I

     21   don't think any court has ever been asked to qualify

     22   me to testify as a -- regarding a reasonable

     23   litigant.    And so since the court has -- no court

     24   has been asked, then no court has made an

     25   affirmative decision.



                                                 82

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 84 of 167 Page ID
                                    #:6214
      1          Q.    In your report, Exhibit 2, do you make any

      2   reference to the clear and convincing standard that

      3   applies in this District Court litigation?

      4          A.    I don't think I specifically referenced

      5   it, but I -- I can't remember.             It -- it may be

      6   there.      I don't recall.

      7          Q.    In your expert report, Exhibit 2, do you

      8   make any reference to IPR estoppel that may apply to

      9   Kingston with respect to the combination of

     10   references that you assert in this case?

     11          A.    Actually um -- in my last answer, let me

     12   just mention that I do make reference to my original

     13   invalidity report, and -- and in that report, I

     14   certainly do reference the clear and convincing

     15   standard.

     16                I'm -- I'm sorry, the question about

     17   estoppel; is that what it was?

     18          Q.    Yes.    Do you make any reference in your

     19   report about IPR estoppel that may apply to

     20   Kingston?

     21          A.    I don't recall making any such reference,

     22   but I haven't memorized the report.

     23                    (Whereupon, Exhibit 5 was marked for

     24                    identification.)

     25                MR. FENSTER:      Let me hand you what has



                                                83

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 85 of 167 Page ID
                                    #:6215
      1   been marked as Exhibit 5.        This is the declaration

      2   of Zaydoon Jawadi in the IPR2018-00084.             This is the

      3   Western Digital IPR regarding the '135 patent.

      4   Sorry.

      5               THE WITNESS:     Okay.

      6   BY MR. FENSTER:

      7          Q.   Have you seen this declaration before?

      8          A.   I believe I have.       Not in -- not in paper

      9   form, but I have an electronic copy of various files

     10   for these -- these IPRs.        And I believe I've seen it

     11   in there.

     12          Q.   Have you reviewed the declaration of

     13   Dr. Jawadi?

     14          A.   I have looked at it.          I -- obviously, not

     15   every word, and -- but I have looked through it.

     16          Q.   So while you may di- -- disagree with some

     17   of his conclusions, do you believe that Dr. Jawadi's

     18   declaration was filed in bad faith or is object- --

     19   objectively baseless in any way?

     20          A.   I have no reason to expect it would have

     21   been filed in bad faith; in fact, I would expect it

     22   was probably filed in good faith.            It's the -- the

     23   way these things normally go.

     24               MR. RICHARDS:      So the 00082?

     25               MR. FENSTER:     '84.



                                               84

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 86 of 167 Page ID
                                    #:6216
      1                MR. RICHARDS:        '84.

      2   BY MR. FENSTER:

      3           Q.   And the PTAB in connection with the '802

      4   IPR, *the Western --

      5           A.   Okay.

      6           Q.   Okay.     So the Western Digital IPR

      7   regarding the '802 patent.            Do you have that in

      8   mind?

      9           A.   Yes.

     10           Q.   Okay.     That panel did not have the benefit

     11   of the declaration of Dr. Jawadi, correct?

     12           A.   Well, I don't know -- I can't recall

     13   whether they submitted any expert testimony with the

     14   prelim- -- preliminary patent owner response.                  So if

     15   you can clarify that point, that would help me

     16   answer this question.

     17           Q.   Okay.     My understanding is that there was

     18   not.

     19           A.   Okay.     So if -- if that is the case,

     20   then -- then yes, the answer to your question is

     21   that the '802 IPR would have been conducted without

     22   a declaration from Dr. Jawadi.

     23           Q.   Can you say with certainty whether the

     24   PTAB would have reached the same result with respect

     25   to Claims 38 and 39 if it had considered -- if it



                                                   85

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 87 of 167 Page ID
                                    #:6217
      1   had been presented and had considered the

      2   declaration of Dr. Jawadi?

      3          A.   I can't say with absolutely certainty, no.

      4   I can say what a reasonable litigant would have

      5   expected, and that's the -- the -- the perspective

      6   I've offered in my IPR.

      7          Q.   I'm sorry.

      8          A.   I'm sorry, in my report.

      9          Q.   In your report, did you offer any opinions

     10   as to what a reasonable litigant would have expected

     11   with respect to Claims 38 and 39 of the '802 patent?

     12          A.   No, I think I addressed what a reasonable

     13   litigant would have re- -- would have expected with

     14   respect to a '135 patent, given information

     15   including the record in the '802 proceeding.

     16          Q.   Okay.

     17               So the opinion that you've proffered in

     18   your expert report has to do with what a reasonable

     19   litigant would have expected would have -- to have

     20   to happen in the Western Digital IPR regarding the

     21   '135 had it gone to conclusion; is that right?

     22          A.   Among other things, I -- I think -- and I

     23   don't remember the exact words I used, but it was

     24   something to that effect, that what a reasonable --

     25   I mean, I think I mention it on my -- yeah, I think



                                                86

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 88 of 167 Page ID
                                    #:6218
      1   paragraph 3, I talk about what a reasonable litigant

      2   would have expected in relation to the findings of

      3   the -- the PTAB, had -- had a final written decision

      4   been reached -- reached.

      5          Q.   Okay.     So this exercise that you are going

      6   through is opining as to what a reasonable litigant

      7   would have expected to happen in something that

      8   never happened, right?

      9          A.   Yeah, it's -- yeah, would have expected,

     10   yes.   That's -- it's -- it's what -- it's --

     11          Q.   Okay.

     12          A.   -- because we don't -- I mean, I think I

     13   also just -- as I mentioned somewhere else, we could

     14   be -- yeah, in paragraph 70, I write, "We will never

     15   know what would have become of the challenge claims

     16   with the '135 patent."         All right?

     17               So there's two different things.              There's

     18   what -- what act- -- what actually would have

     19   happened had it gone to -- we -- we can't know that

     20   with certainty because we -- it didn't happen.

     21          Q.   Okay.

     22          A.   But I'm talking about what a reasonable

     23   litigant would have expected.

     24          Q.   Okay.     So your opinion has to do with what

     25   a reasonable litigant would have expected in



                                                87

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 89 of 167 Page ID
                                    #:6219
      1   something that never happened, right?

      2          A.   Again, it's --

      3          Q.   "Yes" or "no"?        I --

      4          A.   Well, I just want to make sure it's not

      5   taken out of context.         Yes, it's a proceeding.         It's

      6   a proceeding that didn't reach its conclusion, and a

      7   reasonable litigant would have expected a certain

      8   outcome, but we don't know what the outcome actually

      9   was.

     10          Q.   And one of the pieces of information that

     11   you base your conclusion on was what did happen in

     12   the '802 patent -- '802 IPR by Western Digital,

     13   correct?

     14          A.   Among other things.          I would say the

     15   entirety of the relevant portions of this -- of the

     16   proceeding, that's right.

     17          Q.   And, in particular, part of what you were

     18   relying on was the fact that the PTAB found Claims

     19   38 and 39 invalid in that '802 proceeding, right?

     20          A.   Among other things, that's right.

     21          Q.   Okay.     And the PTAB, in that proceeding,

     22   found those claims invalid without considering a POR

     23   or an expert declaration such as Jawadi, correct?

     24          A.   That is correct.

     25          Q.   And it's possible that the PTAB would have



                                                88

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 90 of 167 Page ID
                                    #:6220
      1   reached a different conclusion with respect to the

      2   validity of Claims 38 and 39 in that IPR if it had

      3   considered additional information, such as a POR or

      4   a dec- -- an expert declaration such as Jawadi?

      5          A.   I can't -- I can't make an absolute

      6   statement.    So it's -- it's possible.            I don't

      7   expect that would have occurred, but I -- I think

      8   it's certainly possible.

      9          Q.   Okay.     Do you believe that SPEX did not

     10   have the legal right to reach a settlement with

     11   Western Digital regarding the '135 patent?

     12               MR. RICHARDS:        Objection.     Vague.

     13               THE WITNESS:       I -- I haven't opined on

     14   whether SPEX had a -- has -- has a legal right to

     15   enter into a settlement.          I know that they -- I know

     16   that they did enter into a settlement, but I haven't

     17   opined on whether they had a legal right to.

     18   BY MR. FENSTER:

     19          Q.   Do you have any reason to believe that it

     20   was not -- that they did not -- strike that.

     21               Do you have any reason to believe that

     22   SPEX did not have the legal right to assert -- to

     23   enter into that settlement agreement?

     24          A.   Well, I -- I understand there was an

     25   allegation of patent misuse relating to that



                                                89

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 91 of 167 Page ID
                                    #:6221
      1   settlement agreement, and, again, I have not opined

      2   on whether or not SPEX engaged in patent misuse, but

      3   I understand an allegation has been made.               So I

      4   think that's relevant to the question.

      5          Q.   Okay.     *Turn to paragraph 70 of your

      6   expert report.

      7          A.   Yep.

      8          Q.   Okay.     Now, you say we'll never know what

      9   would have happened to the '135 patent, and

     10   particularly to Claims 55 and 57, if that -- if the

     11   PTAB had reached -- reached a final written decision

     12   because they never did, right?

     13          A.   Correct.

     14          Q.   Now, you didn't participate in the '802

     15   IPR regarding the '135 patent, correct?

     16          A.   The '802 IPR --

     17          Q.   I'm sorry, the Western Digital, I'm

     18   sorry -- strike that.

     19               You did not participate in the Western

     20   Digital IPR regarding the '135 patent, correct?

     21          A.   Correct.

     22          Q.   Did you review the declaration of

     23   Dr. Jawadi in connection with that IPR?

     24          A.   I did look at the declaration, as I think

     25   I mentioned a moment ago.



                                                90

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 92 of 167 Page ID
                                    #:6222
      1          Q.   Okay.

      2          A.   I think I listed that as well as one of

      3   the documents.       Yes, so it's listed on page 52 of my

      4   report.

      5          Q.   Okay.     So it's fair that Dr. Jawadi

      6   expressed opinions that Claims 55 and 57 of the '135

      7   patent were not invalid in that IPR, right?

      8          A.   That was his opinion, that's right.

      9          Q.   Okay.

     10               And he sets forth the bases for his

     11   opinion, correct?

     12          A.   Yes.     I -- a- -- again, I can't -- I

     13   didn't -- I didn't attempt to sort of do a mapping

     14   to check if every opinion, he had set forth a basis,

     15   but in general, it seemed like a typical expert

     16   declaration.

     17          Q.   How much time did you spend reviewing the

     18   Jawadi declaration?

     19          A.   I don't recall.

     20          Q.   Can you give me any idea?           Was it five

     21   minutes?    Was it an hour?        Was it five hours?

     22          A.   You know, I think it was -- I'm quite

     23   confident it was more than five minutes.               I don't

     24   think it was five hours, but I don't recall

     25   specifically.



                                                91

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 93 of 167 Page ID
                                    #:6223
      1          Q.   Do you know when you reviewed the

      2   declaration of Jawadi?

      3          A.   I believe it would have been -- you know,

      4   in January of this year at the time when I was

      5   working on the -- this declaration.

      6          Q.   Did you develop the opinion that any of

      7   the opinions in Dr. Jawadi's declaration were

      8   objectively baseless?

      9          A.   I -- I don't think I was -- I wasn't

     10   looking to form opinions on his opinions in that

     11   sense, so I don't recall concluding that.

     12          Q.   In paragraph 76 of your report, you state,

     13   "SPEX's designated corporate testimony also confirms

     14   that the PCMCIA standard is sufficient to practice

     15   the operably connecting step."             Do you see that?

     16          A.   I do, yeah.

     17          Q.   Okay.     Did Mr. Hakkel -- that's who you

     18   are referring to; is that right?

     19          A.   Yes.

     20          Q.   Okay.     Did Mr. Hakkel ever testify that

     21   the PCMCIA standard meets the operably connecting

     22   step as construed by the court?

     23          A.   He didn't -- he didn't state -- he didn't

     24   state it in exactly those words, but he -- he gave

     25   testimony that leads to essentially the same



                                                92

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 94 of 167 Page ID
                                    #:6224
      1   conclusion.

      2          Q.   And what you are relying on is the

      3   testimony that you've cited in paragraph 76?

      4          A.   Well, again, again, I'm -- yes, I'm citing

      5   testimony in -- in paragraph 76 that corroborates my

      6   statement that -- that corporate testimony confirms

      7   that it's sufficient to practice the operably

      8   connecting step, the PCMCIA standard.

      9          Q.   Okay.     To your knowledge, Mr. Hakkel was

     10   never asked whether the PCMCIA standard teaches the

     11   operably connecting step as construed by the court,

     12   correct?

     13          A.   I don't think he was asked that specific

     14   question.

     15          Q.   And to your knowledge, Dr. -- Mr. Hakkel

     16   never testified comparing the PCMCIA standard to

     17   operably connecting as construed by the court,

     18   right?

     19          A.   He was not asked the question in exactly

     20   those words, but again, if you look at his answers,

     21   then the result is essentially the same.

     22          Q.   Do you identify any questions where

     23   Mr. Hakkel was asked about the PCMCIA standard in

     24   relation to, specifically, the operably connecting

     25   limitation?



                                                93

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 95 of 167 Page ID
                                    #:6225
      1          A.   I don't recall.

      2          Q.   In paragraph 77, can you turn to that,

      3   please?

      4          A.   And, actually, just to -- to

      5   clarification, you- -- your earlier question asked

      6   about the court's construction of operably

      7   connecting, and I don't think the court construed

      8   operably connecting for Claims 55 and 56.

      9          Q.   Do you -- do you identify any questions

     10   where Mr. Hakkel was asked about the PCMCIA standard

     11   in relation to the operably connecting limitation?

     12          A.   Same answer as before.

     13          Q.   Can you turn to paragraph 77 of your

     14   report?

     15               In paragraph 77, you testify, "SPEX's

     16   corporate testimony further confirms that the PCMCIA

     17   standard is prior art."          Do you see that?

     18          A.   Yes.

     19          Q.   Where did Mr. Young testify that the

     20   PCMCIA standard is prior art to the '135 patent?

     21          A.   Well, he -- as I've quoted here, he

     22   acknowledged that -- that -- that the PCM stan- --

     23   the PCMCIA standard was not invented by SPEX.

     24          Q.   Okay.     Does that mean that it was prior

     25   art too?



                                                94

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 96 of 167 Page ID
                                    #:6226
      1          A.   I think my recollection is that it does,

      2   in the context of -- of his testimony.

      3          Q.   That's what you are relying on for your

      4   conclusion, that Mr. Young testified -- confirmed

      5   that the PCMCIA standard is prior art, you are

      6   relying on the fact that -- his testimony that SPEX

      7   did not invent PCMCIA?

      8          A.   My recollection is that he was testifying

      9   not only about what SPEX invented generally, but in

     10   relation to what SPEX -- SPEX's -- when the -- the

     11   application was filed, SPEX was claiming -- the

     12   application leading to the '135 patent was filed,

     13   SPEX was, of course, claiming to have invented

     14   something.    And my recollection for the context of

     15   his testimony was that there was a -- questions

     16   about what SPEX did and did not invent and he was

     17   acknowledging that SPEX did not invent the PCMCIA

     18   standard.    So in context, I understood that to mean

     19   that not only did SPEX not invent the PCMCIA, but

     20   that it existed -- that he was acknowledging that it

     21   existed prior to the application.

     22          Q.   Okay.     So back at pa- -- paragraph 70.

     23   You are testifying as to whether -- what a

     24   reasonable litigant would have believed would have

     25   happened in the Western Digital IPR regarding the



                                                95

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 97 of 167 Page ID
                                    #:6227
      1   '135, right?

      2          A.   That's correct, yes.

      3          Q.   Okay.     And Kingston could have, but did

      4   not, file an IPR on the same references that Western

      5   Digital did, right?

      6          A.   Again, I'm not aware of -- I mean, I think

      7   that is probably right, but I haven't looked into

      8   what Kingston could or could not have done there.

      9          Q.   Okay.     And in the IPR that Kingston did

     10   file that went to final written decision, Claim 55

     11   and 57 were upheld in the final written decision,

     12   right?

     13          A.   But, again, Claim 57 is now back with the

     14   PTAB on remand, but you are right with respect --

     15   but Claim 57 is upheld, even at the Federal Circuit.

     16          Q.   I think you misspoke, 55.

     17          A.   I'm sorry.       I -- I misspoke.       I meant to

     18   say that Claim 55 has been upheld, even after

     19   Kingston's appeal in the Federal Circuit, but 57 is

     20   back at the PTAB on remand.

     21          Q.   Okay.     And in the institution decision --

     22   strike that.

     23               In the final written decision, the PTAB

     24   found that Claim 57 was valid, right?

     25          A.   Well, but that's -- that final written



                                                96

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 98 of 167 Page ID
                                    #:6228
      1   decision has now been vacated.

      2          Q.   Yes, it is.

      3               At the final written decision, the PTAB

      4   found that Claim 57 was valid, correct?

      5          A.   Well, I -- I think it's an unfair question

      6   because it's a vacated decision.            That -- that

      7   decision has been vacated by the -- by the Federal

      8   Circuit.

      9          Q.   Okay.

     10          A.   So -- so the problem is, if that's taken

     11   out of context, it will make it sound like that's

     12   the end of the story.         So a full answer requires

     13   clarifying that that decision was vacated by a

     14   higher court.

     15          Q.   Now, in connection with the Western

     16   Digital IPR regarding the '135 patent, Dr. Jawadi

     17   submitted a sworn declaration that those claims were

     18   not invalid, right?

     19          A.   That's correct.

     20          Q.   Okay.     So it's fair to say that you and he

     21   have different opinions as to what would have been

     22   the outcome in the '135 IPR by Western Digital,

     23   right?

     24               MR. RICHARDS:        Objection to what

     25   Mr. Jawadi opined on.



                                                97

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 99 of 167 Page ID
                                    #:6229
      1                THE WITNESS:    Yeah, I think that's --

      2   again, that's an apples-to-oranges comparison there

      3   because we were addressing different things.

      4   BY MR. FENSTER:

      5           Q.   Well, you agree that Dr. Jawadi was

      6   putting forth his good faith expert opinions as to

      7   why the Western Digital petition did not prove the

      8   invalidity of Claims 55 and 57 of the '135 patent,

      9   fair?

     10           A.   Yeah, that was -- I think that was what

     11   his -- the goal of his opinion was -- was to -- the

     12   goal of his declaration was to, essentially, express

     13   that opinion.     That's right.

     14           Q.   And, essentially, your expert opinion in

     15   this case is guessing what a -- is opining what a

     16   reasonable litigant would have expected would have

     17   happened in that final written decision had the

     18   court considered the Jawadi declaration, right?

     19           A.   I don't know if I would agree with the way

     20   that's phrased.

     21           Q.   Let me rephrase it.

     22                Your expert opinion in this case is

     23   opining what a reasonable litigant would have

     24   expected would happen in the final written decision

     25   had the PTAB considered the Jawadi declaration,



                                              98

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 100 of 167 Page ID
                                     #:6230
       1   right?

       2          A.   Well, the Jawadi declaration and a number

       3   of other things, not in isolation.

       4          Q.   Uh-huh.

       5          A.   But, yes, that is one of the opinions I've

       6   offered, but again, not just the Jawadi declaration.

       7          Q.   And in the Western Digital IPR, there was

       8   never a final hearing?

       9          A.   I'm sorry, which IPR?          The --

     10           Q.   Okay.     In the Western Digital IPR

     11    regarding the '135, right, before the final written

     12    decision, there's usually an oral hearing; is that

     13    right?

     14           A.   Yes, that's right.

     15           Q.   Okay.     Was there an oral hearing in the

     16    Western Digital IPR regarding the '135 patent?

     17           A.   My understanding is that there was not.

     18           Q.   Okay.     So the PTAB didn't consider the

     19    arguments that would have been made at an oral

     20    hearing, fair?

     21           A.   By both sides?

     22           Q.   That's right.

     23           A.   Yes, that's right.

     24           Q.   Including the arguments that would have

     25    been made by SPEX's counsel, right?



                                                 99

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 101 of 167 Page ID
                                     #:6231
       1           A.   That's right.        An oral hearing is a -- is

       2   a venue where both the petitioner and the patent

       3   owner are given a chance to present argument.

       4           Q.   Okay.     So you are speculating what would

       5   have happened, what the board would have done in the

       6   final written decision had it considered the POR,

       7   had it considered the Jawadi declaration, and had it

       8   considered an oral hearing that never happened,

       9   right?

     10            A.   I -- I wouldn't consider it speculation.

     11    I -- I wouldn't characterize it as that way.

     12            Q.   Okay.     Can we go to your further opinions

     13    regarding the validity of Claims 55 and 57?

     14            A.   I'm sorry.       Can you give me a page number?

     15            Q.   39.

     16            A.   39.    Um, yes.

     17            Q.   So you first have an opinion regarding the

     18    invalidity over admitted prior art.              Do you see

     19    that?

     20            A.   Yes.     That's right.

     21            Q.   Okay.     Is it your opinion that Claim 55 is

     22    anticipated by the admitted prior art?

     23            A.   Yes, let me just clarify here that these

     24    opinions are relative to the clear and convincing

     25    standard, and they are supplementing my earlier



                                                  100

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 102 of 167 Page ID
                                     #:6232
       1   invalidity opinions from my earlier report.                   And if

       2   you look at the end of paragraph 103, which is on

       3   page 43, and so -- box, that's just one.               So that --

       4   it says, "Accordingly, the last step of Claim 55 is

       5   admitted to be in the prior art and the" -- and I

       6   should have gone in the other direction.               But in the

       7   prior paragraphs, I go through each one of these

       8   steps and say that each -- each one of the -- each

       9   one of the steps of Claim 55 is in the prior art,

     10    so -- and then the same is true for -- for Claim 57.

     11           Q.   Okay.     So is it your opinion that Claim 55

     12    is anticipated by the admitted prior art?

     13           A.   Well, it says -- in paragraph 97, it talks

     14    about 102F.    So I believe 102 is a -- is an

     15    anticipation statute.

     16           Q.   Okay.     So --

     17           A.   And -- and obviousness.           They would

     18    both -- it would be anticipated, though -- but if

     19    not anticipated, then obvious.

     20           Q.   Okay.     Do you state a separate obviousness

     21    opinion that Claim 55 is obvious over the admitted

     22    prior art, separate and apart from your anticipation

     23    analysis?

     24           A.   I don't recall, but to the extent there is

     25    any confusion, I'm clarifying that now.



                                                 101

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 103 of 167 Page ID
                                     #:6233
       1           Q.   Your report doesn't provide any separate

       2   obviousness analysis for Claims 55 and 57 over the

       3   admitted prior art, correct?

       4           A.   I don't know that that's true.             I would

       5   have to go through and see.

       6           Q.   Can you identify any analysis -- any

       7   separate obviousness analysis for Claims 55 and 57

       8   over the admitted prior art in your report, please?

       9           A.   It would be the same analysis.             In other

     10    words, the -- the analysis for Claim 55 would apply

     11    both to anticipation, and to the extent not

     12    anticipated, to obviousness.

     13            Q.   Is your admitted prior art anticipation

     14    opinion limited -- is it -- strike that.

     15                 Is it your opinion that Claims 55 and 57

     16    are anticipated by the admitted prior art under

     17    102F?

     18            A.   That's what's stated in paragraph 97.

     19            Q.   Okay.     Are there any other provisions of

     20    Section 102 under which you opine that Claims 55 and

     21    57 are anticipated, other than 102F?

     22            A.   There's none listed here.           But it would

     23    probably qualify under 102A as well.

     24                 And by the way, just since we talked about

     25    the AIA, these would be pre-AIA 102.               I mean, if



                                                  102

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 104 of 167 Page ID
                                     #:6234
       1   you -- if you want to give me the -- the A, B, C, D,

       2   I can tell you which ones.

       3           Q.   Is there a single prior art reference that

       4   you identify in your report with an admitted prior

       5   art that anticipates Claim 55 or 57?

       6           A.   I think PCMCIA may be a single reference

       7   here.

       8           Q.   Does your report state the opinion that

       9   PC -- that when you're referring to PCMCIA, are you

     10    referring to a particular document or standard or

     11    something?

     12            A.   Yeah, I'm talking about the PCMCIA

     13    specification, and -- or the standard, basically,

     14    which -- which is described in the documents that --

     15    you know, the standard that is describing it.

     16            Q.   Okay.     Does your report contain any

     17    opinion that any specific document or documents

     18    regarding PCMCIA standard anticipate Claims 55 or 57

     19    of the '135 patent?

     20            A.   I think it does.         It -- it re- -- it

     21    describes the PCMCI -- the PC -- PCMCIA standard.

     22            Q.   Is the PCMCIA standard what you are

     23    referring to as admitted prior art, part of what you

     24    are referring to as admitted prior art, or separate

     25    from what you are referring to as admitted prior



                                                  103

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 105 of 167 Page ID
                                     #:6235
       1   art?

       2          A.   Well, it's -- it's both.           So all three.

       3   So -- so, for example, I note in paragraph 103,

       4   "Dr. Rhyne has also admitted that the second step of

       5   Claim 38 was known in the prior art PCMCIA

       6   standard."

       7               And then I also note that, "SPEX admitted

       8   that this limitation was" --

       9               THE REPORTER:        Oh.

     10                THE WITNESS:       Sorry.

     11                That, "SPEX also admitted that this

     12    limitation was practiced by PCMCIA compliant card in

     13    briefing before the Federal Circuit."

     14                So I'm citing the PCMCIA standard itself

     15    as well as SPEX's expert and corporate witnesses and

     16    SPEX itself statements about that standard.

     17    BY MR. FENSTER:

     18           Q.   Okay.     Dr. Villasenor, I -- I have read

     19    through your report and so -- I guess I'm not clear

     20    on your anticipation standards or opinions.

     21                What -- strike that.

     22                In your new report, what references do you

     23    opine anticipate claim -- Claims 55 or 57?

     24           A.   The PCMCIA standard.

     25           Q.   Anything else?



                                                  104

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 106 of 167 Page ID
                                     #:6236
       1          A.   Not in any -- not that I can recall.

       2          Q.   And were you aware of the -- strike that.

       3               What specific documents or implementation

       4   of the PCMCIA standard are you asserting anticipate

       5   Claims 55 and 57 in your new expert report?

       6               MR. RICHARDS:        Objection.

       7   Mischaracterizes testimony.

       8               THE WITNESS:       I'm -- I'm -- yeah, I'm

       9   talking about the PCMCIA standard.

     10    BY MR. FENSTER:

     11           Q.   Is there a particular version or a

     12    particular document that you are relying on?

     13           A.   Well, I cite those in my original

     14    invalidity report, but I don't have them memorized.

     15    And, actually, I cite them in this report too

     16    somewhere.     Yeah, there's -- there's a -- there's

     17    quite a bit of -- starting at page -- paragraph 114,

     18    for example.

     19           Q.   Okay.     So that's under an obviousness

     20    combination, right?

     21           A.   Yeah, that's correct.

     22           Q.   As I understand it, you set forth two

     23    opinions:    One is anticipation under admitted prior

     24    art and then an obviousness combination of admitted

     25    prior art in combination with Fortezza; is that



                                                 105

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 107 of 167 Page ID
                                     #:6237
       1   right?

       2          A.   Yes, I mean, if you look at paragraph 97,

       3   I say, "It is my opinion that Claims 55 and 57 are

       4   invalid on" -- "based on what SPEX has admitted to

       5   be in the prior art and the admitted prior art from

       6   the specification of the '135 patent."

       7          Q.   Okay.     So I asked you a minute ago what

       8   you claim anticipates Claims 55 and 57, and you said

       9   the PCMCIA standard, right?

     10                MR. RICHARDS:        Objection.

     11    Mischaracterizes testimony.

     12                THE WITNESS:       Yeah, the -- the PCMCIA

     13    standard as -- as used and described in the -- in

     14    the specification.

     15    BY MR. FENSTER:

     16           Q.   Is there a particular document that you

     17    assert in paragraphs 98 through 110?

     18                MR. RICHARDS:        Objection.     Asked and

     19    answered.    The document speaks for itself.

     20    BY MR. FENSTER:

     21           Q.   Okay.     So in 98 through 110, that's where

     22    you state your opinion of invalidity over the

     23    admitted prior art, right?

     24           A.   Um, yes.

     25           Q.   Okay.     In paragraphs 98 to 110 of your



                                                 106

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 108 of 167 Page ID
                                     #:6238
       1   report, do you identify any document describing or

       2   embodying or encompassing the PCMCIA standard that

       3   you rely on for anticipation?

       4          A.   So I address -- I mention -- in paragraph

       5   104, I mention the PCMCIA specification.

       6          Q.   Okay.     Where is that?

       7          A.   It's five lines from the bottom of

       8   paragraph 104.

       9          Q.   Okay.     And when you refer to "the PCMCIA

     10    specification," what's -- what document are you

     11    referring to?      As of what date, what version?

     12           A.   That's cited later on.          I have a reference

     13    to it later on in par- -- on page 46, for example.

     14           Q.   Where is that?

     15           A.   At the bot- -- very bottom of the page.

     16           Q.   Okay.     So you're talking about the PC card

     17    standard and the last line that's got the Bates

     18    number DEF --

     19           A.   Yes.

     20           Q.   -- underlined, INV1770?

     21           A.   For example, yes.

     22           Q.   Okay.     So the PCMCIA standard, when you

     23    referred to the "PCMCIA standard," that is the

     24    document you are referring to, the PC card standard

     25    with that Bates number?



                                                 107

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 109 of 167 Page ID
                                     #:6239
       1          A.   That is one of the documents that

       2   describes the PCMCIA standard, yes.

       3          Q.   Okay.     Are you referring to -- for

       4   anticipation, for your new anticipation argument,

       5   are you relying on other documents describing the

       6   PCMCIA standard or just that one?

       7          A.   I think, you know, that document plus the

       8   knowledge of one of skill in the art, when used to

       9   perform security operations, would anticipate these

     10    claims.

     11                But I -- you know, I also talk about the

     12    PCMCIA specification.         So to the extent that there's

     13    other documents that describe it, that is also

     14    relevant for an invalidity opinion.

     15           Q.   Is it relevant to your anticipate- -- I

     16    want to know -- I think I'm entitled to, whether you

     17    think I'm entitled to or not, I don't know -- but I

     18    would like to know, Dr. Villasenor, for your new

     19    invalidity opinion expressed in Exhibit 2 with

     20    respect to invalidity over the admitted prior art,

     21    what documents are you saying anticipate Claims 55

     22    and 57?

     23                MR. RICHARDS:        Objection.     Asked and

     24    answered numerous times.

     25                THE WITNESS:       And -- and it's not



                                                 108

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 110 of 167 Page ID
                                     #:6240
       1   necessarily limited to documents, right?               So it can

       2   be a system, the PCMCIA system as described by the

       3   documents.

       4               MR. RICHARDS:        Are you asserting that

       5   there is no doctrine of admitted prior art?

       6               MR. FENSTER:       Not in the way -- not in the

       7   way you guys are using it.           I have no -- no

       8   knowledge of that.        That's for sure.

       9   BY MR. FENSTER:

     10           Q.   Okay.     So in your new expert report, are

     11    you asserting anticipation by a document?               And, if

     12    so, which documents?

     13           A.   So I'm asserting anticipation -- or

     14    invalidity in relation to the PCMCIA standard as

     15    described with -- in -- in the PCMCIA documents when

     16    that standard is applied in, you know, using

     17    security operations as described, for example, in --

     18    in the specification as admitted prior art.

     19           Q.   Okay.     Are you asserting invalidity by

     20    anticipation, by obviousness, or something else?

     21           A.   Both.

     22           Q.   Okay.     Are you asserting anticipation by a

     23    particular document?         And, if so, which one?

     24           A.   I'm asserting anticipation.            I was

     25    informed that if everything is un- -- is in the



                                                 109

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 111 of 167 Page ID
                                     #:6241
       1   admitted prior art, then that can be a basis for an

       2   anticipation argument because -- under 102F.

       3          Q.   So let me get your understanding of the

       4   admitted prior art doctrine.           Okay?

       5               If a patentee admits that three different

       6   references are all prior art, okay?

       7          A.   Yes.

       8          Q.   Are those all admitted prior art now, that

       9   can now be treated as one reference in your opinion

     10    for anticipation?

     11           A.   If it's three different references, I

     12    think you would have an obviousness.              I -- I'm most

     13    familiar with that as in -- in the context of an

     14    obviousness analysis.

     15           Q.   Okay.     Based on your understanding, you

     16    have no belief that three different prior art

     17    references, just because they are admitted to be

     18    prior art, can be treated as one for anticipation;

     19    is that fair?

     20           A.   I don't specifically recall that, that's

     21    right.

     22                THE REPORTER:        "I don't specifically

     23    recall" --

     24                THE WITNESS:       Specifically recall that,

     25    that's right.



                                                 110

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 112 of 167 Page ID
                                     #:6242
       1   BY MR. FENSTER:

       2          Q.   Okay.     And so in connection with your new

       3   invalidity opinion in Exhibit 2, invalidity over

       4   admitted prior art, are you relying on specific

       5   prior art references?         And, if so, which ones?

       6          A.   I'm relying on prior art, including

       7   references, but not limited to references.

       8          Q.   Okay.     So the prior art includes

       9   references and other things, such as what?

     10           A.   The PCMCIA standard, which can be

     11    described through multiple documents.

     12           Q.   Okay.     So are you asserting that the prior

     13    art, including references, and the PCMCIA standard

     14    that can be described in multiple documents are

     15    treated as one reference for anticipation of Claims

     16    55 and 57?

     17           A.   When -- when there's multiple documents,

     18    it would normally be obviousness, and certainly that

     19    would be one of the things I would -- I believe is

     20    relevant here.       But I was also informed that under

     21    102F, that is -- that that's an anticipation,

     22    separate -- separate -- it's completely separate

     23    from an obviousness argument that it is possible to

     24    be anticipated under 102F.

     25           Q.   What is your understanding of 102F?



                                                 111

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 113 of 167 Page ID
                                     #:6243
       1          A.   I don't recall the statute.            I summarize

       2   it briefly here, but that's it.

       3          Q.   Is there a single reference -- or a single

       4   document that you identify in your invalidity over

       5   admitted prior art section that anticipates Claims

       6   55 or 57?

       7               MR. RICHARDS:        Objection.     Asked and

       8   answered.    Document speaks for itself.

       9               THE WITNESS:       Yeah, the PCMCIA

     10    specification, as I mentioned.

     11    BY MR. FENSTER:

     12           Q.   Okay.     And when you say "PCMCIA

     13    specification," you are specifically referring to

     14    the document PC card standard that is produced at

     15    Bates DEF/INV -- or underscore INV 1770?

     16           A.   Well, that -- to be clear, that's one page

     17    of the standard, but -- or of the PC card standard.

     18    So the -- the full document includes more than -- or

     19    maybe that is one page.          I can't remember -- maybe

     20    that's -- maybe that's the Bates stamp of the first

     21    page of the multipage document.             But in any case, I

     22    would be referring to the full document, you know,

     23    when used to perform security operations.

     24           Q.   Okay.     Are there any other documents that

     25    you believe -- that antici- -- that you state



                                                 112

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 114 of 167 Page ID
                                     #:6244
       1   anticipate Claims 55 or 57 under the invalidity

       2   under admitted prior art section?

       3           A.   Not that come to mind at the moment.

       4           Q.   Were you aware of the PC card standard

       5   document that you cite in this report when you

       6   submitted your first expert report on March 23,

       7   2018?

       8           A.   I don't recall.     I think -- I think -- I

       9   think so because I think I cited the same -- I think

     10    the text is -- is literally word for word, the same.

     11    So I think I -- so since I'm quote -- since I'm

     12    quoting it in paragraph 114, I think I quoted it

     13    then as well, but I -- I would have to look to be

     14    sure.

     15            Q.   You were certainly aware of the PCMCIA

     16    standard when you submitted your expert report in

     17    March 23, 2018, correct?

     18            A.   Yeah, I think I discussed it at some --

     19    some length.

     20            Q.   And did Dr. Rhyne provide any analysis of

     21    that specification or PCMCIA documents that you

     22    could not have performed on your own?

     23            A.   I'm not sure I understand the question.

     24            Q.   In your new validity report, you cite

     25    certain testimony by Dr. Rhyne, correct?



                                               113

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 115 of 167 Page ID
                                     #:6245
       1          A.   I believe I do, yes.            Yes.

       2          Q.   Did Dr. Rhyne provide any analysis of

       3   PCMCIA that you could not have performed on your own

       4   in March of 2018?

       5          A.   I don't believe I was citing Dr. Rhyne for

       6   that purpose.    I was citing him -- both -- both

       7   Dr. Rhyne and I had equal access to the documents

       8   back in 2018.    So I -- I think we would be equally

       9   positioned to analyze them.

     10           Q.   Okay.

     11                Does your new expert report state the

     12    opinion that the preamble of Claim 55 is taught by

     13    the PCMCIA specification?

     14           A.   I address the preamble in paragraph 101.

     15           Q.   Uh-huh.

     16           A.   And I -- hold on a sec.            Let me see

     17    here -- paragraph 3 -- and I state that it was

     18    substantively identical to the preamble of Claim 38

     19    in '802, which has been admitted by SPEX to be in

     20    the prior art.

     21           Q.   Okay.     That wasn't my question.

     22                Does your new expert report state the

     23    opinion that the preamble of Claim 55 is taught by

     24    the PCMCIA specification?

     25           A.   Oh, I think that's, essentially, what it's



                                                 114

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 116 of 167 Page ID
                                     #:6246
       1   saying here by saying that SPEX admitted it to be in

       2   the prior art.     The thing -- one of the things that

       3   SPEX admitted to be in the prior art is the PCMCIA

       4   specification, which when performing security

       5   operations, does -- does practice the preamble.

       6          Q.   Dr. Villasenor, pardon me, but I think

       7   that's a non sequitur.

       8               So did SPEX admit that the preamble of

       9   Claim 55 or the preamble of Claim 38 is taught by

     10    the PCMCIA specification?

     11           A.   My recollection was there was an

     12    equivalent admission to that, but I would have to go

     13    look it up.

     14           Q.   Do you cite in your report any admission

     15    by SPEX that the preamble of Claim 55 of the '135 or

     16    the preamble of Claim 38 of the '802 is taught by

     17    the PCMCIA specification?

     18           A.   I think that's, indirectly, what paragraph

     19    101 says.

     20                MR. RICHARDS:      Are you at a breaking

     21    point, Marc?

     22    BY MR. FENSTER:

     23           Q.   Dr. Villasenor, can a patent be valid if

     24    all elements of a claim are present in the prior art

     25    or known in the prior art?



                                               115

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 117 of 167 Page ID
                                     #:6247
       1          A.   Just generally, if all elements

       2   individually are known?

       3          Q.   Uh-huh.

       4          A.   Yeah, I think, if you had six different

       5   pieces of prior art -- six elements, each of which

       6   was disclosed by one piece of prior art, distinct

       7   piece of prior art, so you had six pieces of prior

       8   art total -- in total, and if it would not have been

       9   obvious to combine them, then the patent claim

     10    can -- can be valid, despite the fact that each

     11    element is individually found in the prior art.

     12           Q.   So you agree that just showing that every

     13    element is known or taught in the prior art is not

     14    sufficient, by itself, to show a claim to be

     15    invalid, fair?

     16           A.   As a general matter, right, that's the

     17    whole point of -- of anticipation versus

     18    obviousness.    As a general matter, that -- that

     19    you -- you need to show more than just the fact that

     20    the prior art recognized the elements individually.

     21           Q.   Okay.     Beyond that, you need to also do an

     22    obviousness analysis showing that one of skill in

     23    the art would have been motivated to combine those

     24    references in the way to obtain the claimed

     25    invention and that would have been feasible and so



                                                 116

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 118 of 167 Page ID
                                     #:6248
       1   forth.      Right?

       2          A.    For obviousness, that is absolutely

       3   correct.     Of course, there's a different prong,

       4   which is invalidity, which -- which doesn't require

       5   that analysis.

       6          Q.    Are you referring to anticipation?

       7          A.    I'm sorry.       Anticipation.      Thank you.

       8                MR. FENSTER:       Okay.     All right.     Why don't

       9   we take a quick break.

     10                 THE WITNESS:       Going off the record.          The

     11    time is 1:53 p.m.

     12                            (Recess taken.)

     13                 THE VIDEOGRAPHER:         Back on the record.

     14    The time is 2:05 p.m.

     15    BY MR. FENSTER:

     16           Q.    Okay.     Claims 38 and 39 were held invalid

     17    in a Western Digital IPR, correct?

     18           A.    That's right.

     19           Q.    Okay.     And do you have any reason to doubt

     20    that that was the basis for Mr. Hakkel's statement

     21    that Claims 38 and 39 were invalid?

     22           A.    Well, he didn't say that in his answer.

     23    He didn't say -- he didn't qualify his answer in --

     24    in that way.     He was asked, "Does SPEX believe

     25    Claims 38 and 39 of the '802 patent are invalid?"



                                                  117

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 119 of 167 Page ID
                                     #:6249
       1   And he said yes.

       2          Q.   And that was after the IPR final written

       3   decision finding them invalid, right?

       4          A.   Chronologically that's right, yes.

       5          Q.   Okay.     Do you have any reason to believe

       6   or to doubt that the basis for Ms. -- Mr. Hakkel's

       7   statement that the basis -- the reason that SPEX

       8   believed Claims 38 and 39 were invalid was because

       9   they had been held invalid in that IPR?

     10           A.   Well, to the extent that he didn't qualify

     11    his answer, then that -- I would -- I would have

     12    expected him to qualify his answer.             So he didn't

     13    say, "Well, you know, we believe they are valid but

     14    the PTAB has found otherwise."              He just said he --

     15    does SPEX believe they are invalid.

     16           Q.   You don't know anything other than the

     17    declaration -- the actual transcript in terms of

     18    what Mr. Hakkel meant by that, right?

     19           A.   Correct.      I -- I have -- only have the

     20    words on the page.

     21           Q.   Okay.     And the references that were -- do

     22    you know what references were used by the PTAB to

     23    invalidate Claims 38 and 39?

     24           A.   It was Harari and I can't think of the

     25    other one -- I'd be -- I can find it if you'd like.



                                                 118

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 120 of 167 Page ID
                                     #:6250
       1               Do you want me to find it or -- or not?

       2   Would you like me to find it or not?              I can --

       3          Q.   Sure.     If you -- if you can answer the

       4   question, I'd love it.

       5          A.   Harari and Anderson.

       6               THE REPORTER:        Anderson?

       7               THE WITNESS:       Anderson, O-N.

       8   BY MR. FENSTER:

       9          Q.   Do you provide any obviousness analysis in

     10    your new expert report to combine Harari and

     11    Anderson and PCMCIA standard?

     12           A.   I don't recall specifically phrasing it

     13    that way.    I don't -- yeah, I don't recall offering

     14    an opinion specifically on Harari and Anderson.

     15    Most of this report was offering opinions on an IPR

     16    involving those things.

     17           Q.   So the answer is no?

     18           A.   Again, I would have to look at the report.

     19    I don't recall offering any opinions specifically on

     20    Harari and Anderson outside the context of the IPR.

     21           Q.   Okay.     And for your invalidity over

     22    admitted prior art section, any obviousness analysis

     23    will be in paragraphs 98 through 110; is that

     24    correct?

     25           A.   In that section, I, at least, was



                                                 119

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 121 of 167 Page ID
                                     #:6251
       1   intending -- I was hoping to keep it self -- you

       2   know, self -- I don't know what -- I was hoping to

       3   address it in a single portion of the report,

       4   although I -- I make some references to other

       5   portions of the report.

       6          Q.   Do you have any obviousness analysis for

       7   your inval- -- invalidity over admitted prior art

       8   opinion other than in paragraphs 98 through 110?

       9          A.   Again, there are multiple references to

     10    other paragraphs within those paragraphs.               So if you

     11    include those, then -- then that's -- that's the

     12    analysis.

     13           Q.   All right.       Can you point me to your

     14    obviousness analysis in your expert re- -- report?

     15    You can start at paragraph 1 if you want to.                  We can

     16    spend the whole time, I don't care.

     17                So can you show me where in your expert

     18    report you have obviousness analysis for your

     19    invalidity over admitted prior art section?

     20           A.   So, in paragraph 98, for example.

     21           Q.   Are you done?

     22           A.   Yeah.

     23           Q.   You misunderstood my question:             I'd like

     24    you to identify all of the obviousness analysis in

     25    your opinion that supports your invalidity over



                                                 120

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 122 of 167 Page ID
                                     #:6252
       1   admitted prior art.

       2           A.   Well, I think that's the section that

       3   starts on page 98 -- I'm sorry, paragraph 98 and

       4   goes through paragraph 110, I guess.

       5           Q.   Okay.     So can you point me to the

       6   obviousness analysis as distinct from anticipation?

       7                MR. RICHARDS:        Objection.     Asked and

       8   answered.    The document speaks for itself.

       9                THE WITNESS:       So I don't call it out

     10    separately.     I just provide opinions here that are

     11    the basis for my invalidity opinions.

     12    BY MR. FENSTER:

     13            Q.   In paragraphs 98 through 110, do you

     14    provide any motivation to combine any prior art --

     15    admitted prior art references?

     16            A.   I don't have an explicit discussion of

     17    that.

     18            Q.   In paragraphs 98 through 110, do you

     19    identify any deficiencies in any single prior art

     20    reference?

     21            A.   Not that I recall.

     22            Q.   In paragraphs 98 through 110, do you

     23    provide any analysis of expectations of success of

     24    combining various admitted prior art references?

     25                 MR. RICHARDS:        Objection.     Document speaks



                                                  121

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 123 of 167 Page ID
                                     #:6253
       1   for itself.

       2               THE WITNESS:     I -- I don't specifically

       3   recall having addressed that.

       4   BY MR. FENSTER:

       5          Q.   In paragraphs 98 through 110, do you

       6   identify any secondary indicia of obviousness or

       7   nonobviousness?

       8          A.   Not in those paragraphs, no.

       9          Q.   In paragraphs 98 through 110, do you

     10    address the feasibility of combining any particular

     11    admitted prior art references?

     12           A.   Not that I recall.

     13           Q.   In paragraphs 98 through 110, do you

     14    provide any analysis of expected success from

     15    combining different admitted prior art references?

     16           A.   Not that -- I don't have an explicit

     17    section on expected success, no.

     18           Q.   And in terms of anticipation by a

     19    document, the only document that you referred to in

     20    the invalidity over admitted prior art section,

     21    paragraphs 98 through 110, is the PC card

     22    specification you identified earlier that's cited at

     23    page 46?

     24           A.   As I recall right now, that's correct.

     25    I'd have to look again, but that's what I recall.



                                               122

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 124 of 167 Page ID
                                     #:6254
       1           Q.   Okay.     In each section, you -- so let's

       2   start with page -- or paragraph 100.

       3           A.   Yes.

       4           Q.   Okay.     So you say that these -- actually

       5   let's go to 101, please.

       6                So at the end of paragraph 101, you say,

       7   "To the extent the preamble is limiting, the

       8   preamble to Claim 55 is admitted to be in the prior

       9   art."    Do you see that?

     10            A.   Yes.

     11            Q.   What prior art are you referring to?

     12            A.   Well, it refers back to -- to my earlier

     13    discussion of Claim 38, which, as I have already

     14    explained, has a substantively identical preamble

     15    and which was admitted by SPEX to be in the prior

     16    art.

     17            Q.   What prior art specifically?

     18            A.   I think it was the PCMCIA standard.

     19    That's my recollection.

     20            Q.   Can you show me support for that in your

     21    report?

     22            A.   I think that's in the Hakkel testimony.

     23            Q.   Where do you cite that?

     24            A.   In paragraph 101.

     25            Q.   All right.       I'm sorry, Dr. Villasenor, you



                                                  123

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 125 of 167 Page ID
                                     #:6255
       1   are going to have to walk me through that.

       2               So can you show me where in 101 you are

       3   citing to Hakkel testimony?

       4          A.   So I cite to "SPEX's designated corporate

       5   witness," which is Mr. Hakkel.

       6          Q.   Okay.     And what testimony specifically are

       7   you referring to?

       8          A.   I don't quote it here, but he -- I quote

       9   it elsewhere.    He admitted that there were not

     10    substantive differences between the two, between --

     11    "the two" meaning the preambles of the two claims

     12    that are being discussed here.              And my recollection

     13    is that he also admitted that the preamble of Claim

     14    38 was in the prior art.          I don't have a quote,

     15    though.

     16           Q.   And when you say "the preamble" -- okay --

     17    so did -- okay -- strike that.

     18                Can you show me where in your report you

     19    have support that Mr. Hakkel admitted that the

     20    preamble of Claim 38 or of Claim 55 is disclosed in

     21    the PCMCIA specification?

     22           A.   I don't recall where I have that in the

     23    report.

     24           Q.   Do you have it in the report?

     25           A.   I don't recall.



                                                 124

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 126 of 167 Page ID
                                     #:6256
       1          Q.   If you could go to -- so, strike that.

       2               So in paragraph 101, at the bottom where

       3   you say, "The preamble to Claim 55 is admitted to be

       4   in the" -- "the prior art," that's a reference to

       5   the PCMCIA specification?

       6               MR. RICHARDS:        Objection.

       7   Mischaracterizes testimony.

       8               THE WITNESS:       It's a reference to

       9   Mr. Hakkel's admissions with respect to the contents

     10    of the prior art.

     11    BY MR. FENSTER:

     12           Q.   Okay.     So do you identify any specific

     13    prior art?

     14           A.   Not in this paragraph, no.

     15           Q.   So you don't know if Mr. Hakkel --

     16    Mr. Hakkel's testimony related to the PCMCIA

     17    specification or some other prior art reference?

     18           A.   I think he testified on -- he was asked

     19    questions about that is -- is my recollection.                I

     20    don't recall.

     21           Q.   As you sit here, do you know whether

     22    Mr. Hakkel's testimony about the preamble related to

     23    the PCMCIA specification or some other prior art

     24    reference?

     25           A.   Or both, in the sense of the other prior



                                                 125

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 127 of 167 Page ID
                                     #:6257
       1   art reference also having in it citations to the

       2   PCMCIA specification, so I don't recall

       3   specifically.

       4           Q.   Do you have it in your report?

       5           A.   I'm not --

       6           Q.   You can take the time to find it if you

       7   want.

       8           A.   Not in this paragraph, but it may be

       9   elsewhere.

     10            Q.   Can you find it?

     11            A.   I can look.

     12            Q.   Sure.     If it's in your report, I want to

     13    know it.     Let's take the time.

     14            A.   Yeah, sure.       I'll take a look.

     15                 So, for example, I do -- I do cite

     16    Mr. Hakkel explaining -- talking about the PCMCIA

     17    standard and the fact that it's a -- it -- it's used

     18    in an embodiment of the '135 patent and that it

     19    connects -- how a device connects with a computer

     20    and interacts with a computer.

     21            Q.   Where is that?

     22            A.   Page 29.

     23            Q.   I'm sorry?

     24            A.   Page 29.

     25                 THE VIDEOGRAPHER:         Your microphone.



                                                  126

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 128 of 167 Page ID
                                     #:6258
       1   BY MR. FENSTER:

       2          Q.   Okay.     So you are referring to page --

       3   paragraph 76?

       4          A.   Correct.

       5          Q.   So paragraph 76 has to do with the

       6   operably connecting step, right?

       7          A.   Yes, but that's also -- it's related to

       8   the preamble as well.

       9          Q.   Okay.     Can you tell me where in your

     10    report you cite evidence that Mr. Hakkel admitted

     11    that the preamble is in the prior art and, if so,

     12    identify what prior art -- identifying what prior

     13    art?

     14                MR. RICHARDS:        Objection.     Asked and

     15    answered.

     16                THE WITNESS:       Yeah, I don't recall other

     17    than this text I've just cited here, although,

     18    again, I'll note that the -- the operably connecting

     19    step, of course, is distinct from the preamble, but

     20    it is also very closely related to the -- to the

     21    preamble.

     22    BY MR. FENSTER:

     23           Q.   Okay.     Anything else?

     24           A.   That's all that comes to mind right now.

     25           Q.   Okay.     So with respect to paragraph 101,



                                                 127

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 129 of 167 Page ID
                                     #:6259
       1   the evidence that you can -- that you have in your

       2   report to support your statement that the preamble

       3   to Claim 55 is admitted to be in the prior art, and

       4   specifically the PCMCIA specification, is the

       5   testimony at page 29, paragraph 76; is that right?

       6           A.   For example.

       7                MR. RICHARDS:        Objection.

       8   Mischaracterizes testimony.

       9   BY MR. FENSTER:

     10            Q.   Okay.     If there's more, I'd like you to

     11    find it, please.        I asked you to identify all -- all

     12    the evidence that you cite to in your report to

     13    support that statement in paragraph 101.

     14                 You've identified paragraph 76.             Anything

     15    else?

     16            A.   That's all I found in my brief review

     17    here.

     18            Q.   Okay.

     19                 Do you need more time to look?

     20            A.   I don't know if I'll find anything else,

     21    but, I mean, I don't know.

     22            Q.   Have you given me a complete answer to my

     23    question?

     24            A.   As far as I'm aware.

     25            Q.   Okay.



                                                  128

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 130 of 167 Page ID
                                     #:6260
       1               And in paragraph 106, you are talking

       2   about Claim 57 and you refer to the preamble of

       3   Claim 57 and say it's identical to Claim 55?

       4          A.   Ah, yes.

       5          Q.   Okay.     So do you have the same support for

       6   the statement that it's admitted to be in the prior

       7   art, and when you say the prior -- strike that.

       8               When you say that preamble is admitted to

       9   be in the prior art as with the other, you are

     10    specifically talking about the PCMCIA specification?

     11           A.   Yes, the same answers for Claim 55 and 57

     12    on the preamble because it's the same text.

     13           Q.   Okay.     And the only support that you can

     14    identify in your report for the pre-- for -- to

     15    support that conclusion in paragraph 106 is the

     16    testimony that you pointed to -- pointed me to in

     17    paragraph 76; is that right?

     18           A.   That's the one thing I was able to

     19    identify right now.        That's right.

     20           Q.   Okay.     So if we can go to paragraph 109.

     21           A.   Yes.

     22           Q.   There's the mediating communications step,

     23    do you see that?

     24           A.   Oh, yes.

     25           Q.   So you are saying that that is admitted to



                                                 129

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 131 of 167 Page ID
                                     #:6261
       1   be in the prior art, right?

       2          A.   Yes.

       3          Q.   That's your conclusion?           Okay.

       4               When you say "the prior art," there, what

       5   specific prior art are you referring to?

       6          A.   This, for example, is the PCMCIA standard

       7   when performing security operations.

       8          Q.   It's your testimony that the PCMCIA

       9   standard teaches the mediating communications step?

     10                MR. RICHARDS:        Objection.

     11    Mischaracterizes testimony.

     12                THE WITNESS:       It does when it's being used

     13    to perform security operations, yes.

     14    BY MR. FENSTER:

     15           Q.   Does the PCMCIA standard have a means for

     16    performing security operations?             Does it require

     17    that the data must first pass through a means for

     18    performing security operations?

     19           A.   No.    It doesn't -- you can use PCMCIA

     20    without performing security operations.

     21           Q.   Okay.     So -- but to be clear, in paragraph

     22    109, where you say -- state that, "The third step of

     23    claim 57 is admitted to be in the prior art," the

     24    prior art that you are referring to is the PCMCIA

     25    standard?



                                                 130

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 132 of 167 Page ID
                                     #:6262
       1               MR. RICHARDS:       Objection.

       2   Mischaracterizes testimony.

       3               THE WITNESS:      And also the

       4   specification -- the -- the disclosures in the

       5   specification that were admitted by SPEX to be prior

       6   art.

       7   BY MR. FENSTER:

       8          Q.   Anything else?

       9          A.   That's all that comes to mind.

     10           Q.   And what is your basis for your conclusion

     11    that SPEX admitted that the third step of Claim 57

     12    is admitted to be in the PCMCIA standard and the

     13    disclosures in the specification admitted to be

     14    prior art?

     15           A.   It would include the -- the citations I

     16    gave you earlier.

     17           Q.   Paragraph 76?

     18           A.   Yes.

     19           Q.   Anything else?

     20           A.   No, that I -- not that I'm aware of, but

     21    there could be other things.

     22           Q.   And for the operably connecting step,

     23    which you address in paragraph 110, you say, "This

     24    step is admitted to be in the prior art."              Do you

     25    see that?



                                                131

                              JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 133 of 167 Page ID
                                     #:6263
       1          A.   Ah, yes.

       2          Q.   What prior art are you referring to there?

       3          A.   Again, it's the PCMCIA standard when --

       4   well, you know, and also as described in the -- in

       5   the specification when it's doing security

       6   operations.

       7          Q.   And when you say "in the specification,"

       8   what are you talking about?

       9          A.   It just -- the specification describes the

     10    use of --

     11           Q.   I'm sorry, what specification?

     12           A.   Sorry, the '135 specification.

     13           Q.   I see.     Go ahead.

     14           A.   It describes the use of PCMCIA in relation

     15    to security operations, and my understanding has --

     16    is that SPEX has admitted that that use of PCMCIA is

     17    in the prior art.

     18           Q.   Okay.     So the prior art that you are

     19    referring to are the PCMCIA standard and,

     20    specifically, the PC card standard referenced at the

     21    bottom of page 46; is that right?

     22           A.   Yes, and which includes commands and hand

     23    shaking, I guess, we should call it, or can call it,

     24    for performing operably -- operably connecting, and,

     25    furthermore, can be used for security operations.



                                                 132

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 134 of 167 Page ID
                                     #:6264
       1          Q.   You agree that the '135 specification is a

       2   distinct document from the PCMCIA standard that you

       3   reference at the bottom of page 46, right?

       4          A.   It is a distinct document; that -- that's

       5   right, although the description -- the '135

       6   specification includes a description of PCMCIA

       7   functionality that is part of the '135

       8   specification.

       9          Q.   In either this report or your first

     10    report, do you state an opinion that the PCMCIA

     11    specification that you identify at the bottom of

     12    page 46 anticipates Claims 40 -- 55 or 57?

     13           A.   I don't believe I state that, no.

     14           Q.   And in either this report or your first

     15    report, did you state an opinion that the PCMCIA

     16    specification, by itself, renders Claims 55 or 57

     17    obvious?

     18           A.   I don't recall.

     19           Q.   Okay.     In your next opinion that starts at

     20    page 45, you have invalidity over admitted prior art

     21    in connection with Fortezza?

     22           A.   Ah, yes.

     23           Q.   Okay.     So is this an anticipation or

     24    obviousness?

     25           A.   This is obviousness.



                                                 133

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 135 of 167 Page ID
                                     #:6265
       1          Q.   Okay.     And what specific references are

       2   you combining for your obviousness combination in

       3   this analysis?

       4          A.   Well, it says in the paragraph 111,

       5   "SPEX's admissions in combination with my previous

       6   analysis with the Fortezza card."              And I also note

       7   that it supplements -- this report supplements my

       8   opinion concerning Fortezza and/or Lynx in view of

       9   the knowledge or the skill of the art --

     10           Q.   Do you have any opinion that -- so when

     11    you refer to Fortezza, you are talking about the

     12    Fortezza Crypto Card?

     13           A.   Yes.

     14           Q.   Okay.     Do you have any opinion that the

     15    Fortezza Crypto Card anticipates Claims 55 or 57?

     16                MR. RICHARDS:        Objection.     Scope.

     17                THE WITNESS:       Yeah, I -- it's addressed --

     18    I address Fortezza separately.              So starting on

     19    page 134 of my 2000 -- 2018 report.

     20                So, for example --

     21    BY MR. FENSTER:

     22           Q.   Okay.     Do you have any --

     23           A.   -- in paragraph 21, I state that it -- I

     24    believe the asserted claims are anticipated by

     25    Fortezza, so, for example.



                                                 134

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 136 of 167 Page ID
                                     #:6266
       1          Q.    So paragraph?

       2          A.    Paragraph 21 on page 6.

       3          Q.    You are referring to your March 23, 2018

       4   report?

       5          A.    Right.     I -- I think that's where the

       6   answer to your question is found.

       7          Q.    Okay.     Okay.

       8                So in your new report, Exhibit 2, you

       9   don't --

     10                 THE REPORTER:        Wait.      Can you say that

     11    again?      I'm sorry.

     12    BY MR. FENSTER:

     13           Q.    In your new report, Exhibit 2, you do not

     14    state any new anticipation opinions by Fortezza

     15    Crypto Card, correct?

     16           A.    Correct.

     17           Q.    So in paragraphs 111 through 117 --

     18           A.    Yes.

     19           Q.    -- you have some analysis regarding the

     20    PCMCIA specification as applied to Claims 55 and 57

     21    in combination with the Fortezza Crypto Card,

     22    correct?

     23           A.    That's right.

     24           Q.    Okay.     Is there anything about the PCMCIA

     25    specification that you cite -- cite in paragraphs



                                                  135

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 137 of 167 Page ID
                                     #:6267
       1   111 to 117 that was not available to you in March

       2   2018 when you did your first report?

       3          A.   Well, in fact, most of this text is copied

       4   and pasted from that first report.           So the same --

       5   most of it is the same text.

       6          Q.   So there isn't anything about the PCMCIA

       7   specification that you cite in paragraphs 111 to 117

       8   of your new report that was not available to you in

       9   March of 2018, correct?

     10           A.   About the specification itself, that's --

     11    I think that's right.       And I -- I cite some

     12    admissions --

     13                THE REPORTER:      "I cite some..."

     14                THE WITNESS:     Some -- I cite some

     15    admissions from SPEX's deponents about PCMCIA that

     16    was not available then, but the description of

     17    PCMCIA itself is almost -- I think it's copied and

     18    pasted in almost its entirety, other than maybe a

     19    brief introductory at paragraph 114, I say, "As I

     20    previously explained," but then from there on,

     21    it's -- my recollection is it's copied and pasted.

     22    BY MR. FENSTER:

     23           Q.   So what new analysis were you providing

     24    based on SPEX's admissions to your prior analysis

     25    regarding the Fortezza Crypto Card?



                                               136

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 138 of 167 Page ID
                                     #:6268
       1          A.   I think that's mostly in paragraphs 111

       2   through 113.

       3               So on 112, for example, I explain that,

       4   you know, SPEX's admissions follow from IPR

       5   determinations resulting from PCMCIA prior art and a

       6   reference from Har- -- Harari and Anderson, which

       7   was, of course, PCMCIA prior art.           So I -- I don't

       8   want to read -- read the whole thing here, but

       9   that's -- so paragraphs basically 111 through 114 --

     10    113 are new, relating to admissions from SPEX in

     11    documents that have been produced or have been

     12    created after 2008, my original report.             And then

     13    paragraphs 114 through the end of the section, or at

     14    least through paragraph 115, are -- are from the

     15    earlier report.

     16           Q.   Paragraphs 114 and 115 are copied from

     17    your prior report; is that right?

     18           A.   Except for, like I said, as I mentioned a

     19    moment ago, that the beginning of 114 is a -- is

     20    sort of a transition sentence, "As I previously

     21    explained..."

     22           Q.   Uh-huh.

     23           A.   But -- but once we get into that sentence,

     24    and then from there to the end of paragraph 115,

     25    it's -- it's -- they are long paragraphs, but



                                               137

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 139 of 167 Page ID
                                     #:6269
       1   that's -- I believe that's the same as my original

       2   report.

       3          Q.   So you are not combining the crypto -- the

       4   Fortezza Crypto Card with any other prior art in

       5   this section of your report; is that right?

       6          A.   Well, other than the PCMCIA specification,

       7   which is part of the Fortezza card, but other --

       8   other than that, that's correct.

       9               MR. FENSTER:     Okay.     Why don't we go off

     10    the record for a few minutes.

     11                THE VIDEOGRAPHER:       This is the end of Disk

     12    No. 2, Volume 1, in the deposition of John

     13    Villasenor, Ph.D.      The time is 2:48 p.m.         And we are

     14    off the record.

     15                         (Recess taken.)

     16                THE VIDEOGRAPHER:       Back on the record.

     17    This is the beginning of Disk No. 3, Volume 1, in

     18    the deposition of John Villasenor Ph.D.             The time is

     19    2:57 p.m. on March 9th, 2020.

     20    BY MR. FENSTER:

     21           Q.   Can you pull out Exhibit 1, please, the

     22    notice of deposition.

     23           A.   Oh, yeah.

     24           Q.   So you understand that you are designated

     25    to testify on behalf of Kingston as to topic No. 40



                                               138

                             JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 140 of 167 Page ID
                                     #:6270
       1   and the others that were mentioned, correct?

       2           A.   I haven't -- sorry.

       3                MR. RICHARDS:        Subject to the objections

       4   in our response.

       5                THE WITNESS:       Yeah, I -- I haven't

       6   memorized the specific topics.               But yes, to the

       7   extent that you have an accurate list, that's right.

       8   BY MR. FENSTER:

       9           Q.   So if you could turn to topic No. 40.

     10            A.   Yes.

     11            Q.   "All facts that support your declaratory

     12    judgment counterclaim on patent issues."                Do you see

     13    that?

     14            A.   I do.

     15            Q.   Okay.     Do you -- do you understand that

     16    you are designated to testify on behalf of Kingston

     17    as to that topic?

     18            A.   Yes.

     19            Q.   And "your declaratory judgment," you

     20    understand that refers to Kingston's declaratory

     21    judgment counterclaim?

     22            A.   Yes.

     23            Q.   Okay.     Do you have any facts to support

     24    Kingston's declaratory judgment counterclaim patent

     25    issues other than what is stated in your expert



                                                  139

                                JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 141 of 167 Page ID
                                     #:6271
       1   report?

       2          A.   Ah, no.

       3          Q.   Did you talk to anyone at Kingston about

       4   this topic to prepare for this deposition today?

       5          A.   I -- I -- as I mentioned before, I have

       6   not had any conversations with anyone at Kingston.

       7   I have had conversations with Kingston's counsel, as

       8   in the sense of Mr. Richards, for example, but with

       9   no one Kingston themselves.           I have not had any

     10    conversation with people at Kingston in recent

     11    months.

     12           Q.   Okay.     So through that preparation, you

     13    have not obtained any facts to support Kingston's

     14    declaratory judgment counterclaim on patent issues

     15    other than those that are set forth in your expert

     16    report of January 20, 2020?

     17           A.   Correct.

     18           Q.   Okay.     And is that generally true with

     19    respect to all of the topics on which you're -- you

     20    have been designated to testify, that the only facts

     21    that you have are those that are set forth in your

     22    expert report?

     23           A.   Mostly.      Although, I mean, I think there

     24    is one or two where I -- I have other facts.

     25           Q.   Can you identify what those are?



                                                 140

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 142 of 167 Page ID
                                     #:6272
       1          A.   I mean, for example, the settlement

       2   agreement, which I don't think I discussed

       3   specifically.     But, for example -- or there's one

       4   where -- let's see, there's one -- gosh, I wish I

       5   had -- you know, if I had the list.

       6          Q.   Would you like me to read it to you?

       7          A.   Well, I mean, if you just go through the

       8   numbers, I can tell you whether it's -- the answer

       9   is entirely within my report or whether I have

     10    something else to add.

     11           Q.   Do you have anything to add -- you don't

     12    have anything to add with respect to topic No. 40,

     13    correct?

     14           A.   Correct.

     15           Q.   Do you have anything to add, beyond your

     16    report, with respect to topic No. 41?

     17           A.   No.

     18           Q.   42?

     19           A.   Nothing to add.

     20           Q.   43?

     21           A.   Well, this would just be the -- you know,

     22    the -- the report plus the settlement agreement.

     23           Q.   Okay.     Do you have any analysis regarding

     24    the settlement agreement?

     25                What -- you reference the "settlement



                                                 141

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 143 of 167 Page ID
                                     #:6273
       1   agreement."    What settlement agreement are you

       2   talking about?

       3          A.   The settlement agreement between Western

       4   Digital and SPEX, which led to the -- the

       5   termination of the IPR proceeding.

       6          Q.   Okay.     And what facts do you have

       7   regarding the settlement agreement outside of the

       8   settlement agreement itself?

       9          A.   Well, the facts are -- are described.             The

     10    terms of the settlement agreement are described in

     11    the settlement agreement, including, for example,

     12    that the settlement agreement was contingent on the

     13    PTAB agreeing to terminate proceedings, terminate

     14    the IPR.

     15           Q.   Okay.     Anything else with respect to topic

     16    43?

     17           A.   Not that I recall at the moment.

     18           Q.   Do you have anything to add outside of

     19    your report with respect to topic No. 44?

     20           A.   No.

     21           Q.   45?

     22           A.   Same answer.

     23           Q.   50?

     24           A.   Same answer.

     25           Q.   Do you have anything to add with respect



                                                 142

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 144 of 167 Page ID
                                     #:6274
       1   to topic No. 51?

       2          A.   Ah, yeah.      I have nothing to add.

       3          Q.   52?

       4          A.   Nothing to add.

       5          Q.   56?

       6          A.   Well, same as the earlier answer where the

       7   settlement agreement is -- is a fact that relates to

       8   that contention.

       9          Q.   Anything else other than the settlement

     10    agreement itself?

     11           A.   Ah, that, plus the contents of my report.

     12    That's it.

     13           Q.   Do you have anything -- do you have any

     14    facts in response to topic No. 59?

     15           A.   Just the fact that Kingston has been

     16    caused to incur costs in -- in litigation.

     17           Q.   Anything else?

     18           A.   That and the report.            That's it.

     19           Q.   Do you identify any ways in which Kingston

     20    has been harmed in your report?

     21           A.   No.   I don't believe I talk about harms to

     22    Kingston in my report.

     23           Q.   Okay.     So the only facts that you have in

     24    connection with claim -- with topic No. 59 that

     25    Kingston has been harmed as a result of SPEX's



                                                 143

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 145 of 167 Page ID
                                     #:6275
       1   unlawful conduct, allegedly, is that Kingston has

       2   incurred cost for litigation; is that right?

       3          A.   And just to make sure it's clear that the

       4   fact that I'm providing is the fact that costs were

       5   incurred.    I'm -- I'm not offering an opinion on the

       6   contention itself.

       7          Q.   Okay.     Do you have any knowledge as to

       8   what costs Kingston has incurred as a result of

       9   SPEX's conduct?

     10           A.   I don't have a specific breakdown, no.

     11           Q.   Have you spoken with anyone at Kingston

     12    regarding what those are?

     13           A.   I have not.

     14           Q.   How do you know that Kingston has incurred

     15    litigation costs as a result of SPEX's conduct?

     16           A.   I was informed by Kingston's counsel.

     17           Q.   Mr. Richards?

     18           A.   Ah, yes.

     19           Q.   Did he tell you the extent?

     20           A.   No.   I -- he did not give me a number.

     21           Q.   Do you have any facts to add in support of

     22    topic No. 63?

     23           A.   My report, plus the -- the fact of

     24    continued litigation.

     25           Q.   And you don't have any opinion as to



                                                 144

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 146 of 167 Page ID
                                     #:6276
       1   whether SPEX has --

       2               THE REPORTER:        Has what?

       3   BY MR. FENSTER:

       4          Q.   -- whether SPEX has committed patent

       5   misuse or not?

       6          A.   I am not offering any opinion on that

       7   question.

       8          Q.   What efforts did Kingston make to --

       9          A.   I'm sorry, which am I?

     10           Q.   Yeah, I'm sorry, referring to topic 67.

     11    "What efforts did Kingston make to locate and

     12    produce documents in response to SPEX's third set of

     13    Request for Production"?

     14           A.   So my understanding -- and this would

     15    apply both to 67 and 68 -- is that upon receiving

     16    the request for production in the case of 67 and the

     17    interrogatories, that SPEX's counsel instructed

     18    SPEX -- or I'm sorry -- instructed Kingston to

     19    locate any documents relevant to the Request for

     20    Production in 67, and endeavor to engage with

     21    Kingston to respond to 68.

     22           Q.   Okay.     And in your answer, where you refer

     23    to "SPEX's counsel," did you mean Kingston's

     24    counsel?

     25           A.   Yes, I misspoke.         I apologize.      Yes, I



                                                 145

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 147 of 167 Page ID
                                     #:6277
       1   meant -- in my previous answer, I was referring to

       2   Kingston's counsel.        I'm sorry.

       3               MR. FENSTER:       All right.      I don't have

       4   anything further.

       5               MR. RICHARDS:        Just very briefly I want to

       6   clear something up.

       7               Okay.

       8                  EXAMINATION BY MR. RICHARDS

       9          Q.   It seems like a long time ago, feels like

     10    ages ago, you were asked several questions.                   I just

     11    want to make sure we have it clear for the record.

     12    Please turn with me to page 36 of your report.

     13           A.   Yep.

     14           Q.   Do you see a heading with a "2" before it?

     15           A.   Yes.

     16           Q.   What does that heading read?

     17           A.   "An objective litigant's view of the

     18    litigation."

     19           Q.   And, presumably, the paragraphs following,

     20    90, 91, 92, 93, 94, through 95, do they contain

     21    opinions regarding an objective litigant's view of

     22    the litigation?

     23           A.   Yes, that's the intent.

     24           Q.   And have you changed your mind about any

     25    of the opinions you offer in these paragraphs?



                                                 146

                               JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 148 of 167 Page ID
                                     #:6278
       1          A.   Not that I'm aware of, no.

       2               MR. RICHARDS:     That's all I have.

       3               MR. FENSTER:    Is there any reason why this

       4   is marked, "Highly Confidential, Attorneys' Eyes

       5   Only"?

       6               MR. RICHARDS:     I believe just because it

       7   references other depositions that have been marked

       8   "Attorneys' Eyes Only."       I don't -- there is -- I

       9   will double-check, but to my knowledge, there is no

     10    Kingston confidential information.          I believe the

     11    only confidential information in there would be

     12    SPEX's relating to Fortezza to the extent --

     13                THE REPORTER:     "To the extent..."

     14                MR. RICHARDS:     -- that SPEX is maintaining

     15    confidentiality over Fortezza and stuff relating to

     16    Fortezza.

     17                Make sense?

     18                MR. FENSTER:    Okay.

     19                THE REPORTER:     Is this highly confidential

     20    or not?

     21                MR. RICHARDS:     I don't think there's

     22    anything in here.

     23                MR. FENSTER:    I don't see a need for it.

     24                THE VIDEOGRAPHER:      All right.      This is the

     25    end of Disk No. 3, Volume 1, and concludes the



                                              147

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 149 of 167 Page ID
                                     #:6279
       1   deposition of John Villasenor, Ph.D.           The time is

       2   3:09 p.m. on March 9th, 2020, and we are off the

       3   record.

       4              THE REPORTER:      Does anybody need a rough?

       5              MR. RICHARDS:      I don't.     When -- when will

       6   you have a final?

       7              THE REPORTER:      I think it's ten business

       8   days.

       9              MR. RICHARDS:      Are you-all expediting?

     10               MR. FENSTER:     Yes, we will need it

     11    expedite, please, and if you could provide a rough.

     12               THE REPORTER:      When do you need it

     13    expedited by?

     14               MR. FENSTER:     If you can, would tomorrow

     15    be possible?

     16               THE REPORTER:      I can do tomorrow.

     17               MR. RICHARDS:      I don't need a copy of the

     18    video, but of the transcript, yes, please.

     19               THE REPORTER:      Mr. Richards, do you need a

     20    rough or not?

     21               MR. RICHARDS:      Sure, I'll take a rough.

     22                    (Deposition concluded at 3:10 p.m.)

     23

     24

     25



                                              148

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 150 of 167 Page ID
                                     #:6280
       1                 DEPOSITION OFFICER'S CERTIFICATE

       2    STATE OF CALIFORNIA       )
                                      ) ss.
       3

       4

       5

       6              I, Siew G. Ung, hereby certify:

       7              I am a duly qualified Certified Shorthand

       8    Reporter in the State of California, holder of

       9    Certificate Number CSR 13994 issued by the Certified Court

     10     Reporters' Board of California and which is in full

     11     force and effect.     (Fed. R. Civ. P. 28(a)(1)).

     12               I am authorized to administer oaths or

     13     affirmations pursuant to California Code of Civil

     14     Procedure, Section 2093(b) and prior to being examined,

     15     the witness was first duly sworn by me.            (Fed. R. Civ.

     16     P. 28(a)(a)).

     17               I am not a relative or employee or attorney or

     18     counsel of any of the parties, nor am I a relative or

     19     employee of such attorney or counsel, nor am I

     20     financially interested in this action.            (Fed. R. Civ. P.

     21     28).

     22               I am the deposition officer that

     23     stenographically recorded the testimony in the foregoing

     24     deposition and the foregoing transcript is a true record

     25                                    / / /



                                              149

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR Document 233-16 Filed 03/13/20 Page 151 of 167 Page ID
                                     #:6281
       1    of the testimony given by the witness.            (Fed. R. Civ. P.

       2    30(f)(1)).

       3              Before completion of the deposition, review of

       4    the transcript [     ] was [XX] was not requested.         If

       5    requested, any changes made by the deponent (and

       6    provided to the reporter) during the period allowed, are

       7    appended hereto.     (Fed. R. Civ. P. 30(e)).

       8    Dated: 03/10/20

       9

     10

     11                                      ______________________________

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                                              150

                            JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 152 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6282                                    March 9, 2020

                                   12,15,19;142:18,25;    affirming (1)                144:1                    134:15
                 *                 143:2,4;144:21            59:11                  alluded (2)               anticipation (26)
                                additional (5)            affirms (1)                  61:2;64:1                101:15,22;102:11,
       *** (1)                     31:18;46:19,22;           58:20                  almost (3)                  13;104:20;105:23;
           6:3                     47:1;89:3              Again (58)                   73:15;136:17,18          107:3;108:4,4;
       *the (1)                 address (8)                  12:11;13:8;14:12,      alone (1)                   109:11,13,20,22,24;
           85:4                    13:10;56:9;107:4;         22;15:9;16:1;17:1;        14:17                    110:2,10,18;111:15,
       *Turn (1)                   114:14;120:3;             21:19;23:1;24:11,      Although (11)               21;116:17;117:6,7;
           90:5                    122:10;131:23;            16;29:8;30:1,2;37:7;      14:15;17:4,22;           121:6;122:18;
                                   134:18                    38:20;45:4;48:11;         32:15;61:15;64:20;       133:23;135:14
                    /           addressed   (10)             50:11;51:10;52:2,13,      77:6;120:4;127:17;     apart (1)
                                   19:23;35:23;              22;53:9;57:9;60:18;       133:5;140:23             101:22
       /// (1)                     50:12;54:16;62:19;        64:20;65:18;69:21;     American (2)              apologize (1)
           57:25                   69:3;75:6;86:12;          70:11;72:9;73:10;         24:20,21                 145:25
                                   122:3;134:17              75:16;76:20,22;77:6,   Among (6)                 appeal (13)
                   A            addresses (2)                16,23;78:25;80:12,        45:21;66:7;78:3;         33:22;34:11;
                                   40:24;42:1                13,17;88:2;90:1;          86:22;88:14,20           42:10,11;53:10;
       a- (1)                   addressing   (4)             91:12;93:4,4,20;       analysis (34)               57:5;58:9;60:8,21;
           91:12                   42:19;48:1;49:1;          96:6,13;98:2;99:6;        26:22;36:10;             61:20,25;62:9;96:19
       able (3)                    98:3                      119:18;120:9;             47:25;71:2;77:14,21,   appealed (1)
           23:22;41:9;129:18    adjudicated   (2)            122:25;127:18;            24;101:23;102:2,6,7,     58:13
       absent (2)                  56:19,23                  132:3;135:11              9,10;110:14;113:20;    appealing (1)
           31:14;45:6           administrative (2)        against (2)                  114:2;116:22;117:5;      62:3
       absolute (1)                65:6,15                   33:5;62:13                119:9,22;120:6,12,     appeals (8)
           89:5                 admission   (2)           agent (2)                    14,18,24;121:6,23;       34:2;42:17;53:4,6,
       absolutely (2)              115:12,14                 18:6,7                    122:14;134:3,6;          7,13,15;62:5
           86:3;117:2           admissions (8)            ages (1)                     135:19;136:23,24;      apples (1)
       access (2)                  56:8;125:9;134:5;         146:10                    141:23                   63:6
           59:14;114:7             136:12,15,24;137:4,    ago (14)                  analyze (1)               apples-to-apples (3)
       according (1)               10                        12:3,4;20:13;23:2,        114:9                    29:4,9,21
           28:7                 admit  (1)                   6;24:11,17;42:15;      analyzing (1)             apples-to-oranges (1)
       Accordingly (1)             115:8                     61:1;90:25;106:7;         26:12                    98:2
           101:4                admits (1)                   137:19;146:9,10        and/or (3)                applicable (1)
       accurate (1)                110:5                  agree (19)                   16:21;52:18;134:8        63:14
           139:7                admitted   (64)              28:23;29:1;30:15;      Anderson (13)             application (3)
       accurately (2)              52:11;63:18;              31:10;36:8;42:22;         20:8;49:12,12;           95:11,12,21
           27:25;68:22             100:18,22;101:5,12,       45:10;46:16;56:16;        51:9;52:12,18;119:5,   applied (7)
       acknowledged (1)            21;102:3,8,13,16;         60:23;64:3,5;65:5;        6,7,11,14,20;137:6       30:10,12;68:7;
           94:22                   103:4,23,24,25;           66:18;74:22;98:5,      ans- (1)                    73:8,24;109:16;
       acknowledging (2)           104:4,7,11;105:23,        19;116:12;133:1           41:19                    135:20
           95:17,20                24;106:4,5,23;         agreed (2)                answered (8)              applies (3)
       across (2)                  108:20;109:5,18;          8:20;72:2                 15:19;25:21;72:8;        28:4;49:2;83:3
           13:18;73:13             110:1,4,8,17;111:4;    agreeing (1)                 106:19;108:24;         apply (8)
       Act (2)                     112:5;113:2;114:19;       142:13                    112:8;121:8;127:15       52:1;65:9,12;
           24:20,22                115:1,3;119:22;        agreement (17)            answer's (1)                77:13;83:8,19;
       act- (1)                    120:7,19;121:1,15,        40:13,17;89:23;           48:2                     102:10;145:15
           87:18                   24;122:11,15,20;          90:1;141:2,22,24;      ant (1)                   applying (1)
       actual (9)                  123:8,15;124:9,13,        142:1,1,3,7,8,10,11,      69:14                    77:19
           24:4;26:10,11;          19;125:3;127:10;          12;143:7,10            antici- (1)               appointment (1)
           37:12;38:8;39:4,15;     128:3;129:6,8,25;      Ah (9)                       112:25                   19:11
           43:11;118:17            130:23;131:5,11,12,       33:12;58:8;129:4;      anticipate (6)            appreciate (2)
       actually (22)              13,24;132:16;133:20        132:1;133:22;140:2;       103:18;104:23;           41:7,12
           8:9;13:18;15:4;      adverse (1)                  143:2,11;144:18           105:4;108:9,21;        architecture (1)
           22:12;25:2;26:25;       33:2                   ahead (2)                    113:1                    76:12
           37:4,11;38:14;43:14, affirm  (1)                  56:5;132:13            anticipate- (1)           argument (4)
           17,22;49:23;54:10;      63:8                   AIA (5)                      108:15                   100:3;108:4;
           56:20;76:1;83:11;    affirmative (1)              24:25;25:12;26:1,      anticipated (9)             110:2;111:23
           87:18;88:8;94:4;        82:25                     2;102:25                  100:22;101:12,18,      arguments (2)
           105:15;123:4         affirmatively   (1)       al (1)                       19;102:12,16,21;         99:19,24
       adapted (1)                 62:14                     6:14                      111:24;134:24          around (2)
           67:13                affirmed (6)              allegation (2)            anticipates (5)             23:4;25:9
       add (11)                    50:15;59:2;60:11,         89:25;90:3                103:5;106:8;           art (113)
           41:15;141:10,11,        13;62:22,24            allegedly (1)                112:5;133:12;            37:23;52:4,7;63:9,

      Min-U-Script®                                      Barkley Court Reporters                                        (1) *** - art
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 153 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6283                                    March 9, 2020

          15,19,23;73:19;          63:17,18;65:1,10,13;   139:16                  21:15                  42:9;44:10,12,20;
          75:21;76:2;77:3,11;      68:9,13;77:18;96:6; behavior (6)             Brookings (1)            48:23;51:14;54:6,7,
          78:18,23;94:17,20,       105:2;113:4,15;        17:12;53:25;54:8;       25:11                  10,11,13,14,21;
          25;95:5;100:18,22;       128:24;131:20;         82:4,10,16            bunch (1)                55:10;79:3;83:10;
         101:5,9,12,22;102:3,      147:1                belief (2)                27:1                   85:19;98:15,22;
          8,13,16;103:3,5,23,                             37:18;110:16          burden (1)               112:21;145:16
          24;104:1,5;105:24,                B           believer (2)              28:12               cases (2)
         25;106:5,5,23;108:8,                             79:16;80:18           business (1)             11:9;13:19
         20;109:5,18;110:1,4,    Bachelor (2)           benefit (1)               148:7               cause (1)
          6,8,16,18;111:4,5,6,     76:9,15                85:10                                          34:22
          8,13;112:5;113:2;      bachelor's (1)         best (3)                           C          caused (2)
          114:20;115:2,3,24,       76:4                   10:10;11:20;82:11                              46:23;143:16
         25;116:5,6,7,8,11,13,   back (12)              beyond (3)              CALIFORNIA (4)        caveat (2)
          20,23;119:22;120:7,      17:9;57:16;59:22;      30:20;116:21;           6:1,9,10,15            65:18,21
          19;121:1,14,15,19,       60:15;81:18;95:22;     141:15                call (4)              Central (1)
          24;122:11,15,20;         96:13,20;114:8;      bit (3)                   61:5;121:9;            6:15
          123:9,11,16,17;          117:13;123:12;         37:14;53:18;            132:23,23           certain (8)
          124:14;125:4,10,13,      138:16                 105:17                called (2)               8:19,20;33:7;38:4;
          17,23;126:1;127:11,    background (3)         block-chain (2)           18:14;63:9             60:5;74:17;88:7;
         12,13;128:3;129:7,9;      14:4,16;15:16          18:22,23              can (87)                 113:25
          130:1,4,5,23,24;       bad (2)                board (12)                10:10;13:3;14:9,    certainly (11)
          131:6,14,24;132:2,       84:18,21               44:14,15,20;46:7,       19;15:15;19:3;         30:7,17,21;53:18;
          17,18;133:20;134:9;    banks (2)                24;47:1;49:17;          22:25;23:9,25;24:3,    61:3;69:14;70:21;
          137:5,7;138:4            41:18,19               65:23,24;66:10,16;      15,18;25:17;29:12,     83:14;89:8;111:18;
       artificially (1)          Barber (1)               100:5                   14;30:15;31:12,23;     113:15
          73:12                    6:7                  board's (1)               32:4,25;34:24;      certainty (5)
       assert (4)                Barkley (2)              66:4                    35:22;37:6,6,17;       9:15;46:25;85:23;
          63:23;83:10;             6:8,12               bodies (1)                38:19;40:7,8;41:18;    86:3;87:20
          89:22;106:17           barred (1)               63:4                    45:10;54:25;56:3;   challenge (1)
       asserted (4)                52:3                 body (4)                  59:13,14,17;63:11;     87:15
          33:5;63:19,24;         base (1)                 32:22;65:6,15;          69:21;74:12;76:6,7; challenging (1)
          134:24                   88:11                  82:9                    85:15,23;86:4;         60:17
       asserting (9)             based (13)             bot- (1)                  91:20;94:2,13;      chance (1)
          51:8;105:4;109:4,        13:5;15:11;44:1,       107:15                  100:12,14;102:6;       100:3
          11,13,19,22,24;          14;49:11;50:9,18;    both (14)                 103:2;105:1;109:1; change (3)
          111:12                   51:8,13;63:8;106:4;    33:10;43:8;79:11,       110:1,9,18;111:10,     34:23;64:21;81:11
       associated (1)              110:15;136:24          22;99:21;100:2;         14;115:23;116:10,   changed (3)
          6:7                    baseless (4)             101:18;102:11;          10;118:25;119:2,3;     22:9;60:8;146:24
       assume (2)                  81:4,8;84:19;92:8      104:2;109:21;114:6,     120:13,15,15,17;    characterize (1)
          30:7;64:6              bases (1)                6;125:25;145:15         121:5;123:20;124:2,    100:11
       assuming (1)                91:10                bottom (6)                18;126:6,10,11;     chart (1)
          24:24                  basically (3)            107:7,15;125:2;         127:9;128:1;129:13,    70:6
       attempt (2)                 64:13;103:13;          132:21;133:3,11         20;130:19;132:23,   check (1)
          61:11;91:13              137:9                box (1)                   25;135:10;138:21;      91:14
       attempts (1)              basis (9)                101:3                   140:25;141:8;       choose (1)
          44:11                    27:4;28:22;91:14;    break (2)                 148:14,16              29:19
       Attorneys' (2)              110:1;117:20;118:6,    59:14;117:9           capital (5)           chose (2)
          147:4,8                  7;121:11;131:10      breakdown (1)             21:19;24:9,20;         47:10;63:22
       available (6)             Bates (4)                144:10                  25:19;26:7          Chronologically (1)
          44:21;45:12;47:2;        107:17,25;112:15,    breaking (1)            card (16)                118:4
          136:1,8,16               20                     115:20                  104:12;107:16,24;   Circuit (22)
       aware (64)                be- (1)                brief (5)                 112:14,17;113:4;       29:11;34:7,14,17;
          10:17;13:14,22;          20:8                   25:12;57:19;            122:21;132:20;         50:14,22,25;51:2;
          27:13;28:3;29:16;      become (1)               59:13;128:16;           134:6,12,15;135:15,    53:7,10,13;57:6;
          30:22;32:13,14;          87:15                  136:19                  21;136:25;138:4,7      58:6,20;59:2,11;
          33:14,21;34:3;35:3,    beginning (3)          briefing (1)            care (1)                 62:24;63:12;96:15,
          6,7,10;39:18;40:21;      81:19;137:19;          104:13                  120:16                 19;97:8;104:13
          41:4,25;42:2;46:25;      138:17               briefly (4)             careful (1)           Circuit's (3)
          47:20;48:16,18,19;     behalf (14)              34:20;81:25;            74:9                   62:1,6;63:7
          49:4;50:1,6,14;51:7;     6:18;7:21;8:4;         112:2;146:5           Case (31)             circumstances (2)
          52:10,17;60:6,6,16,      9:19;10:18,20;       broader (1)               6:16;10:11;11:6;       38:4;52:1
          24;61:2,4,5,7,10,18,     11:17;23:11;24:5,8,    37:24                   12:2,10,19;20:17;   citations (2)
         22;62:6,10,12,15,15;      19;25:18;138:25;     broadly (1)               29:11;30:17;31:7;      126:1;131:15

      Min-U-Script®                                   Barkley Court Reporters                        (2) artificially - citations
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 154 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6284                                    March 9, 2020

       cite (25)                     87:15;88:18,22;        common (1)                26:18;27:3;85:21         17;94:7
          27:8;45:19;53:24;          89:2;90:10;91:6;         18:18                 confidence (1)           consultant (2)
          75:11,17;77:21,24;         94:8;97:17;98:8;       communications (2)        22:23                    22:7,10
          78:6,7;105:13,15;          100:13;102:2,7,15,       129:22;130:9          confident (1)            consulting (1)
          113:5,24;115:14;           20;103:18;104:23;      comp- (1)                 91:23                    22:11
          123:23;124:4;              105:5;106:3,8;           21:10                 Confidential (4)         contain (4)
          126:15;127:10;             108:10,21;111:15;      companies (4)             147:4,10,11,19           12:25;13:6;
          128:12;135:25,25;          112:5;113:1;117:16,      21:7,9,21;24:12       confidentiality (2)        103:16;146:20
          136:7,11,13,14             21,25;118:8,23;        Company (8)               23:23;147:15           contained (1)
       cited (9)                     124:11;133:12,16;        7:15;8:21;10:5,7;     configured (1)             13:8
          49:19;77:23;78:1,          134:15,24;135:20         20:24;21:2,13;26:15     68:17                  contention (2)
          2;93:3;107:12;          clarification (1)         compare (1)             confirmed (1)              143:8;144:6
          113:9;122:22;              94:5                     67:9                    95:4                   contents (2)
          127:17                  clarified (1)             comparing (2)           confirms (3)               125:9;143:11
       citing (6)                    28:21                    71:2;93:16              92:13;93:6;94:16       contested (1)
          54:2;93:4;104:14;       clarify (3)               comparison (3)          confused (2)               35:8
          114:5,6;124:3              36:2;85:15;100:23        29:4,21;98:2            57:8;61:1              context (23)
       claim (114)                clarifying (2)            competency (1)          confusion (2)              11:4;17:13,15,19,
          28:1,6,20;32:3;            97:13;101:25             80:20                   56:11;101:25             22,23;27:17;31:14,
          33:3,20;34:2;38:7;      clarity (2)               competent (3)           Congress (1)               17,18,20;37:24;
          39:3,14;47:22;48:8;        23:7;49:15               32:22;79:15;80:16       29:16                    41:15;45:7;55:2;
          55:12,19,24;56:16;      class (8)                 complete (4)            connecting (14)            82:20;88:5;95:2,14,
          58:22;59:3;60:12,14,       18:11,13;19:22,          19:4;44:3,5;            74:23;92:15,21;          18;97:11;110:13;
          22,25;61:21,23;62:7,       24;20:2,7,10,13          128:22                  93:8,11,17,24;94:7,      119:20
          22,23,25;63:2;64:13,    classes (8)               completely (2)            8,11;127:6,18;         contingent (1)
          14,17;65:19,21;67:5,       18:11;19:3,12,15,        63:14;111:22            131:22;132:24            142:12
          12,12,19,22;68:4,5,6,      16,17,21,23            compliant (1)           connection (17)          continued (1)
          14,24;69:2,10,17,18;    clear (19)                  104:12                  24:8;26:5;33:17;         144:24
          70:1,14,16;71:3,14,        27:21;28:1,10;         complicated (1)           42:18;46:3,9;47:10,    contrary (1)
          17,21,23;72:4,6,13,        29:18;30:19;35:13;       31:8                    15;48:22;62:18;          81:1
          14;73:5,7,23,25;           47:24;48:10;56:15;     component (3)             66:13;85:3;90:23;      conversation (7)
          74:2,13,19,20;75:1,        65:7;83:2,14;            68:16;70:20;73:3        97:15;111:2;133:21;      15:11,12,13;
          4;77:13,20;78:22;          100:24;104:19;         computer (12)             143:24                   16:25;17:2,5;140:10
          96:10,13,15,18,24;         112:16;130:21;           15:4,17;76:4,10,      connects (2)             conversations (3)
          97:4;100:21;101:4,9,       144:3;146:6,11           11,12,16,19;77:8,9;     126:19,19                16:12;140:6,7
          10,11,21;102:10;        closely (1)                 126:19,20             consider (8)             convincing (12)
          103:5;104:5,23;            127:20                 concerning (1)            42:16;44:20;46:8;        28:2,10;29:18;
          106:8;114:12,18,23;     code (1)                    134:8                   48:14,21;66:11;          30:20;35:13;47:24;
          115:9,9,15,16,24;          48:17                  conclude (3)              99:18;100:10             48:10;56:15;65:7;
          116:9,14;123:8,13;      coin (1)                    48:5;49:7;73:19       considered (13)            83:2,14;100:24
          124:13,20,20;125:3;        43:25                  concluded (5)             46:19;50:13;           copied (4)
          128:3;129:2,3,3,11;     Columbia (2)                40:25;49:17;            62:17;65:13;66:8;        136:3,17,21;
          130:23;131:11;             54:15,15                 60:21;61:20;148:22      85:25;86:1;89:3;         137:16
          143:24                  Column (2)                concludes (1)             98:18,25;100:6,7,8     copy (5)
       claim-by-claim (1)            68:19,20                 147:25                considering (1)            34:24;57:21;70:7;
          28:22                   Columns (1)               concluding (1)            88:22                    84:9;148:17
       claimed (1)                   68:18                    92:11                 consistent (4)           corporate (6)
          116:24                  combination (8)           conclusion (18)           70:23;73:1,22;           10:5;92:13;93:6;
       claiming (2)                  49:11;83:9;              47:3,21;48:7;           74:13                    94:16;104:15;124:4
          95:11,13                   105:20,24,25;134:2,      63:12,14;64:16;       constitution (1)         Corporation (2)
       claims (87)                   5;135:21                 65:11;77:24,25;         18:15                    6:14;7:14
          31:5,6,10,22;33:7;      combine (4)                 86:21;88:6,11;89:1;   constitutional (2)       corrected (1)
          35:20;36:14;37:2,10,       116:9,23;119:10;         93:1;95:4;129:15;       18:13,17                 76:18
          22;40:4,15,19;41:22;       121:14                   130:3;131:10          construction (15)        correctly (1)
          42:3;43:23;44:12;       combining (5)             conclusions (3)           68:1,14,21;69:19,        34:18
          45:2,8,11,20,23,23;        121:24;122:10,15;        66:1;75:19;84:17        21;70:1,16;71:12,13;   corresponding (13)
          46:9;49:18;54:23;          134:2;138:3            conditioning (1)          72:6,17;73:25;77:14,     68:3,15,25;69:17,
          55:8;56:7;57:2,3;       commands (1)                31:15                   20;94:6                  25;70:15;71:4;72:5,
          58:11;60:1,2;64:4,8,       132:22                 conditions (1)          constructions (2)          15;73:2,8,23;74:5
          25;65:6,14,16;66:3,     committed (1)               51:25                   67:20;69:23            corroborates (2)
          5,19,20;67:9,10;           145:4                  conduct (4)             construed (8)              75:17;93:5
          71:2;72:2;74:22,24;     commodities (1)             27:6;144:1,9,15         67:17;68:4,10;         cost (1)
          78:8;85:25;86:11;          19:7                   conducted (3)             69:6;92:22;93:11,        144:2

      Min-U-Script®                                        Barkley Court Reporters                                    (3) cite - cost
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 155 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6285                                    March 9, 2020

       costs (4)                  130:17                  depending (2)              66:18,21,24;67:4;      dismissal (1)
         143:16;144:4,8,15      date (6)                    27:17;45:11              124:10                   59:12
       Counsel (26)               6:10;25:1,1,3,4;        depends (2)              different (33)           dismissed (1)
         6:20;11:12;13:25;        107:11                    15:9;66:25               27:13;28:17;29:2,        61:12
         14:8,11,18,21;15:12;   dates (5)                 deponent (3)               3,10,12,13,20;30:8,    dispute (3)
         16:5,9,14;21:1,4;        23:4;24:25;78:15,         7:22;10:4;11:6           15,16;42:23;43:6,6;      9:6;52:16;60:19
         22:16,17,19,20;41:9;     21;79:1                 deponents (1)              44:4,4;45:11;46:18,    distinct (5)
         81:23;99:25;140:7;     days (1)                    136:15                   24;47:3;63:9,15;         116:6;121:6;
         144:16;145:17,23,        148:8                   deposi- (1)                73:13;87:17;89:1;        127:19;133:2,4
         24;146:2               dec- (1)                    10:4                     97:21;98:3;110:5,11,   distinction (1)
       counterclaim (4)           89:4                    deposition (22)            16;116:4;117:3;          36:21
         139:12,21,24;          decide (1)                  6:11,17;7:12,13;         122:15                 distinguish (1)
         140:14                   43:9                      8:14,18,24;11:18,22;   Digital (45)               36:16
       country (1)              decision (69)               12:1,10,12;75:25;        7:14;18:14,16;         District (23)
         79:24                    28:6,6,14;29:7;           78:14;81:13,20;          33:14;37:23;39:22,       6:15,15;27:22;
       counts (1)                 31:13,23;40:4,15,20,      138:12,18,22;140:4;      25;40:3,14,18;45:16;     28:2;33:1,5;34:9;
         53:22                    22;41:5,23;42:4,12,       148:1,22                 46:3,17;47:11,15;        35:5,8,14;47:23;
       couple (1)                 23,25;43:7,10,11,20,    depositions (2)            49:23;50:8,16;           48:5,9,13;51:13;
         51:24                    20,24;44:1,4,15,24;       10:1;147:7               51:16;61:12;63:10,       55:10;56:14,18,20;
       course (10)                45:1,19,22;46:9,18;     describe (1)               19,23;66:4,10;78:12;     64:24;65:10,10;83:3
         11:12;18:19,21;          47:14;50:15,19;           108:13                   80:4,8;84:3;85:6;      DivX (13)
         32:3,23;71:23;           56:25;57:2;58:5,10,     described (10)             86:20;88:12;89:11;       21:10,25;22:3,8,
         95:13;117:3;127:19;      12,21;59:3,11;60:1;       103:14;106:13;           90:17,20;95:25;          17,22;23:3,11,14;
         137:7                    62:1,23,24;63:7;          109:2,15,17;111:11,      96:5;97:16,22;98:7;      24:5,19;25:18;26:7
       Court (52)                 64:18,22;66:4,10;         14;132:4;142:9,10        99:7,10,16;117:17;     D-I-V-X (1)
         6:8,12,15;7:3;           78:12;82:25;87:3;       describes (4)              142:4                    21:12
         27:22;28:2;33:1,5;       90:11;96:10,11,21,        103:21;108:2;          direct (2)               doctrine (2)
         34:9;35:5,9,14;          23;97:1,3,6,7,13;         132:9,14                 41:13,13                 109:5;110:4
         47:23;48:5,9,13;         98:17,24;99:12;         describing (3)           directing (2)            document (26)
         51:13;55:10;56:14,       100:6;118:3               103:15;107:1;            22:2,6                   8:8;11:10;103:10,
         18,20;61:25;62:3;      decisions (3)               108:5                  direction (6)              17;105:12;106:16,
         64:24;65:5,10,11,15;     43:6;45:11;62:6         description (3)            13:25;14:7,14,23;        19;107:1,10,24;
         67:18;68:4,9;69:6;     declaration (25)            133:5,6;136:16           16:6;101:6               108:7;109:11,23;
         71:4;72:16;73:8;         80:6;84:1,7,12,18;      designated (12)          directly (3)               112:4,8,14,18,21,22;
         74:6,14,18,18;82:9,      85:11,22;86:2;            7:21,25;8:4;9:13,        15:5,8,10                113:5;121:8,25;
         15,21,23,23,24;83:3;     88:23;89:4;90:22,         19;10:4;11:9;92:13;    director (4)               122:19,19;133:2,4
         92:22;93:11,17;          24;91:16,18;92:2,5,       124:4;138:24;            10:6,12;21:24;         documents (22)
         94:7;97:14;98:18         7;97:17;98:12,18,25;      139:16;140:20            26:15                    11:7;91:3;103:14,
       court's (9)                99:2,6;100:7;118:17     designation (1)          dis- (1)                   17;105:3;108:1,5,13,
         68:1,13;69:18,25;      declaratory (5)             11:4                     23:18                    21;109:1,3,12,15;
         70:15;72:6;77:13,        139:11,19,20,24;        despite (2)              disagree (2)               111:11,14,17;
         20;94:6                  140:14                    67:4;116:10              79:17;84:16              112:24;113:21;
       cover (1)                DEF (1)                   detail (3)               disclosed (3)              114:7;137:11;
         67:7                     107:18                    50:13,13;76:24           68:18;116:6;             145:12,19
       created (5)              DEF/INV (1)               details (6)                124:20                 done (8)
         18:15,19,21;26:2;        112:15                    9:3;34:13;61:3,6;      disclosures (2)            10:8;12:2;26:21;
         137:12                 defendants (1)              62:2;63:25               131:4,13                 28:22;80:14;96:8;
       Crypto (7)                 7:1                     determinations (1)       discussed (5)              100:5;120:21
         134:12,15;135:15,      deficiencies (1)            137:5                    15:13;82:1;            double (1)
         21;136:25;138:3,4        121:19                  develop (1)                113:18;124:12;           37:16
       current (1)              defined (1)                 92:6                     141:2                  double-check (1)
         33:25                    75:21                   developed (2)            discussing (1)             147:9
       currently (6)            degree (4)                  44:17,25                 56:14                  doubt (3)
         33:20;39:19;             21:5;75:25;76:4;        device (4)               Discussion (3)             30:21;117:19;
         55:20,25;60:24;          77:7                      70:22;72:19,22;          59:21;121:16;            118:6
         61:22                  deliberations (2)           126:19                   123:13                 down (1)
                                  47:19,20                devices (1)              discussions (7)            62:11
                 D              denied (3)                  76:12                    16:17,18;21:16;        Dr (48)
                                  50:6;61:8,13            di- (1)                    23:19;25:13,14;          7:9;25:6;36:1;
       D- (1)                   denying (1)                 84:16                    81:23                    41:7,22;61:18;
         21:11                    50:15                   difference (1)           Disk (5)                   69:16;70:13,25;
       data (4)                 department (1)              74:21                    81:12,19;138:11,         71:21;74:3;79:4,6,
         31:3,4;67:14;            20:6                    differences (5)            17;147:25                15,17,21,23;80:6,11,

      Min-U-Script®                                      Barkley Court Reporters                                     (4) costs - Dr
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 156 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6286                                    March 9, 2020

         16,18,20,22;81:2,3,       115:24;116:1,5,20     essentially (6)           excuse (2)               explained (4)
         4;84:13,17;85:11,22;   else (17)                   44:9;92:25;93:21;        9:16;81:15               67:3;123:14;
         86:2;90:23;91:5;          11:11,15;15:8;           98:12,14;114:25        exercise (1)               136:20;137:21
         92:7;93:15;97:16;         26:8;54:17;87:13;     estate (1)                  87:5                   explaining (1)
         98:5;104:4,18;            104:25;109:20;           54:15                  Exhibit (31)               126:16
         108:18;113:20,25;         127:23;128:15,20;     estopped (4)                6:4;7:12,18;12:14,     explanation (1)
         114:2,5,7;115:6,23;       131:8,19;141:10;         50:9,17;51:8;52:5        18;13:6,13,23;14:10,     41:21
         123:25                    142:15;143:9,17       estoppel (12)               20;27:5,9;45:15;       explicit (2)
       draft (7)                elsewhere (2)               48:15,16,20,22;          48:23;57:10,14;58:3,     121:16;122:16
         15:8,10;16:9,22,          124:9;126:9              49:2,4;52:1,25;53:2;     20;59:5,9;67:8;70:9;   express (1)
         22;17:3,14             embodiment (1)              83:8,17,19               83:1,7,23;84:1;          98:12
       drafted (2)                 126:18                et (1)                      108:19;111:3;135:8,    expressed (3)
         13:23;15:4             embodying (1)               6:14                     13;138:21                39:21;91:6;108:19
       drafter (1)                 107:2                 evaluate (2)              existed (2)              expressing (1)
         14:17                  emphasis (1)                76:20,24                 95:20,21                 15:2
       drafting (1)                20:11                 evaluated (1)             existence (1)            extent (10)
         15:17                  emphasize (1)               30:3                     29:16                    68:22;101:24;
       draw (1)                    14:13                 even (7)                  existing (5)               102:11;108:12;
         63:11                  employee (3)                34:6;62:21;65:13;        36:14,19;39:4,16,        118:10;123:7;139:7;
       dually (3)                  10:6,13;21:24            72:1;73:5;96:15,18       19                       144:19;147:12,13
         32:10;62:21;64:3       enable (1)               events (1)                expect (6)               Eyes (2)
       duly (1)                    67:13                    32:24                    55:7;79:22;80:23;        147:4,8
         7:6                    enacted (2)              eventually (1)              84:20,21;89:7
       Dumas (4)                   25:2,7                   31:6                   expectations (1)                   F
         49:12;51:9;52:12,      encompassing (1)         everyone (1)                121:23
         18                        107:2                    9:17                   expected (21)            fact (13)
       duration (1)             end (10)                 evidence (22)               37:21;38:3;47:8,8;        20:12;84:21;
         81:25                     17:3;32:4;81:12;         28:2,8,9,11,25;          49:6,16;86:5,10,13,       88:18;95:6;116:10,
                                   97:12;101:2;123:6;       29:7,17,25;30:12,19;     19;87:2,7,9,23,25;        19;126:17;136:3;
                 E                 137:13,24;138:11;        42:24;47:24;48:10;       88:7;98:16,24;            143:7,15;144:4,4,23
                                   147:25                   56:13,15;65:7,17;        118:12;122:14,17       factors (3)
       earlier (9)              endeavor (3)                79:24;80:25;127:10;    expedite (1)                49:4;66:7,8
          61:14;94:5;              79:23;80:24;             128:1,12                 148:11                 facts (13)
          100:25;101:1;            145:20                evolved (1)               expedited (1)               8:19,20;9:2;
          122:22;123:12;        engage (3)                  22:12                    148:13                    139:11,23;140:13,
          131:16;137:15;           79:23;80:25;          exact (2)                 expediting (1)              20,24;142:6,9;
          143:6                    145:20                   52:9;86:23               148:9                     143:14,23;144:21
       easier (1)               engaged (1)              exactly (10)              experience (13)          faculty (1)
          69:24                    90:2                     14:6;15:14;16:13;        9:24;10:8,9;17:18,        19:10
       editing (2)              engagement (1)              19:10;34:25;35:1;        21,22;21:13;53:19,     fair (16)
          16:6;17:6                22:19                    55:14,21;92:24;          23;76:11,19,21,24         10:3;12:7;17:20;
       effect (7)               engineering (3)             93:19                  expert (49)                 28:11;32:12;42:18;
          48:14,21;53:4,5,7,       20:5,9;76:10          EXAMINATION (3)             9:22,25;12:18,22,         46:7;47:4;51:17;
          13;86:24              enough (2)                  7:8;32:12;146:8          25;17:11,20;26:7;         68:9;91:5;97:20;
       effectively (1)             22:23;23:7            examined (1)                45:14;46:8,12;            98:9;99:20;110:19;
          67:6                  enter (3)                   7:6                      51:19;53:12,12,15;        116:15
       effort (1)                  89:15,16,23           example (35)                58:17;66:12;70:8;      faith (4)
          22:13                 entered (1)                 13:4;15:10;21:10;        72:1;79:3,15;80:6,        84:18,21,22;98:6
       efforts (2)                 28:15                    29:12;30:20;35:9;        16;82:3,8,16;83:7;     familiar (7)
          145:8,11              entirely (1)                44:17;47:18;49:7;        85:13;86:18;88:23;        26:24;31:2;32:7;
       either (10)                 141:9                    51:19;64:1;67:3,5;       89:4;90:6;91:15;          33:13;57:22;61:6;
          14:13;21:2;25:6,      entirety (2)                70:4,19;74:10,15;        98:6,14,22;104:15;        110:13
          18;56:17;58:17;          88:15;136:18             78:6,7;104:3;            105:5;109:10;113:6,    familiarity (1)
          65:6,16;133:9,14      entitled (3)                105:18;107:13,21;        16;114:11,22;             54:11
       electrical (2)              32:17;108:16,17          109:17;120:20;           119:10;120:14,17;      far (7)
          20:5;76:10            equal (1)                   126:15;128:6;130:6;      139:25;140:15,22          32:13;34:22;
       electronic (1)              114:7                    134:20,25;137:3;       expertise (5)               51:23;52:22;60:5;
          84:9                  equally (1)                 140:8;141:1,3;           17:15;52:24;53:3,         65:1;128:24
       element (6)                 114:8                    142:11                   11;79:19               feasibility (1)
          68:8,11,15;73:6;      equivalent (3)           Except (1)                experts (1)                 122:10
          116:11,13                74:5,10;115:12           137:18                   72:2                   feasible (1)
       elements (6)             equivalents (2)          exclusively (1)           explain (1)                 116:25
          67:6;74:23;              69:20;70:17              20:11                    137:3                  February (1)

      Min-U-Script®                                     Barkley Court Reporters                               (5) draft - February
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 157 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6287                                    March 9, 2020

          58:5                      87:3;90:11;96:10,11,      140:15,21                29:11                hardware (15)
       Federal (25)                 23,25;97:3;98:17,24;    forward (2)              goal (2)                  68:16;70:2,20,21;
          29:11;34:7,14,17;         99:8,11;100:6;            81:4,7                   98:11,12                71:15,18;72:3,25;
          50:14,22,25;51:2;         118:2;148:6             found (39)               goes (1)                  73:1,2,21;74:4,10,
          53:7,10,13;57:6;       find (12)                    30:24,25;31:6,11,        121:4                   12,19
          58:6,20;59:2,11;          37:20,21;38:13;           12;32:5;38:16;         Good (7)               harmed (2)
          62:1,6,24;63:7,12;        45:2;55:8;118:25;         40:19,21;41:1,4,23;      6:6;7:9,10;24:23;       143:20,25
          96:15,19;97:7;            119:1,2;126:6,10;         42:2,5;50:22,25;         29:12;84:22;98:6     harms (1)
          104:13                    128:11,20                 51:3,7;52:1,10;        gosh (1)                  143:21
       feedback (1)              finding (11)                 56:17;57:3;58:10;        141:4                head (6)
          17:8                      33:1,2,2;40:4,15;         60:2,7;63:4,17;        guess (11)                14:15;16:3;26:10;
       feels (1)                    45:19;50:8,17;            64:17;65:6,16;           24:25;27:24;43:4,       34:10;46:15;50:5
          146:9                     65:25;78:13;118:3         82:15;88:18,22;          4;46:20;47:5;65:12;  heading (2)
       FENSTER (80)              findings (1)                 96:24;97:4;116:11;       66:25;104:19;121:4;     146:14,16
          6:23,23;7:8;8:2;          87:2                      118:14;128:16;           132:23               heard (7)
          12:16,24;15:23;        fine (1)                     135:6                  guessing (2)              9:5,7,10;50:5;
          16:8;21:23;23:13,         18:25                   fraction (1)               23:3;98:15              52:14,15;75:23
          24;24:22;25:5;26:4;    finish (1)                   22:13                  guest (2)              hearing (9)
          37:8;38:1,23;39:9,        19:5                    frame (1)                  19:14;20:12             9:5;37:15;76:14;
          24;40:10;41:3,6;       finished (1)                 25:10                  guys (1)                  99:8,12,15,20;100:1,
          43:18;51:6;57:12,17,      64:15                   frameworks (4)             109:7                   8
          20,24;58:1,18;59:7,    Finnegan (1)                 18:17,19;19:1,8                               held (6)
          10,16,24;63:16;           31:3                    FRANCISCO (3)                      H               31:23;53:14;
          70:12;72:11;73:4;      firm (2)                     6:1,9,13                                         59:21;62:8;117:16;
          77:1;81:10,22;            79:16;80:18             front (2)                Hakkel (24)               118:9
          83:25;84:6,25;85:2;    first (13)                   8:9;67:20                75:9,12,14,18,20;    help (1)
          89:18;98:4;104:17;        7:6;16:23;17:1;         full (3)                   76:14;77:2,12,13,19;    85:15
          105:10;106:15,20;         59:12;82:5;100:17;        97:12;112:18,22          92:17,20;93:9,15,23; Henderson (1)
          109:6,9;111:1;            112:20;113:6;           Fuller (3)                 94:10;118:18;           31:3
          112:11;115:22;            130:17;133:9,14;          16:18,19,21              123:22;124:3,5,19; higher (2)
          117:8,15;119:8;           136:2,4                 F-U-L-L-E-R (1)            125:15;126:16;          29:6;97:14
          121:12;122:4;          five (5)                     16:19                    127:10               Highly (2)
          125:11;127:1,22;          91:20,21,23,24;         function (10)            Hakkel's (6)              147:4,19
          128:9;130:14;131:7;       107:7                     68:5,7,11,15;            75:11;117:20;        hired (3)
          134:21;135:12;         flip (1)                     71:10,12;72:13;73:6,     118:6;125:9,16,22       17:20;22:7,10
          136:22;138:9,20;          43:25                     12,25                  hand (6)               hold (3)
          139:8;145:3;146:3;     focused (4)                functionality (2)          12:17;57:17;59:8;       10:15;17:11;
          147:3,18,23;148:10,       47:25;48:3,11,12          69:15;133:7              70:7;83:25;132:22       114:16
          14                     follow (1)                 further (10)             handed (1)             holding (1)
       few (3)                      137:4                     12:20;13:4;16:6;         58:2                    53:12
          13:18;20:13;           following (1)                28:21;44:17,25;        handing (1)            honest (2)
          138:10                    146:19                    62:5;94:16;100:12;       57:13                   79:21;80:22
       field (1)                 follows (1)                  146:4                  happen (10)            honestly (2)
          77:8                      7:7                     furthermore (1)            31:16;36:12,18,         79:24;80:25
       file (5)                  force (1)                    132:25                   19;38:3;86:20;87:7, hoping (2)
          47:10,14;66:15;           25:3                                               20;88:11;98:24          120:1,2
          96:4,10                form (12)                            G              happened (10)          hour (1)
       filed (13)                   21:22;27:4;37:5;                                   36:6,9;87:8,19;         91:21
          33:17;46:5;52:21;         38:11;39:6,17;50:21,    gave (3)                   88:1;90:9;95:25;     hours (2)
          60:16;61:7,10;            23;63:3;71:10;84:9;       80:17;92:24;             98:17;100:5,8           91:21,24
          62:12;63:20;84:18,        92:10                     131:16                 happening (1)          hypothetical (2)
          21,22;95:11,12         formal (4)                 general (9)                45:8                    36:18;46:21
       files (3)                    26:21;53:16,21;           8:15;21:1,4;22:16;     happens (2)
          44:13;52:5;84:9           77:5                      30:17;53:20;91:15;       72:21;73:22                     I
       filing (2)                Fortezza (17)                116:16,18              Har- (1)
          21:17;44:17               105:25;133:21;          generally (7)              137:6                I- (1)
       final (37)                   134:6,8,11,12,15,18,      10:10;22:18;           Harari (11)               38:18
          31:13;40:4,15,20,         25;135:14,21;             48:18,19;95:9;           49:11,12;51:9;       idea (3)
          22;41:5,23;42:3,12,       136:25;138:4,7;           116:1;140:18             52:12,17;118:24;        8:15;22:25;91:20
          24;45:19,22;50:18;        147:12,15,16            given (3)                  119:5,10,14,20;      identical (13)
          56:24;57:2;58:10,      forth (8)                    86:14;100:3;             137:6                   43:13,15,16;66:23,
          21;59:2;60:1;62:23;       17:9;91:10,14;            128:22                 hard (2)                  24;67:2,6,6;73:15;
          64:18;66:9;78:12;         98:6;105:22;117:1;      gives (1)                  37:14;70:4              74:5;114:18;123:14;

      Min-U-Script®                                        Barkley Court Reporters                           (6) Federal - identical
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 158 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6288                                    March 9, 2020

         129:3                   143:16                 internal (1)            investigation (2)            13:9;19:6;139:12,
       identification (5)     incurred (4)                47:18                    43:10,21                  25;140:14
         6:5;12:15;57:11;        144:2,5,8,14           internet (1)            involved (26)              ITC (3)
         59:6;83:24           indicia (1)                 59:14                    9:21;14:5;15:1;           33:2;65:12,13
       identified (12)           122:6                  interpret (1)              21:2,6,18,21;22:22;
         9:4;26:7;69:18;      indirectly (1)              71:23                    23:5,10;24:2,5,7,13,              J
         70:15;71:5;72:16;       115:18                 interpretation (1)         14,19;25:18;26:6,13,
         73:1;74:6,14,18;     individually (3)            73:7                     15;33:9;51:15,18,21;    January (3)
         122:22;128:14           116:2,11,20            interrogatories (1)        52:23;56:22                13:7;92:4;140:16
       identify (30)          information (17)            145:17                involving (1)              Jawadi (26)
         6:20;9:1;14:9,19;       13:5,19;23:9,17;       intersection (1)           119:16                     79:25;80:6,11,16,
         15:15;17:17;23:9,       37:20;44:14,21;          18:16                 IP (2)                        22;81:2,3;84:2,13;
         22;24:1,3,15,18;        45:12;46:19,22;        into (9)                   20:2;40:23                 85:11,22;86:2;
         25:17;93:22;94:9;       47:1;50:3;86:14;         15:4,17;25:3;         IPR (120)                     88:23;89:4;90:23;
         102:6;103:4;107:1;      88:10;89:3;147:10,       73:25;89:15,16,23;       25:24,25;26:2;             91:5,18;92:2;97:16,
         112:4;120:24;           11                       96:7;137:23              28:16;30:23;31:6;          25;98:5,18,25;99:2,
         121:19;122:6;        informed (4)              introductory (1)           32:4;33:2,10;35:4,         6;100:7
         125:12;127:12;          50:4;109:25;             136:19                   18;36:6,13,14,19;       J-A-W-A-D-I (1)
         128:11;129:14,19;       111:20;144:16          INV (1)                    37:3,12,25,25;38:9;        80:1
         133:11;140:25;       infringement (2)            112:15                   39:5,7,16,20,22,22,     Jawadi's (3)
         143:19                  20:20,20               INV1770 (1)                25;40:3,13,14;41:1,        80:20;84:17;92:7
       identifying (1)        in-house (2)                107:20                   24;42:10;43:21;         Joanna (3)
         127:12                  22:17,18               inval- (1)                 44:8;45:16,18;46:4,        16:18,18,21
       impact (1)             initial (3)                 120:7                    17;47:11,15,25;48:3,    John (8)
         65:3                    15:16,17;16:4          invalid (36)               13,15,21;49:1,3,3,17,      6:17;7:5;70:8;
       implementation (1)     initially (2)               28:7;30:25;31:7,         22,23,24;50:2,7,8,9,       81:13,20;138:12,18;
         105:3                   22:10;31:5               12;37:22;38:16;          10,16,19;52:1,5,8,         148:1
       imply (1)              input (2)                   40:5,16,20,22;41:1,      24;53:2,15;56:13;       join (4)
         63:13                   14:23;15:17              5,23;44:12;49:18;        57:1;58:9;59:25;           50:1,7,16;61:11
       import (1)             inquiry (1)                 55:8;56:17;62:8;         60:5,22,24;61:5,7,      jointly (2)
         71:12                   32:2                     64:17;65:7,16;78:9,      12,21,22;62:7;63:8,        20:7,8
       important (3)          instances (2)               13;88:19,22;91:7;        10;64:18;65:19;         Jones (6)
         14:12;54:21;65:18       30:23;43:8               97:18;106:4;116:15;      66:4,10;78:13;80:5,        58:23;61:4,5;63:9,
       importing (1)          institute (4)               117:16,21,25;118:3,      8;83:8,19;84:3;85:4,       13;65:19
         73:12                   43:9,21,24;44:16         8,9,15                   6,21;86:6,20;88:12;     judgment (5)
       impossible (1)         instituted (5)            invalidate (1)             89:2;90:15,16,20,23;       139:12,19,21,24;
         79:10                   30:23;31:6;32:4;         118:23                   91:7;95:25;96:4,9;         140:14
       impugned (1)              45:3;64:2              invalidated (15)           97:16,22;99:7,9,10,     July (1)
         79:18                instituting (1)             32:21;35:4,13,18;        16;117:17;118:2,9;         59:11
       in- (1)                   28:16                    36:15;37:3,11;38:8,      119:15,20;137:4;
         27:18                Institution (15)            14;39:4,15;60:25;        142:5,14                          K
       inaccuracies (1)          25:11;28:5,14,24;        61:23;64:9,24         IPR2018-00084 (1)
         13:22                   29:6;31:23;43:1,20;    invalidating (4)           84:2                    keep (1)
       inaccurate (1)            44:1,15,22;45:1;         27:14,16,19,25        IPRs (26)                    120:1
         13:15                   46:14;61:8;96:21       invalidity (29)            26:23;28:4;30:11,       kicked (1)
       Inc (3)                instructed (2)              12:20;51:8,12;           12;33:13,16,21;           17:5
         6:13;7:14,15            145:17,18                55:9;77:14,20;           36:20;39:12,18;42:2,    kind (1)
       include (5)            instructor (1)              83:13;98:8;100:18;       17,17;45:3;51:16,19,      31:8
         69:2;73:6;74:23;        19:16                    101:1;105:14;            22;52:21;53:8,13;       King- (1)
         120:11;131:15        intellectual (2)            106:22;108:14,19,        59:12;60:17,19;           11:24
       included (1)              19:24;20:10              20;109:14,19;111:3,      61:2;62:13;84:10        Kingston (80)
         46:12                intending (1)               3;112:4;113:1;        irregularities (1)           6:14;7:1,13,14,14,
       includes (8)              120:1                    117:4;119:21;120:7,      32:14                     21;8:4,25;9:2,12,17,
         11:3;12:1,2;67:12;   intent (1)                  19,25;121:11;         isolation (1)                19;10:13,16,19,20;
         111:8;112:18;           146:23                   122:20;133:20            99:3                      11:13,18,19,21;12:6,
         132:22;133:6         intention (1)             invent (4)              issue (4)                    8,12;27:20,20;33:5,
       including (7)             79:19                    95:7,16,17,19            34:8;64:22;65:24;         10,17;35:2;39:5,7,
         10:23;45:23;         intentionally (1)         invented (3)               73:16                     12,19;42:10,16;50:1,
         86:15;99:24;111:6,      81:7                     94:23;95:9,13         issued (8)                   19;51:7,22;52:11,17;
         13;142:11            interacts (1)             invention (1)              32:10,16,20;              56:23;57:1;58:6,13;
       incomplete (1)            126:20                   116:25                   34:17;62:21;64:4,5;       59:25;60:16,22;61:2,
         13:13                interest (1)              Invents (2)                78:11                     7,21,24;62:12;63:18,
       incur (1)                 10:16                    24:20,22              issues (5)                   20,22;83:9,20;96:3,

      Min-U-Script®                                    Barkley Court Reporters                      (7) identification - Kingston
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 159 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6289                                    March 9, 2020

         8,9;138:25;139:16;       22:12;30:7                 18;21:3,6,8,14,17,18,    79:12,12                 26:1;96:17;
         140:3,6,9,10;143:15,  level (4)                      22;22:2,6;23:21;       map (1)                   118:18;146:1
         19,22,25;144:1,8,11,     9:15,16;20:23;              24:3,14;26:6,11,12,     14:15                  mediating (2)
         14;145:8,11,18,21;       56:20                       16,23;27:19,22;34:9;   mapping (1)               129:22;130:9
         147:10                license (1)                    35:5,14;37:24;          91:13                  meeting (1)
       Kingston's (12)            23:20                       47:23;48:9;53:19,      Marc (2)                  79:13
         50:7,10,15;63:25;     licensing (5)                  25;56:14;65:2,11;       6:23;115:21            meets (1)
         96:19;139:20,24;         21:16;22:14;                80:5,24;83:3;          MARCH (14)                92:21
         140:7,13;144:16;         23:18,19,19                 143:16;144:2,15,24;     6:2,10;70:7;81:14,     memorized (6)
         145:23;146:2          licensing/litigation (1)       146:18,22               15,21;113:6,17;          48:18;52:2;68:21;
       knew (1)                   22:15                    litigations (8)            114:4;135:3;136:1,       83:22;105:14;139:6
         52:11                 light (7)                      9:22;22:21;23:10;       9;138:19;148:2         memory (3)
       knowledge (11)             37:19,22;38:17;             24:4,4,8,18;25:17      mark (2)                  34:25;35:25;78:20
         9:16,17;47:13;           49:18;56:8;71:23,24      little (2)                 42:11;70:9             mention (6)
         75:20;93:9,15;        likelihood (10)                37:14;61:1             marked (12)               46:1,4;83:12;
         108:8;109:8;134:9;       28:19,24;29:5,23;        locate (2)                 7:11;12:14,17;           86:25;107:4,5
         144:7;147:9              30:5,10,24;31:11;           145:11,19               57:10,13;58:2;59:5,    mentioned (10)
       knowledgeable (3)          43:1;44:2                located (1)                8;83:23;84:1;147:4,      45:5;62:9;72:18;
         9:1,8,11              likli- (1)                     6:8                     7                        81:25;87:13;90:25;
       known (5)                  30:5                     long (2)                  material (2)              112:10;137:18;
         61:15;104:5;          limit (1)                      137:25;146:9            15:15,21                 139:1;140:5
         115:25;116:2,13          71:17                    look (23)                 matter (6)              met (2)
                               limitation (6)                 18:16;27:11;            6:13;11:2;48:13;         79:9;80:13
                  L               67:22;73:13;                69:13;70:18;71:10,      56:22;116:16,18        Michael (1)
                                  93:25;94:11;104:8,          13,19;72:20;73:14,     matters (10)              6:7
       language (7)               12                          16;74:1,1;90:24;        13:1;14:10;15:7;       microphone (1)
          37:15;48:19;52:3;    limited (7)                    93:20;101:2;106:2;      21:17;22:14;23:5;        126:25
          67:1,4;69:2,13          69:17;70:14,14;             113:13;115:13;          24:14;25:24,25;        might (7)
       larger (1)                 72:15;102:14;109:1;         119:18;122:25;          56:22                    13:11;33:22;36:6,
          22:13                   111:7                       126:11,14;128:19       may (25)                  9,18;46:12;61:15
       last (5)                limiting (1)                looked (8)                 9:9;17:4;20:13;        mind (8)
          11:25;34:18;            123:7                       18:22;19:6;34:16,       23:4;25:8;34:10;         36:20;54:20;
          83:11;101:4;107:17 line (4)                         16;54:10;84:14,15;      39:22,23;42:9,12;        78:16;85:8;113:3;
       later (3)                  29:15;58:16;                96:7                    50:3,11;56:21;57:7,      127:24;131:9;
          52:6;107:12,13          68:20;107:17             looking (6)                9,15;65:24;77:25;        146:24
       law (29)                lines (3)                      34:19;53:19;            80:5;83:5,8,19;        minority (1)
          18:2,3,4,4,8,10,12,     68:19,20;107:7              57:15,19;79:1;92:10     84:16;103:6;126:8        32:6
          13,17,18,22;19:8,15, list (3)                    lot (1)                   maybe (10)              minute (1)
          18,19,19,22,23,25;      8:9;139:7;141:5             31:18                   39:20;44:23,23;          106:7
          20:2,15;21:5;53:20, listed (5)                   love (1)                   75:24;76:6,7;112:19,   minutes (3)
          22;54:6,7,10,11,13      7:25;8:11;91:2,3;           119:4                   19,20;136:18             91:21,23;138:10
       laws (2)                   102:22                   lower (6)                 mean (38)               Mischaracterizes (11)
          19:7,7               literally (3)                  28:10,12,24;            14:2,25;15:9,14;         23:15;50:22,24;
       leading (3)                67:23;69:3;113:10           29:24;30:4,11           17:25;18:9;19:14;        51:1;63:4;105:7;
          58:14;77:25;95:12    litigant (51)               Lunch (1)                  24:24,24;25:25;          106:11;125:7;128:8;
       leads (1)                  20:14,18;35:12,             81:17                   27:15,15;29:9;           130:11;131:2
          92:25                   17;36:5,11,17,24;        Lynx (1)                   32:24;34:5;35:6;       misrecollecting (1)
       least (9)                  37:2,10,19;38:3,7,          134:8                   42:5,6;44:6;47:6;        17:4
          14:3,16;28:20;          13,15;39:3,14;40:25;                                53:5,9,21;66:21;       misremembering (1)
          45:7;72:1;76:11;        47:22;48:5,8;49:6,                 M                74:2;76:3;86:25;         25:8
          77:9;119:25;137:14      10,16;53:17,17;54:3,                                87:12;94:24;95:18;     missing (1)
       lecturer (2)               4,7,8,16;55:7,16,19,     maintaining (1)            96:6;102:25;106:2;       57:9
          19:15;20:12             24;56:7;63:1;66:2;        147:14                    128:21;140:23;         misspelled (2)
       led (1)                    82:23;86:4,10,13,19;     makes (3)                  141:1,7;145:23           13:17,19
          142:4                   87:1,6,23,25;88:7;        43:13;44:14;73:11        meaning (2)             misspoke (3)
       legal (12)                 95:24;98:16,23           making (3)                 69:7;124:11              96:16,17;145:25
          17:24;19:1,8;        litigants (9)                42:20;43:7;83:21         means (21)              misstated (1)
          52:24;53:3,11,12,15;    26:19;27:1,4,7,9;        Management (1)             41:12;67:1;68:4,7,       39:1
          89:10,14,17,22          82:4,7,10,17              20:9                      10,14;69:7,11,19;      mistaken (1)
       length (4)              litigant's (3)              manner (1)                 70:17,24;71:5,10,12;     76:17
          40:24;42:1;67:3;        53:25;146:17,21           17:8                      72:12;73:6,12,21,24;   misunderstood (1)
          113:19               litigation (43)             many (5)                   130:15,17                120:23
       less (2)                   10:22,23;17:12,           11:9;19:10;67:5;         meant (4)               misuse (4)

      Min-U-Script®                                       Barkley Court Reporters                            (8) Kingston's - misuse
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 160 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6290                                    March 9, 2020

        12:20;89:25;90:2;     necessary (1)             13;38:11;39:6,17;        6:12;32:11,17,21;        89:13,17;90:1;97:25
        145:5                   13:9                    40:8;50:21,23;63:3;      64:3,6                 opining (4)
       module (17)            necessity (4)             72:7;89:12;97:24;     officer (4)                 42:14;87:6;98:15,
        67:13,21,24;68:2,       30:4;63:13;73:20;       105:6;106:10,18;         10:6,12;21:24;           23
        14;69:3,19;70:1,16;     74:16                   108:23;112:7;121:7,      26:14                  opinion (86)
        71:5;72:6,17;73:9;    need (13)                 25;125:6;127:14;      often (2)                   16:22,22;17:13;
        74:7;75:1,4,6           32:1;41:10,21;         128:7;130:10;131:1;       21:16;44:13              34:15,17;35:11,15,
       module' (1)              70:10;116:19,21;        134:16                Oliver (4)                  16,19;36:24;37:1,9,
        69:6                    128:19;147:23;       objections (1)              6:25;16:16,21;           18;38:6;39:2,11,13,
       modules (1)              148:4,10,12,17,19       139:3                    59:10                    20;42:15,21;44:23,
        68:10                 negatives (1)          objective (5)            O-N (1)                     24;48:4,12;49:15,20;
       moment (8)               37:16                   53:25;54:4;56:2;         119:7                    54:22;55:1,6,11,15,
        11:16;24:6;44:22;     neither (1)               146:17,21             once (5)                    23;57:18;58:19;
        61:1;90:25;113:3;       64:8                 objectively (4)             28:5,14;32:20;           63:1,2;65:24;69:16;
        137:19;142:17         new (18)                  56:6;81:4;84:19;         64:20;137:23             70:13;74:3;77:2,5,
       MONDAY (1)               13:5;64:22;             92:8                  one (58)                    10;78:2,2,19;80:4;
        6:2                     104:22;105:5;108:4,  obligations (1)             9:18;13:20,20;           81:7;86:17;87:24;
       months (2)               18;109:10;111:2;        23:23                    16:4;17:2;20:1;          91:8,11,14;92:6;
        11:25;140:11            113:24;114:11,22;    obtain (1)                  21:22;28:20;29:20;       98:11,13,14,22;
       more (13)                119:10;135:8,13,14;     116:24                   34:8,10;43:8,8;          100:17,21;101:11,
        27:25;39:20;            136:8,23;137:10      obtained (1)                44:12;55:6;57:1,21;      21;102:14,15;103:8,
        43:13,15,16;44:12;    next (1)                  140:13                   59:25;60:5,6,7;61:7;     17;106:3,22;108:14,
        67:13;72:20;91:23;      133:19               obvious (4)                 63:11;64:2;66:7;         19;110:9;111:3;
        112:18;116:19;        non (1)                   101:19,21;116:9;        67:13;72:1,20;76:11,      114:12,23;119:14;
        128:10,19               115:7                   133:17                   16;77:9;88:10;91:2;      120:8,25;133:10,15,
       morning (3)            none (1)               obviously (2)               99:5;101:3,7,8,9;        19;134:8,10,14;
        6:6;7:9,10              102:22                  56:13;84:14              105:23;108:1,6,8;        144:5,25;145:6
       most (8)               nonetheless (1)        obviousness (26)            109:23;110:9,18;       opinions (43)
        9:1,7,11;24:11;         32:5                    101:17,20;102:2,7,       111:15,19;112:16,        13:1,6,8;14:20;
        110:12;119:15;        nonobviousness (1)        12;105:19,24;            19;115:2;116:6,22;       15:2;16:10;27:5;
        136:3,5                 122:7                   109:20;110:12,14;        118:25;129:18;           34:21,23;36:16;49:5,
       Mostly (3)             normal (2)                111:18,23;116:18,        140:9,24;141:3,4         8,9;51:12;53:1;54:1;
        16:16;137:1;            17:8;32:23              22;117:2;119:9,22;    ones (3)                    55:6,9,10;75:15,18;
        140:23                normally (2)              120:6,14,18,24;          23:21;103:2;111:5        79:18;81:5;86:9;
       motion (1)               84:23;111:18            121:6;122:6;133:24,   ongoing (1)                 91:6;92:7,10,10;
        50:7                  note (5)                  25;134:2                 39:23                    97:21;98:6;99:5;
       motivated (1)            77:6;104:3,7;        occasion (3)             only (18)                   100:12,24;101:1;
        116:23                  127:18;134:6            9:25;12:5;13:4           9:18;19:12,22;           104:20;105:23;
       motivation (1)         noted (1)              occasions (2)               57:21;60:5,6;61:17;      119:15,19;121:10,
        121:14                  56:24                   24:11,12                 82:1;95:9,19;            11;135:14;146:21,25
       Move (1)               notice (6)             occurred (2)                118:19;122:19;         opportunities (2)
        41:3                    7:12,13;8:25;           64:19;89:7               129:13;140:20;           35:3,7
       Much (3)                 12:10,13;138:22      occurs (1)                  143:23;147:5,8,11      opposed (5)
        17:21;22:12;91:17     number (14)               45:6                  operably (15)               14:10,20;26:11,
       multipage (1)            9:21;18:20;19:9;     off (17)                    74:23;92:15,21;          12;43:21
        112:21                  23:2,6;24:17;31:20;     16:3;17:6;26:9,9,        93:7,11,17,24;94:6,    oral (5)
       multiple (6)             54:18,18;99:2;          9;34:9;46:14;50:4;       8,11;127:6,18;           99:12,15,19;100:1,
        16:12;55:6;             100:14;107:18,25;       59:17,19,21;81:11,       131:22;132:24,24         8
        111:11,14,17;120:9      144:20                  16;117:10;138:9,14;   operation (1)             oranges (1)
       must (2)               numbers (1)               148:2                    68:18                    63:6
        74:2;130:17             141:8                offer (4)                operations (23)           order (1)
       MYK82 (1)              numerous (1)              36:4;48:4;86:9;          67:14;70:22;             75:19
        74:11                   108:24                  146:25                  71:16,18;72:3,19,22,    ordinary (6)
       myself (3)                                    offered (19)                25;73:18,20;74:4;        72:24;73:19;
        26:25;53:14;76:2                 O              20:7,8;35:15,19;         108:9;109:17;            75:21;76:2;77:3,11
                                                        39:11;49:20;51:12;       112:23;115:5;130:7,    org- (1)
                 N            object (1)                53:1;55:5,5,6,9,15;      13,16,18,20;132:6,       22:10
                                58:15                   77:5,10;78:2,19;         15,25                  original (5)
       name (5)               object- (1)               86:6;99:6             opine (3)                   70:5;83:12;
         6:6;19:3,3;80:2,3      84:18                offering (6)                82:16;102:20;            105:13;137:12;
       necessarily (5)        Objection (31)            49:5;119:13,15,          104:23                   138:1
         13:3;29:21;30:7;       7:23;15:18,25;          19;144:5;145:6        opined (6)                others (5)
         46:11;109:1            23:12;25:20;37:5,13, office (6)                  33:13;51:17;             33:15;35:10;

      Min-U-Script®                                   Barkley Court Reporters                              (9) module - others
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 161 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6291                                    March 9, 2020

         45:24;61:6;139:1      13;102:18;104:3;           19;54:24;55:13,20,        16:4                    Pictures (1)
       otherwise (1)           105:17;106:2;107:4,        25;60:2,17,23;61:12,    pending (2)                 54:16
         118:14                8;113:12;114:14,17;        22;62:7,13,22;64:3,       60:24;61:22             piece (2)
       out (8)                 115:18;120:15,20;          4,6,25;66:5,11,12,13,   people (3)                  116:6,7
         13:10;17:11;          121:3,4;123:2,6,24;        15,19,20;67:9,10;         12:6;30:6;140:10        pieces (3)
         26:25;82:19;88:5;     125:2,14;126:8;            68:18,19;78:9,17,18,    percent (6)                 88:10;116:5,7
         97:11;121:9;138:21    127:3,5,25;128:5,13,       23,23;80:7,8;84:3;        30:8;31:4,16,21;        place (2)
       outcome (3)             14;129:1,15,17,20;         85:7,14;86:11,14;         45:5,8                    6:11;13:20
         88:8,8;97:22          130:21;131:17,23;          87:16;88:12;89:11,      perform (4)               placed (1)
       outcomes (2)            134:4,23;135:1,2;          25;90:2,9,15,20;          68:17;108:9;              7:11
         30:16;32:6            136:19;137:14,24           91:7;94:20;95:12;         112:23;130:13           places (1)
       outside (10)          paragraphs (25)              97:16;98:8;99:16;       performed (7)               13:20
         17:22;19:25;20:2;     101:7;106:17,25;           100:2;103:19;106:6;       67:14;72:23,25;         plaintiff (2)
         22:20;34:12;49:2;     119:23;120:8,10,10;        115:23;116:9;             73:20;77:25;113:22;       6:19,24
         58:16;119:20;142:7,   121:13,18,22;122:5,        117:25;126:18;            114:3                   please (11)
         18                    8,9,13,21;135:17,25;       139:12,24;140:14;       performing (10)             6:20;40:9;69:21;
       Over (17)               136:7;137:1,9,13,16,       145:4                     70:22;71:16;              94:3;102:8;123:5;
         22:9,11;100:18;       25;146:19,25             patentability (4)           72:19;73:18;115:4;        128:11;138:21;
         101:21;102:2,8;     pardon (1)                   43:8,12;58:21;            130:7,16,18,20;           146:12;148:11,18
         106:22;108:20;        115:6                      62:25                     132:24                  plus (14)
         111:3;112:4;119:21; parse (1)                  patentable (7)            performs (1)                68:5,7,11,15;
         120:7,19,25;122:20;   37:15                      31:24;32:5;42:6;          74:4                      71:10,12;72:12;73:6,
         133:20;147:15       part (8)                     43:22;57:4;60:3,7       peripheral (2)              12,25;108:7;141:22;
       overcome (1)            11:25;19:21;27:7;        patentee (1)                72:19,21                  143:11;144:23
         33:1                  42:20;88:17;103:23;        110:5                   person (17)               pm (8)
       own (6)                 133:7;138:7              patents (10)                9:1,7,11;10:4;            81:15,21;117:11,
         11:10;21:20;50:9,   participate (2)              20:11,11;21:20;           21:5;54:23;55:12,17,      14;138:13,19;148:2,
         10;113:22;114:3       90:14,19                   30:25;32:16;34:8;         18;72:23;73:18;           22
       owner (10)            particular (8)               43:23;51:17;73:13,        75:20;77:3,11;          point (8)
         44:13;46:5,13,21;     31:19;88:17;               16                        79:21;80:3,22             44:3,19;76:6;
         66:12,13,15;80:7;     103:10;105:11,12;        patent's (1)              personal (2)                85:15;115:21;
         85:14;100:3           106:16;109:23;             49:11                     20:23;47:13               116:17;120:13;
                               122:10                   paying (1)                personally (6)              121:5
                  P          particularly (1)             10:19                     20:19;21:19,20;         pointed (2)
                               90:10                    PC (9)                      51:12,18;79:7             129:16,16
       pa- (1)               parties (8)                  103:9,21;107:16,        perspective (1)           pointing (1)
         95:22                 23:20,23,25;               24;112:14,17;113:4;       86:5                      72:14
       page (25)               25:15;26:22;33:11;         122:21;132:20           pertains (1)              policy (1)
         67:9;91:3;100:14;     40:6;71:25               PCM (1)                     13:2                      25:11
         101:3;105:17;       parts (1)                    94:22                   petition (8)              POR (5)
         107:13,15;112:16,     14:1                     PCMCI (1)                   44:8;50:16;61:11,         47:10,14;88:22;
         19,21;118:20;121:3; party (3)                    103:21                    25;63:19,20,22;98:7       89:3;100:6
         122:23;123:2;         50:2;52:3,5              PCMCIA (83)               petitioner (4)            portion (2)
         126:22,24;127:2;    pass (1)                     92:14,21;93:8,10,         31:12;44:9,19;            14:16;120:3
         128:5;132:21;133:3,   130:17                     16,23;94:10,16,20,        100:2                   portions (3)
         12,20;134:19;135:2; pasted (3)                   23;95:5,7,17,19;        petitions (1)               73:17;88:15;120:5
         146:12                136:4,18,21                103:6,9,12,18,21,22;      64:1                    position (1)
       paid (2)              patent (139)                 104:5,12,14,24;         phase (1)                   36:4
         10:25;11:2            12:20;17:18;18:6,          105:4,9;106:9,12;         43:2                    positioned (1)
       panel (5)               7;19:19,22,23;20:14,       107:2,5,9,22,23;        PhD (7)                     114:9
         30:24;42:22;          17,19,20;21:2,7,14,        108:2,6,12;109:2,14,      6:18;7:5;81:14,20;      possibility (2)
         45:10;46:17;85:10     18,22;22:2,6,14,15;        15;111:10,13;112:9,       138:13,18;148:1           45:3,4
       panels (1)              26:5,6,15,18,22;           12;113:15,21;114:3,     phone (3)                 possible (16)
         45:2                  27:4,7,9,14,17,19;         13,24;115:3,10,17;        15:11,11,13               32:3,6;45:1;46:16;
       paper (2)               28:1;32:8,10,11,16,        119:11;123:18;          phrase (5)                  47:2,6,7,7,8;70:3;
         16:5;84:8             20,21;33:3,4,8,9,20;       124:21;125:5,16,23;       55:16,21;67:17;           80:13;88:25;89:6,8;
       par- (1)                34:3,15;35:3,8,12,         126:2,16;128:4;           68:2,10                   111:23;148:15
         107:13                17;36:14,25;37:3,11;       129:10;130:6,8,15,      phrase- (1)               possibly (1)
       paragraph (57)          38:8;39:4,15;43:22;        19,24;131:12;132:3,       73:11                     46:23
         49:21;56:9;69:4,5;    44:13,18;45:18,24;         14,16,19;133:2,6,10,    phrased (3)               post-AIA (1)
         75:7;87:1,14;90:5;    46:1,4,5,10,13,18,21;      15;135:20,24;136:6,       43:12;73:11;98:20         25:19
         92:12;93:3,5;94:2,    47:11,16;48:17;            15,17;137:5,7;138:6     phrasing (1)              practice (9)
         13,15;95:22;101:2,    49:24;51:22;53:17,       pen (1)                     119:12                    54:5;70:19;71:11,

      Min-U-Script®                                    Barkley Court Reporters                             (10) otherwise - practice
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 162 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6292                                    March 9, 2020

         13,15;79:12;92:14;      24;95:5,21;100:18,      pros- (1)                  117:9                  24;31:11;35:11,16;
         93:7;115:5              22;101:5,7,9,12,22;       48:14                  quite (8)                36:5,11,17,24;37:1,
       practiced (1)             102:3,8,13,16;103:3,    prosecution (2)            14:25;21:6;23:2,6;     9,19;38:3,7,13,15;
         104:12                  4,23,24,25;104:5;         32:14;64:7               24:11;53:18;91:22;     39:2,13;40:25;43:1;
       pre- (1)                  105:23,25;106:5,5,      prove (1)                  105:17                 44:1;47:22;48:4,8;
         129:14                  23;108:20;109:5,18;       98:7                   quote (4)                49:6,10,16;53:17;
       pre-AIA (1)               110:1,4,6,8,16,18;      provide (11)               113:11;124:8,8,14      54:3,7,8,16,23;55:7,
         102:25                  111:4,5,6,8,12;           17:8;41:21;102:1;      quoted (2)               11,15,17,18,23;56:6;
       preamble (26)             112:5;113:2;114:20;       113:20;114:2;119:9;      94:21;113:12           63:1;66:2;82:4,6,10,
         69:13;114:12,14,        115:2,3,24,25;116:5,      121:10,14,23;          quoting (1)              16,22;86:4,10,12,18,
         18,23;115:5,8,9,15,     6,7,7,11,13,20;           122:14;148:11            113:12                 24;87:1,6,22,25;
         16;123:7,8,14;          119:22;120:7,19;        provided (9)                                      88:7;95:24;98:16,23
         124:13,16,20;125:3,     121:1,14,15,19,24;        8:19;12:19;16:21,                 R           reasonableness (1)
         22;127:8,11,19,21;      122:11,15,20;123:8,       22;17:7;46:22;80:3,                             53:20
         128:2;129:2,8,12        11,15,17;124:14;          6;82:8                 rain (1)               reasonably (1)
       preambles (1)             125:4,10,13,17,23,      providing (2)              30:6                   30:5
         124:11                  25;127:11,12,12;          136:23;144:4           raise (2)              recall (88)
       preamble's (1)            128:3;129:6,7,9;        provision (1)              52:4,7                 8:12;9:5,10;10:10;
         67:5                    130:1,4,5,23,24;          48:20                  raised (5)               11:16;14:2,6;15:22;
       prelim- (1)               131:5,14,24;132:2,      provisions (1)             42:11;52:4,7,12,17     16:3,7,11,13;17:10;
         85:14                   17,18;133:20;             102:19                 raises (1)               22:23;24:6,16;
       preliminary (3)           136:24;137:5,7,17;      PTAB (44)                  44:11                  25:22;26:9;27:11;
         44:13;46:13;85:14       138:4                     28:4,16;30:11,12,      raising (2)              30:13;32:15;33:19;
       prelitigation (1)       probably (3)                23;31:11;37:21,23;       52:3,6                 34:4,6,9,23,25;35:1;
         21:16                   84:22;96:7;102:23         42:22;44:10;49:5,7;    ran (1)                  42:19;46:11,14;50:3,
       premarked (1)           problem (1)                 50:6;52:10;55:8;         13:18                  4,11,12;51:10,23;
         6:4                     97:10                     56:17,24;58:10;        re- (5)                  52:14,14,22;54:2;
       preparation (2)         proceed (1)                 59:25;60:2,7,15;         16:2;34:6;86:13;       55:14;60:18;61:9,
         12:1;140:12             21:17                     62:22;63:10,17;64:9,     103:20;120:14          15;62:15;63:21,25;
       prepare (5)             proceeding (12)             20;78:11;85:3,24;      reach (9)                76:3,18,25;77:17,19,
         11:5,18,22;12:8;        26:2;48:1,1,6;            87:3;88:18,21,25;        42:23;45:10;           23;78:19;79:9,13;
         140:4                   64:9;86:15;88:5,6,        90:11;96:14,20,23;       47:21;48:7;57:2;       80:12,14;83:6,21;
       preponderance (12)        16,19,21;142:5            97:3;98:25;99:18;        60:1;75:19;88:6;       85:12;91:19,24;
         28:8,9,25;29:7,17,    proceedings (5)             118:14,22;142:13         89:10                  92:11;94:1;101:24;
         24;30:11,19;31:1;       33:10;52:6,6;57:7;      PTAB's (4)               reached (14)             105:1;110:20,23,24;
         42:24;56:12;65:17       142:13                    50:15;58:12,20;          42:25;43:3;46:18;      112:1;113:8;119:12,
       present (6)             process (9)                 59:2                     47:3;56:24;63:12;      13,19;121:21;122:3,
         64:19,22;74:16,         15:1;17:6;28:18,        PTO (2)                    64:16;65:11;85:24;     12,24,25;124:22,25;
         24;100:3;115:24         21;29:10,13;64:7,15,      44:10;62:21              87:4,4;89:1;90:11,11   125:20;126:2;
       presented (1)             16                      public (4)               reaching (1)             127:16;133:18;
         86:1                  produce (1)                 24:2,3,4;25:17           66:1                   142:17
       presumably (1)            145:12                  pull (1)                 read (13)              receiving (1)
         146:19                produced (2)                138:21                   8:10;31:15,20;         145:15
       presumed (1)              112:14;137:11           purpose (1)                37:6;45:9;68:2,22;   recent (4)
         32:24                 Production (3)              114:6                    75:24;104:18;137:8,    12:18,22;34:14;
       presumption (2)           145:13,16,20            pursuant (3)               8;141:6;146:16         140:10
         32:17,25              professional (5)            40:12,17;64:6          reading (3)            recently (4)
       pretty (1)                76:21,24;79:12,         put (5)                    42:15;56:10;76:14      11:20,24;34:7;
         25:24                   16;80:19                  16:4;29:15;81:4,7,     real (1)                 65:2
       prevailing (6)          professionals (1)           7                        54:14                recess (3)
         28:19;29:6,24;          54:15                   putting (1)              realizing (1)            81:17;117:12;
         30:10,24;31:12        professor (3)               98:6                     56:10                  138:15
       previous (2)              18:4,8,10                                        really (3)             recite (3)
         134:5;146:1           proffered (1)                       Q                29:12;43:5;46:20       67:23;69:10;72:2
       previously (2)            86:17                                            reason (16)            recites (1)
         136:20;137:20         programmed (1)            qualification (1)          9:6;52:16;60:19;       72:18
       primarily (1)             68:17                     36:9                     79:14,20;80:15,21; recognized (1)
         17:19                 prong (1)                 qualified (2)              81:3,6;84:20;89:19,    116:20
       primary (2)               117:3                     82:13,15                 21;117:19;118:5,7; recollection (14)
         14:17;19:16           proof (1)                 qualify (5)                147:3                  11:20;17:4;59:1;
       prior (105)               28:12                     82:21;102:23;          reasonable (67)          66:14;80:9;82:11;
         46:13;63:23;          property (2)                117:23;118:10,12         17:12;28:18,23;        95:1,8,14;115:11;
         78:18,23;94:17,20,      19:24;20:10             quick (1)                  29:5,23;30:5,9,20,     123:19;124:12;

      Min-U-Script®                                     Barkley Court Reporters                     (11) practiced - recollection
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 163 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6293                                    March 9, 2020

         125:19;136:21            146:21                 renders (1)              require- (1)                50:21,24;51:2;57:18,
       record (21)              registered (2)             133:16                   69:17                     22;58:15;59:13,17;
         6:21;44:2,5,16,25;       18:6,7                 repeat (1)               required (2)                63:3;72:7;84:24;
         54:12;59:18,19,21,     regulation (1)             38:19                    8:25;71:3                 85:1;89:12;97:24;
         22;81:11,16,18;          30:13                  rephrase (1)             requires (7)                105:6;106:10,18;
         86:15;117:10,13;       relate (1)                 98:21                    68:2,15;69:14;            108:23;109:4;112:7;
         138:10,14,16;            34:21                  reply (1)                  71:15;75:1,4;97:12        115:20;121:7,25;
         146:11;148:3           related (14)               44:18                  requiring (1)               125:6;127:14;128:7;
       refer (5)                  18:18,23,24;19:1,      report (117)               72:15                     130:10;131:1;
         45:15;107:9;             6;33:23;34:8;37:25;      11:10;12:19,23,        reserve (1)                 134:16;139:3;140:8;
         129:2;134:11;            49:4;54:14;125:16,       25;13:5,12;17:17;        41:15                     144:17;146:5,8;
         145:22                   22;127:7,20              31:18;33:18;34:12;     respect (35)                147:2,6,14,21;148:5,
       reference (24)           relates (1)                35:24;40:24;42:1,14,     39:11;54:12,21;           9,17,19,21
         49:20;58:23;63:8;        143:7                    18,20,21;45:14;          58:23;60:9,10,11,13,   right (109)
         83:2,8,12,14,18,21;    relating (8)               48:12,22;49:9,21;        14,22;61:18,21;           15:8;16:23;25:1;
         103:3,6;107:12;          14:4;22:15;33:14;        53:24;56:9;58:17,        64:12,14;66:3;            33:8;39:1;41:15;
         110:9;111:15;112:3;      55:15;89:25;137:10;      19;62:12,18,20;67:3,     73:16;79:17;80:4,17,      42:21;45:21,25;
         121:20;125:4,8,17,       147:12,15                8;69:4;70:5,8;75:7,      19;83:9;85:24;            49:13,14;51:20;
         24;126:1;133:3;        relation (11)              8;77:22;83:1,7,13,       86:11,14;89:1;            54:20,24;56:25;
         137:6;141:25             10:24;21:7;22:14;        13,19,22;86:8,9,18;      96:14;108:20;125:9;       57:21;58:7;61:25;
       referenced (3)             39:21;56:13;87:2;        90:6;91:4;92:12;         127:25;140:19;            63:6,20,24;64:4;
         61:14;83:4;132:20        93:24;94:11;95:10;       94:14;101:1;102:1,       141:12,16;142:15,         66:17;67:11,22,24;
       references (25)            109:14;132:14            8;103:4,8,16;104:19,     19,25                     68:23;71:1,8;73:9;
         49:18;51:13;           relationship (1)           22;105:5,14,15;        respond (1)                 78:13;79:5;80:10;
         52:12;83:10;96:4;        22:11                    107:1;109:10;113:5,      145:21                    81:9,10;82:10,17;
         104:22;110:6,11,17;    relative (1)               6,16,24;114:11,22;     response (14)               86:21;87:8,16;88:1,
         111:5,7,7,9,13;          100:24                   115:14;119:10,15,        8:24;12:9;44:13,          16,19,20;89:10,14,
         116:24;118:21,22;      relatively (1)             18;120:3,5,14,18;        18;46:5,13;66:12,13,      17,22;90:12;91:7,8;
         120:4,9;121:15,24;       34:19                    123:21;124:18,23,        16;80:7;85:14;            92:18;93:18;96:1,5,
         122:11,15;134:1;       relevant (9)               24;126:4,12;127:10;      139:4;143:14;             7,12,14,24;97:18,23;
         147:7                    11:8;25:14;73:17;        128:2,12;129:14;         145:12                    98:13,18;99:1,11,13,
       referred (3)               88:15;90:4;108:14,       133:9,10,14,15;        rest (1)                    14,22,23,25;100:1,9,
         49:22;107:23;            15;111:20;145:19         134:7,19;135:4,8,13;     13:24                     20;105:20;106:1,9,
         122:19                 relied (1)                 136:2,4,8;137:12,15,   restarted (1)               23;109:1;110:21,25;
       referring (26)             66:3                     17;138:2,5;140:1,16,     12:4                      116:16;117:1,8,18;
         16:15;21:15;           rely (8)                   22;141:9,16,22;        result (10)                 118:3,4,18;120:13;
         47:18;78:5;92:18;        75:8,10,12,14,16;        142:19;143:11,18,        30:16;40:3,14;            122:24;123:25;
         103:9,10,23,24,25;       77:15,17;107:3           20,22;144:23;146:12      49:3;50:18;85:24;         127:6,24;128:5;
         107:11,24;108:3;       relying (9)              reporter (23)              93:21;143:25;144:8,       129:17,19,19;130:1;
         112:13,22;117:6;         75:18;88:18;93:2;        7:3;21:11;24:21;         15                        132:21;133:3,5;
         123:11;124:7;127:2;      95:3,6;105:12;           38:19;43:3,15;         resulting (1)               135:5,23;136:11;
         130:5,24;132:2,19;       108:5;111:4,6            50:23;51:1,4;76:22;      137:5                     137:17;138:5;139:7;
         135:3;145:10;146:1     remand (5)                 104:9;110:22;119:6;    retained (1)                144:2;146:3;147:24
       refers (2)                 57:8;64:21;65:22;        135:10;136:13;           10:22                  robbing (2)
         123:12;139:20            96:14,20                 145:2;147:13,19;       review (5)                  41:18,19
       refresh (6)              remanded (4)               148:4,7,12,16,19         9:25;33:16;34:14;      rough (4)
         34:24;35:24,24;          57:6;58:24,24;         Reporters (1)              90:22;128:16              148:4,11,20,21
         59:1;78:20;80:9          60:14                    6:8                    reviewed (4)             roughly (4)
       regarding (49)           remember (26)            Reporters' (1)             11:7;54:13;84:12;         23:3,3;52:8,8
         8:19;9:1,12,17,20;       8:7;14:15;16:17;         6:12                     92:1                   rule (1)
         12:19;13:1;16:10;        19:9;20:13;23:7,16,    reports (1)              reviewing (1)               13:10
         34:2,15;36:17;46:4,      17,18,22;24:13;          79:3                     91:17                  rule-making (1)
         9,17;47:11,15;49:24;     25:12,13,15;26:3;      represent (2)            Rhyne (13)                  28:21
         50:8,16;51:16,22;        33:23;34:18,19;          6:22;60:20               79:4,6,15,21,23;       ruling (2)
         54:6,7;66:1,5,11;        42:14;52:9;75:24;      representative (1)         80:18;81:4;104:4;         34:6;58:14
         80:8;81:24;82:9,22;      76:14;80:2;83:5;         10:6                     113:20,25;114:2,5,7
         84:3;85:7;86:20;         86:23;112:19           represented (1)          Rhyne's (1)                        S
         89:11;90:15,20;        remind (3)                 44:10                    79:17
         95:25;97:16;99:11,       76:1,1,7               Request (3)              RICHARDS (57)            Same (32)
         16;100:13,17;          render (1)                 145:13,16,19             6:25,25;7:23;            37:13;50:20;51:5,
         103:18;135:19;           44:23                  require (5)                15:25;16:16;23:12,       5,10;52:13;63:13,18;
         136:25;141:23;         rendering (2)              68:25;72:4;73:7;         15;25:20;37:5,13;        69:6,15;73:7;78:24;
         142:7;144:12;            48:22;66:9               117:4;130:16             38:11;39:6,17;40:8;      80:17,23;85:24;

      Min-U-Script®                                     Barkley Court Reporters                                (12) record - Same
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 164 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6294                                    March 9, 2020

          92:25;93:21;94:12;     send (1)                    six (3)                     71:9;72:14;75:5;        stage (4)
          96:4;101:10;102:9;        16:9                        116:4,5,7                78:16;79:13;80:14;         28:17;29:10;
          113:9,10;129:5,11,     sense (7)                   skill (9)                   82:6;83:4;91:25;           31:13;32:2
          12;136:4,5;138:1;         20:19;47:17;74:9;           72:24;73:19;             93:24;110:20,22,24;     stages (2)
          142:22,24;143:6           92:11;125:25;140:8;         75:21;76:2;77:3,11;      112:13;119:12,14,          29:3,13
       SAN (3)                      147:17                      108:8;116:22;134:9       19;122:2;123:17;        stamp (1)
          6:1,9,12               sent (1)                    software (1)                124:6;126:3;128:4;         112:20
       sat (1)                      16:6                        71:18                    129:10;132:20;          stan- (1)
          62:11                  sentence (2)                somebody (3)                141:3                      94:22
       satisfy (1)                  137:20,23                   20:19;44:8;76:6        specification (48)        stand (1)
          30:18                  sentences (1)               someone (3)                 70:18;71:20,24,            76:17
       saw (1)                      16:4                        15:8;30:4;70:5           24;72:21;73:15,17;      standard (81)
          13:21                  separate (8)                sometimes (1)               103:13;106:6,14;           27:16,18,24;28:1,
       saying (8)                   101:20,22;102:1,            41:16                    107:5,10;108:12;           8,10,15,24,25;29:6,
          55:14;74:9,11,11;         7;103:24;111:22,22,      somewhere (4)               109:18;112:10,13;          24;30:8,10,12;31:1;
          108:21;115:1,1;           22                          13:17;70:10;             113:21;114:13,24;          35:13;42:24;43:1;
          129:25                 separately (2)                 87:13;105:16             115:4,10,17;122:22;        44:2;47:23;48:9;
       school (14)                  121:10;134:18            Sorry (30)                  124:21;125:5,17,23;        65:8,9,17;83:2,15;
          18:2,3,4,10,12;        sequitur (1)                   51:4;57:14,21;           126:2;128:4;129:10;        92:14,21;93:8,10,16,
          19:9,15,18,20,25;         115:7                       59:15;61:19;64:10;       131:4,5,13;132:5,7,        23;94:10,17,20,23;
          20:3,8,9;53:22         series (2)                     70:3,11;83:16;84:4;      9,11,12;133:1,6,8,11,      95:5,18;100:25;
       science (6)                  27:1,1                      86:7,8;90:17,18;         16;135:20,25;136:7,        103:10,13,15,18,21,
          76:5,9,10,15,16;       set (5)                        96:17;99:9;100:14;       10;138:6                   22;104:6,14,16,24;
          77:8                      91:14;105:22;               104:10;117:7;121:3;    specifics (7)                105:4,9;106:9,13;
       scope (6)                    140:15,21;145:12            123:25;126:23;           17:10;25:16;26:3;          107:2,17,22,23,24;
          34:12;58:16;           sets (1)                       132:11,12;135:11;        32:15;33:24;60:18;         108:2,6;109:14,16;
          74:14,17,20;134:16        91:10                       139:2;145:9,10,18;       76:25                      111:10,13;112:14,
       sec (1)                   settlement (20)                146:2                  speculating (1)              17,17;113:4,16;
          114:16                    40:13,17;89:10,15,       sort (7)                    100:4                      119:11;123:18;
       second (3)                   16,23;90:1;141:1,22,        21:15;29:15,19;        speculation (1)              126:17;130:6,9,15,
          32:2;59:18;104:4          24,25;142:1,3,7,8,10,       37:16;70:20;91:13;       100:10                     25;131:12;132:3,19,
       secondary (1)                11,12;143:7,9               137:20                 spend (2)                    20;133:2
          122:6                  several (5)                 sought (1)                  91:17;120:16            standards (7)
       Section (14)                 11:25;12:3,4;78:7;          50:1                   spending (1)                 27:14;28:3;29:13,
          48:17;76:6;               146:10                   sound (1)                   22:12                      17;30:15;54:8;
          102:20;112:5;113:2;    shaking (1)                    97:11                  spent (1)                    104:20
          119:22,25;120:19;         132:23                   sounds (4)                  22:14                   start (2)
          121:2;122:17,20;       SHAPIRO (1)                    68:23;73:11;           SPEX (48)                    120:15;123:2
          123:1;137:13;138:5        15:18                       78:24;80:10              6:13;27:20;33:5;        starting (4)
       sections (2)              show (7)                    speak (9)                   35:2;40:18;46:8,12;        67:8;75:7;105:17;
          14:4,5                    54:25;116:14,19;            7:21;8:4;9:19;           47:9,14,19;58:7;           134:18
       securities (1)               120:17;123:20;              10:5;11:17,19,21;        66:15;78:8;89:9,14,     starts (2)
          19:7                      124:2,18                    12:5,8                   22;90:2;94:23;95:6,        121:3;133:19
       security (50)             showed (2)                  speaking (2)                9,10,11,13,16,17,19;    state (20)
          67:12,14,21,23;           17:3;31:4                   8:21;14:18               104:7,11,16;106:4;         6:21;22:24;49:9;
          68:1,10,14,17;69:3,    showing (2)                 speaks (4)                  114:19;115:1,3,8,15;       54:22;92:12,23,24;
         6,7,10,19,19;70:1,16,      116:12,22                   106:19;112:8;            117:24;118:7,15;           101:20;103:8;
          16,22,23;71:5,5,16,    shows (1)                      121:8,25                 123:15;131:5,11;           106:22;112:25;
          18;72:3,6,17,19,22,       71:14                    spec (3)                    132:16;137:10;             114:11,17,22;
          24;73:9,18,20;74:4,    sides (1)                      69:14;71:14;74:1         142:4;145:1,4,18;          130:22;133:10,13,
          6;76:11,12,19;77:9;       99:21                    specific (23)               147:14                     15;134:23;135:14
          108:9;109:17;          similarly (1)                  8:9;10:9;14:15;        SPEX's (19)               stated (2)
          112:23;115:4;130:7,       68:24                       16:3;17:10,14;35:20,     72:1,1;92:13;              102:18;139:25
          13,16,18,20;132:5,     simply (1)                     22;41:9;49:5;54:2;       94:15;95:10;99:25;      statement (8)
          15,25                     23:19                       68:16;70:1;77:10;        104:15;124:4;134:5;        64:13;89:6;93:6;
       seeing (2)                single (7)                     93:13;103:17;105:3;      136:15,24;137:4;           117:20;118:7;128:2,
          12:12;80:2                74:15;103:3,6;              111:4;125:12;130:5;      143:25;144:9,15;           13;129:6
       seemed (1)                   112:3,3;120:3;              134:1;139:6;144:10       145:12,17,23;147:12     statements (1)
          91:15                     121:19                   specifically (38)         spoke (3)                    104:16
       seems (1)                 sit (1)                        8:7;9:5,10;14:2;         11:12;16:10,20          States (1)
          146:9                     125:21                      15:22;27:6;28:5;       spoken (3)                   32:11
       self (2)                  sitting (1)                    29:19;30:13;33:13;       11:24;12:11;            stating (1)
          120:1,2                   24:14                       35:23;36:23;39:21;       144:11                     30:14

      Min-U-Script®                                         Barkley Court Reporters                                  (13) SAN - stating
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 165 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6295                                    March 9, 2020

       statistic (1)            submitting (1)             7:6;97:17               118:17;122:18;            148:14,16
          31:20                   13:5                   system (2)                142:10                 top (5)
       statistical (1)          subset (1)                 109:2,2              testified (5)                16:3;26:10;34:10;
          10:9                    7:25                                             7:7;82:3;93:16;           46:15;50:4
       statistics (1)           substantive (4)                     T              95:4;125:18            topic (14)
          31:15                   14:9,19;16:10;                                testify (13)                 17:16;138:25;
       status (2)                 124:10                 table (1)                 8:19;10:19,23;            139:9,17;140:4;
          33:25;42:17           substantively (2)           70:10                  11:5;12:9;82:6,22;        141:12,16;142:15,
       statute (3)                114:18;123:14          talk (5)                  92:20;94:15,19;           19;143:1,14,24;
          28:19;101:15;         success (4)                 47:9;87:1;108:11;      138:25;139:16;            144:22;145:10
          112:1                   44:2;121:23;              140:3;143:21           140:20                 topics (14)
       statutory (1)              122:14,17              talked (1)             testifying (4)               7:25;8:5,10,11,20;
          18:18                 successful (1)              102:24                 10:18,21;95:8,23          9:12,18,20;10:24;
       stayed (1)                 23:20                  talking (15)           testimony (42)               11:8,10,13;139:6;
          12:4                  sued (1)                    25:4;26:11;27:21;      10:25;11:3;23:15;         140:19
       step (14)                  20:20                     38:2;78:4;87:22;       46:8,12;66:12;75:8,    total (2)
          92:15,22;93:8,11;     sufficient (4)              103:12;105:9;          11,12,14,17;77:15,        116:8,8
          101:4;104:4;127:6,      41:17;92:14;93:7;         107:16;126:16;         21;78:5,7;81:24;       Trademark (3)
          19;129:22;130:9,22;     116:14                    129:1,10;132:8;        82:9;85:13;92:13,         32:11,17,20
          131:11,22,24          suing (1)                   134:11;142:2           25;93:3,5,6;94:16;     training (3)
       steps (2)                  20:19                  talks (1)                 95:2,6,15;105:7;          17:24;53:16,21
          101:8,9               Suite (1)                   101:13                 106:11;113:25;         transcript (2)
       still (3)                  6:9                    tally (1)                 123:22;124:3,6;           118:17;148:18
          41:18;64:15;65:21     summarize (1)               10:9                   125:7,16,22;128:5,8;   transition (1)
       stock (1)                  112:1                  tape (1)                  129:16;130:8,11;          137:20
          10:15                 supplementing (2)           81:11                  131:2                  treated (3)
       story (1)                  55:9;100:25            target (3)             theoretically (2)            110:9,18;111:15
          97:12                 supplements (2)             75:1,4,6               47:2,5                 true (6)
       Street (1)                 134:7,7                taught (14)            theory (1)                   30:21;31:22;32:1;
          6:9                   support (14)                18:12,19,21;19:8,      46:23                     101:10;102:4;
       strike (27)                54:1;75:13;80:7;          13,18,19,22;20:1;   third (3)                    140:18
          8:23;20:25;24:1;        123:20;124:19;            114:12,23;115:9,16;    130:22;131:11;         try (1)
          34:1;36:25;38:25;       128:2,13;129:5,13,        116:13                 145:12                    41:14
          41:3;46:2;48:15;        15;139:11,23;          teach (2)              Thomas (2)                trying (5)
          49:8;61:19;62:4;        140:13;144:21             18:15;19:24            79:4,6                    19:2,4;36:16;41:8;
          67:25;68:3;75:13;     supports (1)             teaches (2)            though (5)                   56:4
          77:12,18;82:13;         120:25                    93:10;130:9            54:3;62:21;73:5;       turn (4)
          89:20;90:18;96:22;    suppose (1)              teaching (2)              101:18;124:15             94:2,13;139:9;
          102:14;104:21;          61:24                     26:12;53:22         thought (5)                  146:12
          105:2;124:17;125:1;   Supreme (2)              technical (9)             36:6,18;57:8;68:7;     Twice (1)
          129:7                   61:25;62:3                9:22,24;17:20;         76:5                      15:19
       stripped (1)             sure (31)                   22:7,10;71:2;79:15; thoughts (1)              two (19)
          31:19                   15:14;16:20,25;           80:16;81:5             13:11                     13:19;19:12,17;
       strong (1)                 17:25;25:24;26:20;     Technologies (4)       three (7)                    24:25;29:20;34:18;
          20:10                   27:11,15;33:23;           6:13;18:14,16,23       60:17;61:2;62:13;         42:15;55:5;59:12;
       structural (1)             45:13;46:20;47:6;      Technology (4)            104:2;110:5,11,16         61:3;73:13,15;
          73:13                   48:24;53:5,21;55:4;       6:14;7:13,15;       thus (2)                     76:16;87:17;105:22;
       structure (10)             56:11;59:16;66:21;        18:22                  58:13;73:21              124:10,11,11;140:24
          68:3,16,25;69:25;       71:1;82:19;88:4;       ten (1)                tie (1)                   typical (2)
          70:23;71:4;72:5;        109:8;113:14,23;          148:7                  29:19                     44:20;91:15
          73:2,8,23               119:3;126:12,14;       term (5)               times (3)                 typing (1)
       structures (7)             144:3;146:11;             54:4;67:12;68:5;       18:20;78:7;108:24         15:4
          69:18;70:15;            148:21                    69:7;75:22          Tire (1)                  typo (2)
          72:16;74:6,14,16,17   survey (3)               terminate (2)             29:11                     13:16,21
       studies (3)                27:1,6;31:2               142:13,13           Titan (1)
          26:21;53:24;54:2      surveyed (1)             terminated (6)            29:11                            U
       stuff (1)                  54:6                      23:19;36:7;40:1,    today (3)
          147:15                surveys (6)                 13;41:2;63:11          24:14;81:24;140:4      UCLA (4)
       subject (3)                26:18,22,24;27:4,      termination (1)        told (3)                    18:10,12;19:25;
          33:21;65:22;139:3       8,9                       142:5                  50:12;51:11;61:16        20:2
       submitted (4)            swear (1)                terms (9)              Tom (2)                   ultimately (1)
          85:13;97:17;            7:3                       19:16;21:20,20;        75:9,14                  30:25
          113:6,16              sworn (2)                   26:10;56:22;72:10; tomorrow (2)               Um (6)

      Min-U-Script®                                     Barkley Court Reporters                               (14) statistic - Um
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 166 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6296                                    March 9, 2020

         20:16;25:7;52:19;                            wants (1)                  76:23;84:5;89:13;        24:17;51:24;79:12
         83:11;100:16;                   V              41:10                    98:1;104:10;105:8;     Yep (2)
         106:24                                       way (19)                   106:12;108:25;           90:7;146:13
       un- (1)                  vacated (6)             11:23;13:13,15;          110:24;112:9;          yes-or-no (1)
         109:25                   60:9,14;97:1,6,7,     29:15;37:17;43:13;       117:10;119:7;121:9;      40:11
       under (21)                 13                    44:8;47:7;73:14;         122:2;124:5;125:8;     you- (1)
         30:25;35:13;38:4;      Vague (1)               84:19,23;98:19;          127:16;130:12;           94:5
         42:23,25;47:23;48:9,     89:12                 100:11;102:24;           131:3;134:17;          you-all (1)
         16;51:25;65:7,16;      valid (19)              109:6,7;116:24;          136:14;139:5             148:9
         102:16,20,23;            32:21,25;45:3;        117:24;119:13          witnesses (2)            Young (2)
         105:19,23;110:2;         47:23;48:9;49:11;   ways   (2)                 9:4;104:15               94:19;95:4
         111:20,24;113:1,2        54:24;55:13,20,25;    26:13;143:19           word (8)
       under- (1)                 56:8;58:11;59:3;    week (1)                   13:17;67:1,2;                      Z
         74:12                    63:2;96:24;97:4;      42:15                    75:16;77:17;84:15;
       undergraduate (2)          115:23;116:10;      weeks (1)                  113:10,10              Zaydoon (2)
         76:4;77:7                118:13                34:18                  wording (1)                79:25;84:2
       underlined (1)           validity (6)          weren't   (3)              52:9
         107:20                   32:18;62:23;78:1;     13:12,12;62:12         words (11)                           0
       underscore (1)             89:2;100:13;113:24 Western (43)                14:6,7;16:4;36:13;
         112:15                 various (8)             33:14;37:23;             69:12;75:5;86:23;      00082 (1)
       understood (2)             9:25;33:10;34:5;      39:21,25;40:3,14,18;     92:24;93:20;102:10;      84:24
         54:5;95:18               45:23;56:8;63:4;      45:15;46:3,17;47:11,     118:20
       undisputed (1)             84:9;121:24           15;49:23;50:7,16;      work (11)                            1
         77:7                   venture (5)             51:16;61:11;63:10,       11:2;12:2,3,11;
       unfair (1)                 21:19;24:9,20;        19,23;66:4,10;78:12;     21:19;24:9,20;         1 (13)
         97:5                     25:19;26:7            80:4,8;84:3;85:4,6;      25:19;26:8;27:7;          6:4;7:12,18;45:23;
       United (1)               venue (2)               86:20;88:12;89:11;       79:23                     68:19;81:13,13,19;
         32:11                    53:10;100:2           90:17,19;95:25;        worked (1)                  120:15;138:12,17,
       unlawful (1)             version (2)             96:4;97:15,22;98:7;      77:8                      21;147:25
         144:1                    105:11;107:11         99:7,10,16;117:17;     working (6)              1:53 (1)
       Unless (2)               versus (5)              142:3                    21:7,21;22:16,18;         117:11
         57:6,7                   6:14;36:19;58:6;    what's (7)                 23:2;92:5              10:10 (2)
       unpatentable (4)           71:18;116:17          7:11;43:9;57:13;       write (6)                   6:2,11
         42:3,7;45:20;          video (1)               58:2;59:8;102:18;        14:1;15:12;17:7;       100 (1)
         65:25                    148:18                107:10                   25:11;62:11;87:14         123:2
       unremarkable (1)         VIDEOGRAPHER (12) Whereupon (5)                writing (2)              101 (9)
         64:7                     6:6,7;7:2;59:19,      6:4;12:14;57:10;         14:5;70:4                 114:14;115:19;
       up (9)                     22;81:12,18;117:13;   59:5;83:23             written (43)                123:5,6,24;124:2;
         15:12;17:3;29:15;        126:25;138:11,16;   whole (4)                  13:25;14:7,13,22;         125:2;127:25;
         31:7,8;54:19;77:25;      147:24                58:16;116:17;            16:5;31:13;40:4,15,       128:13
         115:13;146:6           videotaped (1)          120:16;137:8             20,22;41:5,23;42:4,    102 (4)
       upheld (4)                 6:17                wi-fi (1)                  12,25;45:19,22;           67:10;101:14;
         45:23;96:11,15,18      view (3)                59:15                    50:19;56:25;57:2;         102:20,25
       upholding (3)              134:8;146:17,21     wish (1)                   58:10,21;59:3;60:1;    102A (1)
         50:17;58:21;62:25      Villasenor (24)         141:4                    62:23;64:18;66:9;         102:23
       upon (2)                   6:18;7:5,9;25:6;    with- (1)                  69:22,23;71:10;        102F (7)
         8:20;145:15              36:1;41:7,22;61:18;   38:24                    78:12;87:3;90:11;         101:14;102:17,21;
       use (8)                    69:16;70:8,13,25;   withdraw    (2)            96:10,11,23,25;97:3;      110:2;111:21,24,25
         69:12;75:5,16;           71:21;74:3;81:14,     36:1;38:24               98:17,24;99:11;        103 (2)
         77:16;130:19;            20;104:18;108:18;   within (4)                 100:6;118:2               101:2;104:3
         132:10,14,16             115:6,23;123:25;      74:13,20;120:10;       wrong (3)                104 (2)
       used (11)                  138:13,18;148:1       141:9                    23:4;42:13;80:5           107:5,8
         43:9;55:16;74:19;      Volume (5)            without (6)              wrote (7)                106 (2)
         86:23;106:13;108:8;      81:13,19;138:12,      14:18;31:17;             13:23,24;14:3,7,          129:1,15
         112:23;118:22;           17;147:25             78:25;85:21;88:22;       10,20;47:7             109 (2)
         126:17;130:12;                                 130:20                                             129:20;130:22
         132:25                           W           witness (45)                       Y              11 (1)
       using (3)                                        7:4,24;8:18,18,23;                                 45:23
         56:14;109:7,16         wait (3)                12:9;15:20;16:1;       year (3)                 11:30 (1)
       usually (2)                38:19;50:23;          21:12;23:16;24:23;       76:11;77:9;92:4           59:20
         10:5;99:12               135:10                25:22;37:6,14;38:12,   years (11)               11:40 (1)
                                walk (1)                21;39:7,18;43:4,16;      12:3,4;19:9;20:13;        59:23
                                  124:1                 51:5;63:5;72:9;          22:9,11;23:2,6;        110 (14)

      Min-U-Script®                                  Barkley Court Reporters                                     (15) un- - 110
Case 8:16-cv-01790-JVS-AGR   Document 233-16 Filed 03/13/20
      SPEX TECHNOLOGIES, INC. v.
                                                            Page 167 of 167 Page ID
                                                        JOHN VILLASENOR, Ph.D., 30(b)(6)-VOL. I
      KINGSTON TECHNOLOGY COMPANY, INC.#:6297                                    March 9, 2020

         106:17,21,25;            138:13              38 (43)                    61:21,23;62:7,22,23,   77 (3)
         119:23;120:8;121:4,    2:57 (1)                 45:20;46:9;66:5,        25;63:2;64:4,10,13,      94:2,13,15
         13,18,22;122:5,9,13,     138:19                 19;67:10,22;68:24;      25;65:6,16;66:3,20;    78 (1)
         21;131:23              20 (4)                   69:10,17;70:14;71:2,    67:9,12;68:4;73:23;      8:6
       111 (6)                    13:7;69:4,5;           3,17,21;72:4,13,14;     74:19,22;75:1;
         134:4;135:17;            140:16                 73:5,7,25;74:2,13,      90:10;91:6;94:8;                  8
         136:1,7;137:1,9        2000 (2)                 20,24;75:4;78:8,22;     96:10,16,18;98:8;
       112 (1)                    23:3;134:19            85:25;86:11;88:19;      100:13,21;101:4,9,     8:16-CV-01790-JVS-AGR (1)
         137:3                  2008 (1)                 89:2;104:5;114:18;      11,21;102:2,7,10,15,     6:16
       113 (2)                    137:12                 115:9,16;117:16,21,     20;103:5,18;104:23;    802 (33)
         137:2,10               201 (1)                  25;118:8,23;123:13;     105:5;106:3,8;           37:25;45:15,16,
       114 (7)                    6:8                    124:14,20               108:21;111:16;           24;46:1,4,10,17;
         105:17;113:12;         2013 (1)              39 (18)                    112:6;113:1;114:12,      47:11,16;51:16;66:5,
         136:19;137:9,13,16,      25:8                   45:20;46:10;66:5,       23;115:9,15;123:8;       11,19;67:10;68:18;
         19                     2016 (1)                 19;74:24;78:9,22;       124:20;125:3;128:3;      78:9,12,17,23;85:3,
       115 (3)                    23:4                   85:25;86:11;88:19;      129:3,11;133:12,16;      7,21;86:11,15;88:12,
         137:14,16,24           2018 (11)                89:2;100:15,16;         134:15;135:20            12,19;90:14,16;
       117 (3)                    31:7;45:7;70:8;        117:16,21,25;118:8, 56 (3)                       114:19;115:16;
         135:17;136:1,7           113:7,17;114:4,8;      23                      8:5;94:8;143:5           117:25
       12:20 (1)                  134:19;135:3;136:2,                         57 (66)                   84 (2)
         81:15                    9                              4               36:14;37:2,10;           84:25;85:1
       12:50 (1)                2019 (1)                                         40:4,15,19;41:22;      86 (1)
         81:21                    59:11               4 (2)                      42:3;48:8;54:23;         49:21
       134 (1)                  2020 (10)                59:5,9                  55:24;56:16;57:3,3;
         134:19                   6:2,10;13:7;58:5;   40 (5)                     58:11,25;60:1,7,10,               9
       135 (70)                   81:14,15,21;138:19;    8:5;133:12;             14;64:4,10,14,17,25;
         32:7,10;33:4,9,20;       140:16;148:2           138:25;139:9;           65:6,16,19,21;66:3,    9 (5)
         34:3,15;35:3,8,12,     21 (4)                   141:12                  20;74:23;90:10;           6:2,10;68:20;
         17;36:25;37:3,11;        58:5;68:20;         41 (1)                     91:6;96:11,13,15,19,      81:14,15
         38:8;39:3,14;49:17,      134:23;135:2           141:16                  24;97:4;98:8;          90 (1)
         23,24;50:8,17;51:16,   22 (1)                42 (1)                     100:13;101:10;            146:20
         22;54:24;55:12,19,       68:20                  141:18                  102:2,7,15,21;103:5,   91 (2)
         24;60:2,17,23;61:12,   23 (4)                43 (3)                     18;104:23;105:5;          56:9;146:20
         21;62:7,13,22;64:4,      70:8;113:6,17;         101:3;141:20;           106:3,8;108:22;        92 (1)
         25;66:3,20;67:9;         135:3                  142:16                  111:16;112:6;113:1;       146:20
         68:19;78:18,23;        25 (3)                44 (1)                     129:2,3,11;130:23;     93 (1)
         80:8;84:3;86:14,21;      31:16,21;45:8          142:19                  131:11;133:12,16;         146:20
         87:16;89:11;90:9,15,   29 (5)                45 (3)                     134:15;135:20          94 (1)
         20;91:6;94:20;           68:20;75:7;            8:5;133:20;142:21    59 (3)                       146:20
         95:12;96:1;97:16,        126:22,24;128:5     46 (5)                     8:5;143:14,24          94111 (1)
         22;98:8;99:11,16;                               107:13;122:23;                                    6:10
         103:19;106:6;                   3               132:21;133:3,12                 6              95 (1)
         115:15;126:18;                               47 (1)                                               146:20
         132:12;133:1,5,7     3 (8)                      68:19                6 (1)                     97 (3)
       1770 (1)                  57:10,14;58:3,20;                               135:2                     101:13;102:18;
         112:15                  87:1;114:17;138:17;             5            63 (2)                       106:2
       18 (1)                    147:25                                          8:5;144:22             98 (15)
         68:19                3:09 (1)                5 (3)                   67 (5)                       106:17,21,25;
       19 (1)                    148:2                   67:9;83:23;84:1         8:6;145:10,15,16,         119:23;120:8,20;
         59:11                3:10 (1)                50 (3)                     20                        121:3,3,13,18,22;
                                 148:22                  8:5;30:8;142:23      68 (2)                       122:5,9,13,21
                  2           30b6 (14)               51 (1)                     145:15,21              9th (3)
                                 7:13,22;8:13,17,        143:1                                             81:21;138:19;
       2 (21)                    18,22,24;9:4;10:1,3; 52 (3)                             7                 148:2
          12:14,18;13:6,13,      11:4,6;12:9;58:17       8:5;91:3;143:3
          23;14:10,20;27:5,9; 315e1 (1)               55 (93)                 70 (3)
          45:15;48:23;67:8;      48:17                   33:20;34:2;36:14;       87:14;90:5;95:22
          81:19;83:1,7;       35 (1)                     37:2,10;38:7;39:3,   75 (2)
          108:19;111:3;135:8,    71:2                    14;40:4,15,19;41:22;    31:4;45:5
          13;138:12;146:14    36 (1)                     42:3;47:22;54:23;    76 (9)
       2:05 (1)                  146:12                  55:12,19;56:16;57:2,    92:12;93:3,5;
          117:14              375 (1)                    3;58:11,22;59:3;        127:3,5;128:5,14;
       2:48 (1)                  6:9                     60:1,7,12,14,22,25;     129:17;131:17

      Min-U-Script®                                     Barkley Court Reporters                                   (16) 111 - 9th
